Exhibit 10.4
EXECUTION VERSION



__________________________________________________________________________________________________________________________________ 
$2,395,000,000
Term and Revolving Loans
$155,000,000
Synthetic Letter of Credit Facility
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 5, 2013,
Among
REALOGY INTERMEDIATE HOLDINGS LLC,
REALOGY GROUP LLC,
as Borrower,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
GOLDMAN SACHS LENDING PARTNERS LLC,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Co-Syndication Agents and Co-Documentation Agents,
GOLDMAN SACHS LENDING PARTNERS LLC,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.,
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Joint Bookrunners,
___________________________ 
J.P. MORGAN SECURITIES LLC,
as Lead Arranger
GOLDMAN SACHS LENDING PARTNERS LLC,
BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC,
CITIGROUP GLOBAL MARKETS INC.
and
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Joint Lead Arrangers
__________________________________________________________________________________________________________________________________ 

1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE I
 
 
Definitions
 
 
SECTION 1.01. Defined Terms
1
SECTION 1.02. Terms Generally
52
SECTION 1.03. Effectuation of Transfers
52
 
 
ARTICLE II
 
 
The Credits
 
 
SECTION 2.01. Commitments
52
SECTION 2.02. Loans and Borrowings
53
SECTION 2.03. Requests for Borrowings
54
SECTION 2.04. Swingline Loans
54
SECTION 2.05. Letters of Credit
55
SECTION 2.06. Funding of Borrowings
62
SECTION 2.07. Interest Elections
63
SECTION 2.08. Termination and Reduction of Commitments; Return of Credit-Linked
Deposits
64
SECTION 2.09. Repayment of Loans; Evidence of Debt
65
SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans
65
SECTION 2.11. Prepayment of Loans
67
SECTION 2.12. Fees
69
SECTION 2.13. Interest
71
SECTION 2.14. Alternate Rate of Interest
71
SECTION 2.15. Increased Costs
72
SECTION 2.16. Break Funding Payments
73
SECTION 2.17. Taxes
73
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
76
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
77
SECTION 2.20. Incremental Commitments
78
SECTION 2.21. Credit-Linked Deposit Account
83
SECTION 2.22. Currency Equivalents
84
SECTION 2.23. Defaulting Lenders
84
 
 
ARTICLE III
 
 
Representations and Warranties
 
 
SECTION 3.01. Organization; Powers
86


2

--------------------------------------------------------------------------------



SECTION 3.02. Authorization
86
SECTION 3.03. Enforceability
87
SECTION 3.04. Governmental Approvals
87
SECTION 3.05. Financial Statements
87
SECTION 3.06. No Material Adverse Effect
87
SECTION 3.07. Title to Properties; Possession Under Leases
87
SECTION 3.08. Subsidiaries
88
SECTION 3.09. Litigation; Compliance with Laws
88
SECTION 3.10. Federal Reserve Regulations
88
SECTION 3.11. Investment Company Act
88
SECTION 3.12. Use of Proceeds
88
SECTION 3.13. Tax Returns
89
SECTION 3.14. No Material Misstatements
89
SECTION 3.15. Employee Benefit Plans
90
SECTION 3.16. Environmental Matters
91
SECTION 3.17. Security Documents
91
SECTION 3.18. Solvency
92
SECTION 3.19. Labor Matters
92
SECTION 3.20. Intellectual Property; Licenses, Etc.
92
SECTION 3.21. Senior Debt
93
 
 
ARTICLE IV
 
 
Conditions of Lending
 
 
SECTION 4.01. All Credit Events
93
SECTION 4.02. Effectiveness of Commitments
94
 
 
ARTICLE V
 
 
Affirmative Covenants
 
 
SECTION 5.01. Existence; Businesses and Properties
96
SECTION 5.02. Insurance
97
SECTION 5.03. Taxes
97
SECTION 5.04. Financial Statements, Reports, etc.
97
SECTION 5.05. Litigation and Other Notices
99
SECTION 5.06. Compliance with Laws
100
SECTION 5.07. Maintenance of Records; Access to Properties and Inspections
100
SECTION 5.08. Compliance with Environmental Laws
100
SECTION 5.09. Further Assurances; Additional Security
100
SECTION 5.10. Ratings
102
SECTION 5.11. Compliance with Material Contracts
103
SECTION 5.12. Post-Closing Covenant
103


3

--------------------------------------------------------------------------------



ARTICLE VI
 
 
Negative Covenants
 
 
SECTION 6.01. Indebtedness
103
SECTION 6.02. Liens
108
SECTION 6.03. Sale and Lease-Back Transactions
113
SECTION 6.04. Investments, Loans and Advances
113
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
117
SECTION 6.06. Restricted Payments
120
SECTION 6.07. Transactions with Affiliates
122
SECTION 6.08. Business of the Borrower and the Subsidiaries
125
SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications
of Certificate of Incorporation, By-Laws and Certain Other Agreements;
etc.
125
SECTION 6.10. Senior Secured Leverage Ratio
127
 
 
ARTICLE VII
 
 
Holdings Covenants
 
 
ARTICLE VIII
 
 
Events of Default
 
 
SECTION 8.01. Events of Default
128
SECTION 8.02. Exclusion of Immaterial Subsidiaries
131
SECTION 8.03. Right to Cure
131
 
 
ARTICLE IX
 
 
The Agents
 
 
SECTION 9.01. Appointment
132
SECTION 9.02. Delegation of Duties
133
SECTION 9.03. Exculpatory Provisions
134
SECTION 9.04. Reliance by Administrative Agent
134
SECTION 9.05. Notice of Default
135
SECTION 9.06. Non-Reliance on Agents and Other Lenders
135
SECTION 9.07. Indemnification
135
SECTION 9.08. Agent in Its Individual Capacity
136
SECTION 9.09. Successor Administrative Agent
136


4

--------------------------------------------------------------------------------



SECTION 9.10. Agents and Arrangers
137
SECTION 9.11. Intercreditor Agreements and Collateral Matters
137

ARTICLE X
 
 
Miscellaneous
 
 
SECTION 10.01. Notices; Communications
137
SECTION 10.02. Survival of Agreement
138
SECTION 10.03. Binding Effect
138
SECTION 10.04. Successors and Assigns
138
SECTION 10.05. Expenses; Indemnity
144
SECTION 10.06. Right of Set-off
145
SECTION 10.07. Applicable Law
145
SECTION 10.08. Waivers; Amendment
145
SECTION 10.09. Interest Rate Limitation
149
SECTION 10.10. Entire Agreement
149
SECTION 10.11. WAIVER OF JURY TRIAL
149
SECTION 10.12. Severability
150
SECTION 10.13. Counterparts
150
SECTION 10.14. Headings
150
SECTION 10.15. Jurisdiction; Consent to Service of Process
150
SECTION 10.16. Confidentiality
150
SECTION 10.17. Platform; Borrower Materials
151
SECTION 10.18. Release of Liens and Guarantees
152
SECTION 10.19. Judgment Currency
152
SECTION 10.20. USA PATRIOT Act Notice
153
SECTION 10.21. No Liability of the Issuing Banks
153
SECTION 10.22. Securitization Acknowledgement
153
SECTION 10.23. No Fiduciary Duty, etc
153


5

--------------------------------------------------------------------------------



Exhibits and Schedules
 
Exhibit A
 
Form of Assignment and Acceptance
Exhibit B-1
 
Form of Borrowing Request
Exhibit B-2
 
Form of Swingline Borrowing Request
Exhibit C
 
Form of Interest Election Request
Exhibit D
 
Form of Amended and Restated Guarantee and Collateral Agreement
Exhibit E
 
Tax Certificate
 
 
Schedule 1.01A
 
Certain Subsidiaries
Schedule 1.01AA
 
Certain Domestic Subsidiaries
Schedule 1.01B
 
Mortgaged Properties
Schedule 1.01C
 
Existing Letters of Credit
Schedule 1.01D
 
Immaterial Subsidiaries
Schedule 1.01F
 
Subsidiary Loan Parties
Schedule 1.01G
 
Unrestricted Subsidiaries
Schedule 1.01H
 
Joint Ventures
Schedule 1.01 I
 
Ineligible Institution
Schedule 2.01
 
Commitments
Schedule 3.01
 
Organization and Good Standing
Schedule 3.04
 
Governmental Approvals
Schedule 3.07(b)
 
Intellectual Property
Schedule 3.08
 
Subsidiaries
Schedule 3.13
 
Taxes
Schedule 3.16
 
Environmental Matters
Schedule 3.20(d)
 
Intellectual Property Licenses and Franchises
Schedule 4.02(b)
 
Local Counsel
Schedule 5.12
 
Post-Closing Matters
Schedule 6.01
 
Indebtedness
Schedule 6.02(a)
 
Liens
Schedule 6.04
 
Investments
Schedule 6.07
 
Transactions with Affiliates
Schedule 10.01
 
Notice Information






6

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 5, 2013 (this
“Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), REALOGY GROUP LLC, a Delaware limited liability
company (the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, GOLDMAN SACHS LENDING PARTNERS LLC,
BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC, CITIGROUP GLOBAL MARKETS
INC. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as co-syndication agents
(in such capacities, the “Syndication Agents”) and as co-documentation agents
(in such capacities, the “Documentation Agents”).
WHEREAS, Holdings, the Borrower, certain Lenders parties hereto and the
Administrative Agent are parties to the Credit Agreement dated as of April 10,
2007 (as amended and in effect immediately before giving effect to the amendment
and restatement contemplated hereby, the “Previous Credit Agreement”);
WHEREAS, the Borrower has requested that the Previous Credit Agreement be
amended and restated in its entirety to read as provided herein;
NOW THEREFORE, effective as of the Closing Date (as defined below), the Previous
Credit Agreement shall be amended and restated in its entirety to read as
follows:


ARTICLE I
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by JPMCB as its “prime
rate” at its principal office in New York, New York and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the next preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.0%,
provided that the ABR shall be at all times not less than 2.0% with respect to
the Term Facility. Any change in such rate announced by JPMCB shall take effect
at the opening of business on the day specified in the announcement of such
change.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Accepting Lender” shall have the meaning assigned to such term in
Section 2.11(f).



--------------------------------------------------------------------------------



“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.09(c).
“Additional Notes” shall have the meaning assigned to such term in
Section 6.01(gg).
“Additional Term Lender” shall mean a Lender with an Initial Term B Loan
Commitment that is not an “Initial Term B Lender” under and as defined in the
Previous Credit Agreement on the Closing Date. An Additional Term Lender makes
Initial Term B Loans to the Borrower under this Agreement on the Closing Date
pursuant to Section 2.01(a).
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.
“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Synthetic L/C Applicable Margin.”
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Affiliated Debt Fund” shall mean a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business and that exercises investment discretion independent from the
private equity business of the Permitted Holders.
“Affiliated Lender” shall mean any Affiliate of Holdings.
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Documentation Agents.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in
Section 10.19.
“Alternative Currency” shall mean any currency other than Dollars in which an
Issuing Bank is willing to issue a Letter of Credit.
“Apple Ridge Documents” shall mean the Purchase Agreement, dated as of April 25,
2000, as amended, by and between Cartus Corporation and Cartus Financial
Corporation (the “ Purchase Agreement ”), the Receivables Purchase Agreement,
dated as of April 25, 2000, as amended, by and between Cartus Financial
Corporation and Apple Ridge Services Corporation (the “ Receivables Purchase
 

2

--------------------------------------------------------------------------------



Agreement”), the Master Indenture, dated as of April 25, 2000, as amended, by
and between Apple Ridge Funding LLC and U.S. Bank National Association, the
Transfer and Servicing Agreement, dated as of April 25, 2000, as amended, by and
among Apple Ridge Services Corporation, Cartus Corporation, Cartus Financial
Corporation, Apple Ridge Funding LLC and U.S. Bank National Association (the “
Transfer and Servicing Agreement ), the Performance Guaranty, dated as of
May 12, 2006, as amended, by Realogy Corporation in favor of Apple Ridge
Funding, LLC and Cartus Financial Corporation, the Seventh Omnibus Amendment,
dated as of December 14, 2011, by and among Cartus Corporation, Cartus Financial
Corporation, Apple Ridge Services Corporation, Apple Ridge Funding LLC, Realogy
Corporation, U.S. Bank National Association, Crédit Agricole Corporate and
Investment Bank and the other managing agents party thereto, the Note Purchase
Agreement, dated as of December 14, 2011, by and among Apple Ridge Funding LLC,
Cartus Corporation, the purchasers and the managing agents from time to time
parties thereto, and Crédit Agricole Corporate and Investment Bank, the Series
2011-1 Indenture Supplement, dated as of December 16, 2011, by and between Apple
Ridge Funding LLC and U.S. Bank National Association, the Instrument of
Resignation, Appointment and Acceptance, dated as of December 16, 2011, by and
among The Bank of New York Mellon, as resigning indenture trustee, paying agent,
authentication agent, and transfer agent and registrar, U.S. Bank National
Association, as replacement indenture trustee, paying agent, authentication
agent, and transfer agent and registrar, Cartus Corporation, Cartus Financial
Corporation and Apple Ridge Service Corporation, and each other agreement or
other document contemplated by or entered into in connection with and/or in
replacement of the foregoing, each as amended, restated, refinanced, modified or
supplemented on or prior to the Closing Date.
“Applicable Commitment Fee” shall mean for any day 0.50% per annum.
“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.
“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
3.50% per annum in the case of any Eurocurrency Loan and 2.50% per annum in the
case of any ABR Loan and (ii) with respect to any Revolving Facility Loan,
2.75% per annum in the case of any Eurocurrency Loan and 1.75% per annum in the
case of any ABR Loan.
“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.
“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b).
“Arbitrage Programs” shall mean Indebtedness and Investments relating to
operational escrow accounts of NRT or Title Resources Group.
“Arrangers” shall mean J.P. Morgan Securities LLC, in its capacity as Lead
Arranger, and Goldman Sachs Lending Partners LLC, Barclays Bank PLC, Credit
Suisse Securities (USA) LLC, Citigroup Global Markets Inc. and Credit Agricole
Corporate and Investment Bank, in their capacities as joint lead arrangers and
joint bookrunners, as applicable.



3

--------------------------------------------------------------------------------



“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to, any person of any asset or
assets of the Borrower or any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 10.04(b).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Availability Period” shall mean the period from and including the Closing Date
to but excluding (a) in the case of the Revolving Facility (including Swingline
Loans and Revolving Letters of Credit thereunder), the earlier of the Revolving
Facility Maturity Date and the date of termination of the Revolving Facility
Commitments, and (b) in the case of Synthetic Letters of Credit, the Synthetic
L/C Maturity Date.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (i) the Revolving
Facility Commitment of such Revolving Facility Lender at such time exceeds
(ii) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.
“Available Unused Credit Linked Deposits” shall mean, with respect to a
Synthetic L/C Lender, an amount equal to the amount by which (i) the Credit
Linked Deposits of such Synthetic L/C Lender at such time exceeds (ii) the
Synthetic L/C Exposure of such Synthetic L/C Lender at such time.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark LIBOR Rate” shall have the meaning assigned to such term in
Section 2.21(b).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

4

--------------------------------------------------------------------------------



“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” shall mean $5.0 million, except in the case of Swingline
Loans, $1.0 million.
“Borrowing Multiple” shall mean $1.0 million, except in the case of Swingline
Loans, $500,000.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1 .
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided , that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided , however , that Capital Expenditures for the Borrower and
the Subsidiaries shall not include, without duplication:
(a)     expenditures to the extent they are made with proceeds of the issuance
of Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (a)),
(b)     expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period),
(c)     interest capitalized during such period,
(d)     expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),
(e)     the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a



5

--------------------------------------------------------------------------------



corresponding expenditure actually having been made in such period; provided,
that (i) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (ii) such book value shall have been included
in Capital Expenditures when such asset was originally acquired,
(f)     the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
(g)     Investments in respect of a Permitted Business Acquisition, or
(i)     the purchase of property, plant or equipment made within 18 months of
the sale of any asset (other than inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such period of 18 months, to the
extent committed to be made during such period and actually made within a
one-year period following such 18-month period).
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
Notwithstanding anything else set forth herein, any lease that was or would have
been treated as an operating lease under GAAP as in effect on the Closing Date
that would become or be treated as a capital lease solely as a result of a
change in GAAP after the Closing Date shall always be treated as an operating
lease for all purposes and at all times under this Agreement.
“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees and other
fees (including fees with respect to Swap Agreements) paid by, or on behalf of,
Holdings or any Subsidiary in connection with the incurrence of Indebtedness,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, (c) the amortization of debt
discounts included in Interest Expense and (d) cash interest income of the
Borrower and the Subsidiaries for such period.
“Cash Management Line” shall have the meaning assigned to such term in
Section 6.01(w).
“Cendant Contingent Assets” shall have the meaning assigned to “Cendant
Contingent Asset” in the Separation and Distribution Agreement and shall also
include any tax benefits and attributes allocated or inuring to the Borrower and
its subsidiaries under the Tax Sharing Agreement.
“Cendant Contingent Liabilities” shall have the meaning assigned to “Assumed
Cendant Contingent Liabilities” as defined in the Separation and Distribution
Agreement and shall also include any liabilities that are related or
attributable to or arising in connection with the Taxes or Tax Returns as
defined the Tax Sharing Agreement.
 A “Change in Control” shall be deemed to occur if:



6

--------------------------------------------------------------------------------



(a)     at any time, (i) Holdings (or any successor thereof as permitted by
Article VII hereof) shall fail to own, directly or indirectly, beneficially and
of record, 100% of the issued and outstanding Equity Interests of the Borrower,
(ii) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(A) nominated by the Board of Directors of Holdings or a Permitted Holder,
(B) appointed by directors so nominated nor (C) appointed by a Permitted Holder
or (iii) a “change of control” (or similar event) shall occur under the Senior
Unsecured Notes Indenture, the Senior Subordinated Notes Indenture, the
indentures governing the First Lien Notes or the First and a Half Lien
Refinancing Notes or any Permitted Refinancing Indebtedness in respect of any of
the foregoing; or
(b)     any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Permitted Holders or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Equity Interests of Holdings and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Equity Interests of Holdings.
“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by such Lender’s or Issuing Bank’s holding
company, if any) with any written request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date, provided , that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charges” shall have the meaning assigned to such term in Section 10.09.
“Closing Date” shall mean March 5, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.
“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents. On the Closing Date, the
Collateral Agent shall mean the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” shall include the Collateral
Agent, notwithstanding any express reference to the Collateral Agent herein.
“Collateral Agreement” shall mean the Amended and Restated Guarantee and
Collateral Agreement, as amended, supplemented or otherwise modified from time
to time, in the form of Exhibit D , among Holdings, the Borrower, each
Subsidiary Loan Party and the Collateral Agent.



7

--------------------------------------------------------------------------------



“Collateral and Guarantee Requirement” shall mean the requirement that:
(a)     on the Closing Date, the Collateral Agent shall have received (i) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral, if any,
that is a Subsidiary of the Borrower but is not a Loan Party;
(b)     on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Wholly Owned Domestic Subsidiary and Special Purpose Securitization
Subsidiary (other than Subsidiaries listed on Schedule 1.01A ) owned on the
Closing Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of each
(1) “first tier” Wholly Owned Foreign Subsidiary directly owned by any Loan
Party and (2) each “first tier” Qualified CFC Holding Company directly owned by
any Loan Party (in each case, other than Subsidiaries listed on Schedule 1.01A )
and (ii) subject to Section 5.12, the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;
(c)     (i) all Indebtedness of Holdings, the Borrower and each Wholly-Owned
Domestic Subsidiary having, in the case of each instance of Indebtedness, an
aggregate principal amount in excess of $5.0 million (other than
(A) intercompany current liabilities in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;
(d)    in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Subsidiary Loan Party;
(e)     after the Closing Date, (i) all the outstanding Equity Interests of
(A) any person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.09(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (other than (x) the Equity Interests of any
Insurance Subsidiary established after the Closing Date or (y) to the extent
that a pledge of such Equity Interests would violate applicable law or
regulation), shall have been pledged pursuant to the Collateral Agreement;
provided , that in no event shall more than 65% of the issued and outstanding
Equity Interests of (1) any “first tier” Foreign Subsidiary or (2) any “first
tier” Qualified CFC Holding Company directly owned by such Loan Party be pledged
to secure the Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party or any Qualified CFC Holding Company
that is not a “first tier” Subsidiary of a Loan Party be pledged to secure
Obligations, and (ii) the Collateral Agent shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

8

--------------------------------------------------------------------------------



(f)     except as otherwise contemplated by any Security Document, all documents
and instruments, including Uniform Commercial Code financing statements and
other similar statements or forms used in any other relevant jurisdiction,
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Documents (in each
case, including any supplements thereto) and perfect such Liens to the extent
required by, and with the priority required by, the Security Documents, shall
have been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or the recording concurrently with, or promptly following,
the execution and delivery of each such Security Document;
(g)     evidence of the insurance required by the terms of this Agreement;
(h)     except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder; and
(i)     after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.09, and (ii) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 5.09.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
“Commitments” shall mean with respect to any Lender, such Lender’s (a) Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment),
(b) Term Loan Commitment (including any Initial Term B Loan Commitment and
Incremental Term Loan Commitment), (c) Synthetic L/C Commitment and (d) with
respect to any Swingline Lender, its Swingline Commitment.
“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided , that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided ,
further , that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (excluding (i) any letters of credit or bank guarantees, to the
extent undrawn and (ii) Indebtedness in respect of Permitted Securitization
Financings) consisting of Indebtedness for borrowed money (including any L/C
Disbursements), Capital Lease Obligations and Disqualified Stock, and
Indebtedness incurred in connection with notes and earn-out obligations (to the
extent shown as a liability on a consolidated balance sheet of the Borrower and
the Subsidiaries) payable to sellers in joint ventures and Permitted Business
Acquisitions, in each case, of the Borrower and the Subsidiaries and determined
on a consolidated basis on such date.

9

--------------------------------------------------------------------------------



“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided , however , that, without duplication,
(i)     any net after tax extraordinary, nonrecurring or unusual gains or losses
or income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, recommissioning or
reconfiguration of fixed assets for alternative uses, fees, expenses or charges
relating to new product lines, plant, store and office closure, consolidation,
downsizing and/or shutdown costs (including future lease commitments and
contract termination costs with respect thereto), curtailments or modifications
to pension and post-retirement employee benefit plans, acquisition integration
costs, and expenses or charges related to any offering of Equity Interests or
debt securities of Holdings or any Parent Entity, any Investment, acquisition,
disposition, recapitalization or issuance, repayment, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any transition-related expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,
(ii)     any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,
(iii)     any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded,
(iv)     any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,
(v)     (A) except with respect to joint ventures related to Title Resources
Group and the mortgage origination business (whether conducted through PHH Home
Loans, LLC or other joint ventures of the Borrower or the Subsidiaries), the Net
Income for such period of any person that is not a subsidiary of such person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any ordinary course
dividend, distribution or other payment in cash received from any person in
excess of the amounts included in clause (A),
(vi)     Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
(vii)     effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
(viii)     any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded, 

10

--------------------------------------------------------------------------------



(ix)     any non-cash costs or expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, long-term
incentive plans or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded,
(x)     [reserved];
(xi)     non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded,
(xii)     any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,
(xiii)     (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included,
(xiv)     non-cash charges for deferred tax asset valuation allowances shall be
excluded, and
(xv)     any expenses or income (including increases or reversals of reserves)
relating to the Cendant Contingent Assets or Cendant Contingent Liabilities
shall be excluded.
“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.
“Continuing Term Lender” shall mean a Lender with an Initial Term B Loan
Commitment that is an “Initial Term B Lender” under and as defined in the
Previous Credit Agreement on the Closing Date. A Continuing Term Lender
continues its Existing Term Loans under the Previous Credit Agreement as Initial
Term B Loans to the Borrower under this Agreement on the Closing Date pursuant
to Section 2.01(a).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and “
Controlling ” and “ Controlled ” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Credit-Linked Deposit” shall mean, as to each Synthetic L/C Lender, the cash
deposit made by such Lender pursuant to Section 2.05, as such deposit may be
(a) reduced from time to time pursuant to Section 2.05(e)(iii) or Section 2.08,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 and (c) increased from time to time pursuant to
Section 2.05(e) and Section 2.21. The amount of each Synthetic L/C Lender’s
Credit-Linked Deposit on the Closing Date is set forth in Schedule 2.01 or in
the Assignment and Acceptance pursuant to which such Synthetic L/C Lender shall
have acquired its Credit-Linked Deposit, as applicable. The initial Dollar
Amount of Credit-Linked Deposits is $155.0 million.
 

11

--------------------------------------------------------------------------------



“Credit-Linked Deposit Account” shall mean the account established by the
Administrative Agent under its sole and exclusive control maintained at the
office of JPMorgan Chase Bank, N.A., 383 Madison Avenue, New York, NY 10179,
designated as the “Credit-Linked Deposit Account” that shall be used solely to
hold the Credit-Linked Deposits.
“Credit Party” shall mean the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a) $175.0 million, plus
(b) the greater of (i) 50% of the cumulative Consolidated Net Income (but not
less than zero in any period) of the Borrower for the period commencing with the
fiscal year ended December 31, 2012 and ending on the last day of the most
recent fiscal year for which financial statements have been delivered and
(ii) the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof except for the operation of clause (x), (y) or (z) of the
second proviso thereof (the “ Below Threshold Asset Sale Proceeds ”), plus
(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrower) of property other than cash) from
the sale of Equity Interests of Holdings or any Parent Entity after the Closing
Date and on or prior to such time (including upon exercise of warrants or
options) which proceeds have been contributed as common equity to the capital of
the Borrower and common Equity Interests of the Borrower issued upon a
conversion or exchange of Indebtedness of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary not previously applied for a
purpose other than use in the Cumulative Credit; provided , that this clause
(d) shall exclude (i) Permitted Cure Securities and the proceeds thereof,
(ii) sales of Equity Interests financed as contemplated by Section 6.04(e) and
(iii) any amounts used to finance the payments or distributions in respect of
any Junior Financing pursuant to Section 6.09(b)(i)(C), plus
(e) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus
(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus
(g) without duplication of any amounts included in the calculation of Cumulative
Retained Excess Cash Flow Amount pursuant to clause (b) above, 100% of the
aggregate amount received by Borrower or any Subsidiary in cash (and the fair
market value (as determined in good faith by the Borrower) of property other
than cash received by the Borrower or any Subsidiary) after the Closing Date
from:

12

--------------------------------------------------------------------------------



(A)     the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or
(B)     any dividend or other distribution by an Unrestricted Subsidiary, plus
(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), plus
(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (other than any amounts
thereof used to increase the amount of Investments permitted to be made pursuant
to Section 6.04(j)(i)), minus
(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
after the Closing Date prior to such time, minus
(k) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus
(l) the cumulative amount of Restricted Payments made pursuant to
Section 6.06(e) prior to such time, minus
(m) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d)(iii) above); minus
(n) the cumulative amount of acquisitions and investments made pursuant to
clause (vi)(y) of the definition of “Permitted Business Acquisition” prior to
such date;
provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
determined on a cumulative basis (but not less than zero in any period) equal
to:
(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus
(b) for the Excess Cash Flow Interim Period (if any) most recently ended prior
to such date but as to which the corresponding Excess Cash Flow Period has not
ended, an amount equal to the Retained Percentage of Excess Cash Flow for such
Excess Cash Flow Interim Period.
“Cure Amount” shall have the meaning assigned to such term in Section 8.03.
 



13

--------------------------------------------------------------------------------



“Cure Right” shall have the meaning assigned to such term in Section 8.03.
“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Securitization
Financing is accounted for off balance sheet, (x) gross accounts receivable
comprising part of the Securitization Assets subject to such Permitted
Securitization Financing less (y) collections against the amounts sold pursuant
to clause (x).
“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.
“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.
“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of

14

--------------------------------------------------------------------------------



judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the Term B Facility Maturity
Date and (y) the date on which the Loans and all other Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided , however , that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided further , however , that if such
Equity Interests are issued to any employee or to any plan for the benefit of
employees of the Borrower or the Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Borrower in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further , however , that
any class of Equity Interests of such person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Stock shall not be deemed to be Disqualified Stock.
“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Dollar Amount” shall mean, at any time, (a) with respect to any L/C Exposure
(or any risk participation therein), (i) if denominated in Dollars, the amount
thereof and (ii) if denominated in an Alternative Currency, the amount thereof
converted to Dollars in accordance with Section 2.22, and (b) with respect to
the Credit-Linked Deposit, the principal amount thereof in Dollars then held in
the Credit-Linked Deposit Account.
 

15

--------------------------------------------------------------------------------



“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company, a Special Purpose Securitization
Subsidiary, an Insurance Subsidiary or a subsidiary listed on Schedule 1.01AA .
“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):
(i)     provision for Taxes based on income, profits or capital of the Borrower
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes, and Tax Distributions
made by the Borrower during such period,
(ii)     Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock of Disqualified Capital Stock and (y) costs of
surety bonds in connection with financing activities and insurance) of the
Borrower and the Subsidiaries for such period (net of interest income of the
Borrower and its Subsidiaries for such period),
(iii)     depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees and capitalized software expenditures and amortization
of unrecognized prior service costs, actuarial gains and losses related to
pensions and other post-employment benefits, and, for the avoidance of doubt,
amortization of expenses attributable to pending real estate brokerage
transactions and property listings of acquired persons or acquired operations,
(iv)     any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to any issuance of
Equity Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (w) such fees, expenses or charges related to this Agreement and the
Obligations, (x) any amendment or other modification of the Obligations or other
Indebtedness, (y) any “additional interest” with respect to the Senior Unsecured
Notes and Senior Subordinated Notes and (iv) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Permitted
Securitization Financing,
(v)     storefront conversion costs relating to acquired stores by the Borrower
or any Subsidiary,
(vi)     restructuring charges including those relating to NRT and Title
Resource Group office consolidation and closure,
(vii)     other business optimization expenses and other restructuring charges
or reserves (which, for the avoidance of doubt, shall include, without
limitation, the effect of store closure, office closure, plant closure, facility
consolidations, retention, severance and systems establishment costs); provided
, that with respect to each business optimization expense or other restructuring
charge or reserve, the Borrower shall have delivered to the Administrative Agent
an officers’ certificate specifying and quantifying such expense, charge or
reserve,
 

16

--------------------------------------------------------------------------------



(viii)     any other non-cash charges; provided, that, for purposes of this
subclause (viii) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),
(ix)     the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliate (or
any accruals related to such fees and related expenses) on and prior to the
Closing Date,
(x)     the amount of loss on any sale of Securitization Assets to a Special
Purpose Securitization Subsidiary in connection with any Permitted
Securitization Financing that is not shown as a liability on a consolidated
balance sheet prepared in accordance with GAAP,
(xi)     any costs or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or a Subsidiary Loan Party solely to the extent that such net
cash proceeds are excluded from the calculation of the Cumulative Credit, and
(xii)     non-operating expenses, and
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, treaties, directives,
judgments, or legally binding agreements promulgated or entered into by or with
any Governmental Authority, relating in any way to the Environment, preservation
or reclamation of natural resources, the generation, management, Release or
threatened Release of, or exposure to, any Hazardous Material or to health and
safety matters (to the extent relating to the Environment or Hazardous
Materials).
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest; provided that
any instrument evidencing Indebtedness convertible into or exchangeable for any
of the foregoing shall not be deemed Equity Interests unless and until any such
instruments are so converted or exchanged.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any regulations promulgated
thereunder.
 

17

--------------------------------------------------------------------------------



“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is under common
control with the Borrower within the meaning of Section 4001 of ERISA or is part
of a group of entities that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Single Employer Plan; (b) any
failure by any Single Employer Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA
and including any minimum funding standards as a result of any Single Employer
Plan being in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA)) applicable to such plan, whether or not waived; (c) the
filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, the failure of Borrower or any ERISA Affiliate to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or to make any required contribution to a
Multiemployer Plan, including any contribution required as the result of such
Multiemployer Plan being in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the incurrence
by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Single Employer
Plan or Multiemployer Plan; (e) a determination that any Single Employer Plan
is, or is expected to be, in “at-risk” status (within the meaning of
Section 430(i)(4)(A) of the Code or Section 303(i)(4)(a) or ERISA), (f) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Single Employer Plan or to appoint a trustee to administer any Single
Employer Plan under Section 4042 of ERISA; (g) the incurrence by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Single Employer Plan or
Multiemployer Plan; (h) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate (A) of any notice,
concerning the impending imposition of Withdrawal Liability or (B) a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, that a
Multiemployer Plan is in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 of ERISA); (i) the failure by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA; (j) with respect to any
Foreign Plan, (A) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan; (B) the failure
to register or loss of good standing with applicable regulatory authorities of
any such Foreign Plan required to be registered; or (C) the failure of any
Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Plan; (k) Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate shall engage in a non-exempt
Prohibited Transaction; or (l) the imposition of an excise tax under Sections
4971(a),(b), (f) or (g) of the Code on Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

18

--------------------------------------------------------------------------------



 “Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus ,
without duplication,
(b)     Debt Service for such Applicable Period,
(c)     (i) the amount of any prepayment, repurchase or redemption permitted
hereunder of Indebtedness (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction of
commitments thereunder) during such Applicable Period (other than any voluntary
prepayment of the Loans, which shall be the subject of Section 2.11(c)), so long
as the amount of such prepayment is not already reflected in Debt Service and
(ii) the aggregate consideration paid in cash (to the extent permitted under
this Agreement) during such Applicable Period with respect to liabilities
classified as long-term liabilities in accordance with GAAP so long as the
amount of such cash payments are not already reflected in Debt Service,
(d)     (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder,
(e)     (i) Capital Expenditures, Permitted Business Acquisitions or other
Investments that the Borrower or any Subsidiary shall, during such Applicable
Period, become obligated to make in cash but that are not made during such
Applicable Period (to the extent permitted under this Agreement) and (ii) the
aggregate cash consideration that the Borrower or any Subsidiary shall be
required to pay pursuant to binding contracts (a “ Binding Contract ”) entered
into prior to or during such Applicable Period relating to Permitted Business
Acquisitions and other Investments permitted hereunder to be consummated or made
during the twelve month period after the signing of such Binding Contract;
provided , that (x) the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Applicable
Period, signed by a Responsible Officer of the Borrower and certifying that such
Capital Expenditures and cash payments and the delivery of the related equipment
or Permitted Business Acquisitions or other Investments are reasonably
anticipated to be made in cash in the following Applicable Period, and (y) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period,
(f)     Taxes and Tax Distributions paid in cash by the Borrower and its
Subsidiaries on a consolidated basis during such Applicable Period or that will
be paid within six months after the close of such Applicable Period; provided ,
that with respect to any such amounts to be paid after the close of such
Applicable Period, (i) any amount so deducted shall not be deducted again in a
subsequent Applicable Period, and (ii) appropriate reserves shall have been
established in accordance with GAAP,
 

19

--------------------------------------------------------------------------------



(g)     an amount equal to any increase in Working Capital of the Borrower and
its Subsidiaries for the second, third and fourth fiscal quarters of such
Applicable Period, plus the good faith estimate of management of any increase in
Working Capital of the Borrower and its Subsidiaries for the first fiscal
quarter of the next succeeding 12-month period,
(h)     cash expenditures made in respect of Swap Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,
(i)     permitted Restricted Payments made in cash by the Borrower during such
Applicable Period and permitted Restricted Payments made by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e)),
(j)     amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,
(k)     to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,
(l)     the aggregate amount of items that were added to or not deducted from
Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Applicable Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Applicable Period,
(m)     increases in long-term assets funded with cash during such Applicable
Period, and without duplication, increases in underwriting reserves funded in
cash or in Permitted Investments during such Applicable Period for title
insurance,
(n)     cash expenditures with respect to Cendant Contingent Liabilities in
excess of cash received in respect of Cendant Contingent Assets and (i) not
otherwise deducted from Consolidated Net Income during such Applicable Period or
(ii) reasonably expected by management of the Borrower during the first fiscal
quarter of the next Applicable period; provided that, any amount so deducted
shall not be deducted again in a subsequent Applicable Period, and
(o)     payments of Indebtedness that is junior to the Term B Loans reasonably
anticipated to be paid in cash by the Borrower and its Subsidiaries during the
twelve-month period after such Applicable Period, provided , that (i) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Applicable Period, signed by a Responsible Officer
of the Borrower and certifying the amount anticipated to be paid pursuant to
this clause (n), and (ii) any amount so deducted shall not be deducted again in
a subsequent Applicable Period,

20

--------------------------------------------------------------------------------



plus, without duplication,
(p)     an amount equal to any decrease in Working Capital of the Borrower and
its Subsidiaries for the second, third and fourth fiscal quarters of such
Applicable Period, plus the good faith estimate of management of any decrease in
Working Capital of the Borrower and its Subsidiaries for the first fiscal
quarter of the next succeeding 12-month period,
(q)     all amounts referred to in clauses (b), (c), (d) and (h) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Facility Loans), the sale or issuance of any Equity
Interests (including any capital contributions) and any loss, damage,
destruction or condemnation of, or any sale, transfer or other disposition
(including any sale and leaseback of assets and any mortgage or lease of Real
Property) to any person of any asset or assets, in each case to the extent there
is a corresponding deduction from Excess Cash Flow above,
(r)     to the extent any permitted Capital Expenditures or Permitted Business
Acquisitions or cash consideration in respect of other permitted Investments
referred to in clause (d) above and the delivery of the related equipment do not
occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (d) above, the amount of
such Capital Expenditures or cash consideration in respect of Permitted Business
Acquisitions or other permitted Investments that were not so made in such
following Applicable Period,
(s)     cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,
(t)     any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),
(u)     to the extent deducted in the computation of EBITDA, cash interest
income,
(v)     the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period,
and
(w) to the extent that all or a portion of the payments of Indebtedness referred
to in clause (n) above do not occur in the following Applicable Period of the
Borrower specified in the certificate of the Borrower provided pursuant to
clause (n) above, such amount of payments that were not so made in such
following Applicable Period.
“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the end of the
immediately preceding Excess Cash Flow Period and (b) ending on the last day of
the most recently ended fiscal quarter (other than the last day of the fiscal
year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Closing Date until the beginning of
the first Excess Cash

21

--------------------------------------------------------------------------------



Flow Period, any period commencing on the Closing Date and ending on the last
day of the most recently ended fiscal quarter for which financial statements are
available.
“Excess Cash Flow Period” shall mean any of each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2013.
“Excess Credit-Linked Deposits” shall mean, at any time, the amount by which the
total Credit-Linked Deposits of all Synthetic L/C Lenders at such time exceeds
the Synthetic L/C Exposure at such time. The Excess Credit-Linked Deposit of any
Synthetic L/C Lender at any time shall mean its Pro Rata Share of the Excess
Credit-Linked Deposits at such time.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States, any state or locality thereof, or the
District of Columbia (including any political subdivision thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or any other jurisdiction as a result of
such recipient engaging (or having engaged) in a trade or business in such
jurisdiction for tax purposes, (b) any branch profits tax or any similar tax
that is imposed by any jurisdiction described in clause (a) above, (c) any
withholding tax (including any backup withholding tax) imposed by the United
States (or the jurisdiction under the laws of which such Lender is organized or
in which its principal office is located or in which its applicable lending
office is located or any other jurisdiction as a result of such Lender engaging
(or having engaged) in a trade or business in such jurisdiction for tax
purposes) that (x) is in effect and would apply to amounts payable hereunder to
such Lender at the time such Lender becomes a party to such Loan to the Borrower
(or designates a new lending office) except to the extent that such Lender’s
assignor (if any) was entitled at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) with respect to such Loan and (d) any withholding tax imposed by
the United States pursuant to FATCA.
“Existing Joint Ventures” shall mean the persons set forth on Schedule 1.01H.
“Existing Letters of Credit” shall mean those Letters of Credit issued and
outstanding as of the date hereof and set forth on Schedule 1.01C .

22

--------------------------------------------------------------------------------



 “Existing Revolving Commitments” shall mean the “Revolving Facility
Commitments” under and as defined in the Previous Credit Agreement that are
outstanding immediately prior to the effectiveness of this Agreement.
“Existing Revolving Facility” shall mean the Revolving Facility Commitments
(excluding any Incremental Revolving Facility Commitments) and the extensions of
credit made thereunder by the applicable Revolving Facility Lenders.
“Existing Revolving Loans” shall mean the “Revolving Facility Loans” under and
as defined in the Previous Credit Agreement that are outstanding immediately
prior to the effectiveness of this Agreement.
“Existing Securitization Documents” shall mean the Apple Ridge Documents and the
UK Securitization Documents.
“Existing Securitization Financings” shall mean the financing programs pursuant
to the Apple Ridge Documents and the UK Securitization Documents, each as
amended, restated, refinanced, modified or supplemented prior to the Closing
Date.
“Existing Synthetic L/C Facility” shall mean the Credit-Linked Deposits and the
Synthetic Letters of Credit other than with respect to the Extended Synthetic
L/C Commitments.
“Existing Term Loans” shall mean the “Term Loans” under and as defined in the
Previous Credit Agreement that are outstanding immediately prior to the
effectiveness of this Agreement.
“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.20(e).
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.20(e).
“Extended Synthetic L/C Commitment” shall have the meaning assigned to such term
in Section 2.20(e).
“Extended Synthetic Commitments” shall have the meaning assigned to such term in
the Synthetic L/C Incremental Assumption Agreement.
“Extending Lender” shall have the meaning assigned to such term in
Section 2.20(e).
“Extending Prepayment Accepting Lender” shall have the meaning assigned thereto
in Section 2.11(g).
“Extending Prepayment Declining Lender” shall have the meaning assigned thereto
in Section 2.11(g).
“Extension” shall have the meaning assigned to such term in Section 2.20(e).
“Extension Offers” shall have the meaning assigned to such term in
Section 2.20(e).
“Facility” shall mean any of (a) any Term Facility (which, as applicable, shall
include any Term B Facility and/or any Incremental Term Facility), (b) any
Revolving Facility (which, as applicable, shall include the Existing Revolving
Facility and/or any Incremental Revolving Facility) or (c) the Synthetic L/C
Facility (which, as applicable, shall include the Existing Synthetic L/C
Facility or any Incremental Synthetic L/C Facility), as the context may require.

23

--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided , that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to JPMCB on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” shall mean that certain Fee Letter dated March 1, 2013 by and among
Holdings, the Borrower and the Arrangers.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, amounts
payable by the Borrower to the Synthetic L/C Lenders pursuant to Section 2.12(c)
or Section 2.21(b), the Issuing Bank Fees and the Administrative Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Financial Performance Covenant” shall mean the covenant of the Borrower set
forth in Section 6.10.
“First Amendment to Previous Credit Agreement Effective Date” shall mean
January 26, 2011.
“First and a Half Lien Intercreditor Agreement” shall mean the Amended and
Restated Intercreditor Agreement dated as of February 2, 2012, among the
Administrative Agent, The Bank of New York Mellon Trust Company, N.A. as
collateral agent for the holders of the First and a Half Lien Refinancing Notes
and the First Lien Notes, the Borrower and the other Loan Parties party thereto.
“First and a Half Lien Refinancing Notes” shall mean, collectively, (a) the
7.875% Senior Secured Notes due February 15, 2019 issued pursuant to the
Indenture dated as of February 3, 2011 among The Bank of New York Mellon Trust
Company, N.A., as trustee, Realogy Holdings Corp, Holdings, the Borrower and the
other Loan Parties party thereto, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreeement and (b) the 9.000% Senior Secured Notes due January 15,
2020 issued pursuant to the Indenture dated as of February 2, 2012 among The
Bank of New York Mellon Trust Company, N.A., as trustee, Realogy Holdings Corp,
Holdings, the Borrower and the other Loan Parties party thereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.



24

--------------------------------------------------------------------------------



“First Lien Intercreditor Agreement” shall mean the First Lien Priority
Intercreditor Agreement dated as of February 2, 2012, among the Borrower, the
other Loan Parties party thereto, JPMCB as collateral agent for the Credit
Agreement Secured Parties (as defined therein) and as Authorized Repersentative
(as defined therein) for the Credit Agreement Secured Parties, The Bank of New
York Mellon Trust Company, N.A., as the Initial Additional Authorized
Representative (as defined therein) and each additional Authorized
Representative from time to time party thereto.
“First Lien Net Proceeds” shall mean 100% (or 90% in the case of First Lien
Refinancing Notes secured on a pari passu basis with or junior to the First and
a Half Lien Refinancing Notes) of the Net Cash Proceeds from the issuance,
incurrence or sale of First Lien Refinancing Notes.
“First Lien Notes” shall mean the 7.265% Senior Secured Notes due January 15,
2020 issued pursuant to the Indenture dated as of February 2, 2012 among The
Bank of New York Mellon Trust Company, N.A., as trustee, Holdings, the Borrower
and the other Loan Parties party thereto, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreeement.
“First Lien Refinancing Notes” shall mean (i) senior secured notes or loans of
the Borrower (which notes or loans may be secured on a pari passu basis with or
junior to the Term B Loans) incurred on or after the First Amendment to Previous
Credit Agreement Effective Date for purposes of refinancing Indebtedness (a) the
terms of which do not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the date that is 91 days following the
maturity date of the Indebtedness being refinanced with the proceeds of such
notes or loans (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) and (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Borrower and the
Subsidiaries than those agreed by the Borrower with the Administrative Agent or
at least one nationally recognized non-affiliated investment bank as appropriate
for widely distributed senior secured notes or loans of the Borrower (which
investment bank may be an underwriter, initial purchaser, placement agent or
arranger of such notes or loans) as reasonably evidenced to the Administrative
Agent at least three Business Days (or such shorter period as the Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness, and
(ii) any refinancing, refunding, renewal, replacement, defeasance or extension
of any First Lien Refinancing Notes; provided that in connection with any such
refinancing, refunding, renewal, replacement, defeasance or extension (in each
case, a “refinancing,” with correlatives of such term having a similar meaning),
(x) the principal amount of any such refinancing Indebtedness is not greater
than the principal amount of the Indebtedness being refinanced outstanding
immediately prior to such refinancing (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses relating to such refinancing
Indebtedness), (y) such refinancing Indebtedness otherwise complies with this
definition and (z) such refinancing Indebtedness is secured on a pari passu
basis with or junior to the Indebtedness being refinanced. Notes issued by the
Borrower in exchange for any First Lien Refinancing Notes in accordance with the
terms of a registration rights agreement entered into in connection with the
issuance of such First Lien Refinancing Notes shall also be considered First
Lien Refinancing Notes.
“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

25

--------------------------------------------------------------------------------



“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“Fund” shall mean Apollo Management VI, L.P.
“Fund Affiliate” shall mean (i) each Affiliate of the Fund and (ii) any
individual who is a partner or employee of Apollo Management, L.P. or the Fund.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.
“Governmental Authority” shall mean any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.
“Guarantee” of or by any person (the “Guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “ primary obligor ”) in any manner, whether directly or indirectly, and
including any obligation of the Guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (b) any Lien on any assets of the Guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the Guarantor; provided ,
however , that (i) the term “Guarantee” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness) and (ii) for purposes of its use in the definition of the term
“Indebtedness”, the term “Guarantee” shall not include any legal or contractual
obligation incurred by the Borrower or any Subsidiary in the ordinary course of
business to pay the principal of or interest on any Indebtedness owing by a
relocating employee of a customer in the relocation services business of the
Borrower or any Subsidiary secured by a mortgage on the home and related assets
of such employee. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if

26

--------------------------------------------------------------------------------



not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
“Guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature which can give rise to liability under any
Environmental Law.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended, have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrower most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary as of the Closing Date shall be set forth in
Schedule 1.01D .
“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20(a).
“Incremental Amount” shall mean, at any time, (x) if the Senior Secured Leverage
Ratio is greater or equal to 3.50 to 1.00 on a Pro Forma Basis (assuming for
purposes of such calculation that all Commitments are fully drawn), an amount
not to exceed the excess, if any, of (i) $500 million over (ii) the aggregate
principal amount (A) of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments established after the Closing Date pursuant to
Section 2.20 and (B) any Additional Notes outstanding at such time and (y) if
the Senior Secured Leverage Ratio is less than 3.50 to 1.00 on a Pro Forma Basis
(assuming for purposes of such calculation that all Commitments are fully
drawn), an unlimited amount.
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders and/or Lenders with
respect to Extended Synthetic L/C Commitments.
“Incremental Revolving Facility” shall mean any Incremental Revolving Facility
Commitments and the extensions of credit made thereunder by the applicable
Revolving Facility Lenders.
“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.20.
“Incremental Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or an outstanding Revolving Facility Loan as a result of an
Incremental Revolving Facility Commitment.
 

27

--------------------------------------------------------------------------------



“Incremental Synthetic L/C Facility” shall mean the Credit-Linked Deposits and
the Synthetic Letters of Credit with respect to the Extended Synthetic L/C
Commitments.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date as set forth in such Incremental
Assumption Agreement.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Facility” shall mean any series of Incremental Term Loans
established pursuant to an Incremental Assumption Agreement.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(iii).
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(d). Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.20
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary
course), to the extent the same would be required to be shown as a long-term
liability on a balance sheet prepared in accordance with GAAP, (d) all Capital
Lease Obligations of such person, (e) all net payments that such person would
have to make in the event of an early termination, on the date Indebtedness of
such person is being determined, in respect of outstanding Swap Agreements,
(f) the principal component of all obligations, contingent or otherwise, of such
person as an account party in respect of letters of credit and bank guarantees,
(g) the principal component of all obligations of such person in respect of
bankers’ acceptances, (h) all Guarantees by such person of Indebtedness
described in clauses (a) to (g) above) and (i) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided , that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset, (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, (E) the excess, if
any, of the amount of the obligations under or in respect of a Permitted
Securitization Financing over the aggregate receivables balances securing or
otherwise supporting such obligations but only to the extent that the Borrower
or any Subsidiary of the Borrower other than a Special Purpose Securitization
Subsidiary is not directly or indirectly liable for such excess or (F) Cendant
Contingent Liabilities. The Indebtedness of any person

28

--------------------------------------------------------------------------------



shall include the Indebtedness of any partnership in which such person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Ineligible Institution” shall mean the persons identified on Schedule 1.01I on
the Closing Date, and as may be identified in writing to the Administrative
Agent by the Borrower from time to time thereafter, with the written consent of
the Administrative Agent, by delivery of a notice thereof to the Administrative
Agent (such notice to be made available to the Lenders) setting forth such
person or persons (or the person or persons previously identified to the
Administrative Agent that are to be no longer considered “Ineligible
Institutions”).
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated February 2013, as modified or supplemented prior to the Closing Date.
“Initial Term B Borrowing” shall mean a Borrowing comprised of Initial Term B
Loans.
“Initial Term B Lender” shall mean a Lender with an Initial Term B Commitment or
an outstanding Initial Term B Loan, including a Continuing Term Lender and an
Additional Term Lender on the Closing Date.
“Initial Term B Loan” shall mean a Loan made by an Initial Term B Lender
pursuant to Section 2.01(a)(i).
“Initial Term B Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Term B Loans as set forth in
Section 2.01(a). The initial amount of each Lender’s Initial Term B Loan
Commitment is set forth on Schedule 2.01 , or in the Assignment and Assumption
or Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Initial Term B Loan Commitment. The aggregate amount of the Initial
Term B Loan Commitments on the Closing Date is $1,920 million.
“Initial Term B Tranche” shall mean the Initial Term B Loan Commitments and the
Initial Term B Loans made thereunder.
“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.
“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.20.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.
 

29

--------------------------------------------------------------------------------



“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person and its subsidiaries for such
period on a consolidated basis whether paid or accrued, including (i) the
amortization of debt discounts, (ii) the amortization of all fees (including
fees with respect to Swap Agreements) payable in connection with the incurrence
of Indebtedness to the extent included in interest expense, commissions,
discounts and other fees and charges incurred in respect of letters of credit or
bankers’ acceptance financings and (iii) the portion of any payments or accruals
with respect to Capital Lease Obligations allocable to interest expense, and
(b) capitalized interest of such person; provided that commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Securitization Financing shall only be included to the extent such amounts have
not been deducted from consolidated revenues. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by the Borrower and the
Subsidiaries with respect to Swap Agreements, and interest on a Capitalized
Lease Obligation shall be deemed to accrue at an interest rate reasonably
determined by the Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan (other than a Swingline Loan), the last
Business Day of each March, June, September and December and (c) with respect to
any Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all relevant Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurocurrency Borrowing is converted to an ABR Borrowing
in accordance with Section 2.07 or repaid or prepaid in accordance with
Section 2.09, 2.10 or 2.11; provided , however , that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Issuing Bank” shall mean JPMCB and each other Issuing Bank designated pursuant
to Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
“JPMCB” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

30

--------------------------------------------------------------------------------



“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.
“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).
“Junior Refinancing Indebtedness” shall mean Indebtedness of the Borrower that
is either unsecured or secured on a junior basis to the Term B Loans and is
incurred after the Closing Date (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the date that is 91 days following the maturity date of the Indebtedness being
refinanced with the proceeds of such Junior Refinancing Indebtedness (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default) and (b) the
covenants, events of default, guarantees, collateral and other terms of such
Indebtedness (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and the Subsidiaries than those
agreed by the Borrower with the Administrative Agent or at least one nationally
recognized non-affiliated investment bank as appropriate for widely distributed
unsecured or junior secured notes or loans of the Borrower (which investment
bank may be an underwriter, initial purchaser, placement agent or arranger of
such Indebtedness) as reasonably evidenced to the Administrative Agent at least
three Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness. Notes issued by
the Borrower in exchange for any Junior Refinancing Indebtedness in accordance
with the terms of a registration rights agreement entered into in connection
with the issuance of such Junior Refinancing Indebtedness shall also be
considered Junior Refinancing Indebtedness.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Revolving Letter of Credit or a Synthetic Letter of Credit.
“L/C Exposure” shall mean, at any time, the sum, without duplication, of the
Revolving L/C Exposure and the Synthetic L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 10.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 10.04 or
Section 2.20.
“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05. Each Existing Letter of Credit shall be deemed to constitute a
Letter of Credit issued hereunder on the Closing Date for all purposes of the
Loan Documents.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“ BBA LIBOR ”), as published by Bloomberg (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided , that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the 

31

--------------------------------------------------------------------------------



Eurocurrency Loan being made, continued or converted by JPMorgan Chase Bank,
N.A. and with a term equivalent to such Interest Period would be offered by
JPMorgan Chase Bank, N.A.’s London Branch to major banks in the London interbank
Eurocurrency market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period, provided ,
further, that the LIBO Rate shall be at all times not less than 1.00% with
respect to the Term Facility.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease, an option or an agreement to sell by itself be deemed to constitute a
Lien.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, any Incremental Assumption Agreement, any Promissory Note and any
amendments or supplements to the foregoing.
“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.
“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Revolving Facility Loans and the Swingline Loans.
“Local Time” shall mean New York City time.
“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and/or L/C Exposure and unused Commitments (or in the case
of the Synthetic L/C Facility, Excess Credit-Linked Deposits) representing more
than 50% of the sum of all Loans and/or L/C Exposure outstanding under such
Facility and unused Commitments (or in the case of the Synthetic L/C Facility,
Excess Credit-Linked Deposits) under such Facility at such time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (x) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the Borrower, Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Borrower or Holdings, as the case may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount

32

--------------------------------------------------------------------------------



exceeding $100.0 million. Notwithstanding the foregoing, any Indebtedness under
Permitted Securitization Financings shall not be Material Indebtedness.
“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01B and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.09.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each in form and
substance reasonably satisfactory to the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Proceeds” shall mean, with respect to any issuance or sale by any Loan
Party of Indebtedness, the cash proceeds received from such issuance or sale,
net of all taxes and fees (including financial advisory and investment banking
fees), underwriting discounts, commissions, costs and other expenses (including
legal fees and expenses), in each case incurred in connection with such issuance
or sale.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(x)     100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(ii)), (e), (f), (h), (i), (j), (l), (m) (to
the extent such proceeds are not cash proceeds), (n) or (r)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof or any Tax
Distributions resulting therefrom, and (iii) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to clause
(i) above) (x) related to any of the applicable assets and (y) retained by the
Borrower or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Asset Sale

33

--------------------------------------------------------------------------------



occurring on the date of such reduction); provided, that, if no Event of Default
exists and the Borrower shall deliver a certificate of a Responsible Officer of
the Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 18 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 18 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 18-month period but within such
18-month period are contractually committed to be used, then upon the earlier to
occur of (A) the termination of such contract and (B) the expiration of a
15-month period following such 18-month period, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso); provided , further , that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $10.0 million, (y) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $20.0 million, and
(z) at any time during the 18-month or 15-month reinvestment period contemplated
by the immediately preceding proviso above, if, on a Pro Forma Basis after
giving effect to the Asset Sale and the application of the proceeds thereof, the
Senior Secured Leverage Ratio is less than or equal to 2.50 to 1.00, up to $200
million of such proceeds shall not constitute Net Proceeds; and
(y)     100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).
“Non-Continuing Term Lender” shall mean an “Initial Term B Lender” under and as
defined in the Previous Credit Agreement that is not an Initial Term B Lender
under and as defined in this Agreement. The Existing Term Loans of
Non-Continuing Term Lenders shall be prepaid on the Closing Date.
“Notes” shall mean the Senior Unsecured Notes and the Senior Subordinated Notes.
“NRT” shall mean NRT LLC, a Delaware limited liability company, and any
successors thereto.
“Obligations” shall have the meaning assigned to the term “Loan Obligations” in
the Collateral Agreement.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar Taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents.
“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).
“Parent Entity” shall mean any direct or indirect parent of Holdings.
“Participant” shall have the meaning assigned to such term in Section 10.04(d). 

34

--------------------------------------------------------------------------------



“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established under
Section 4002 of ERISA and any successor entity performing similar functions.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; (iii) with respect to any such acquisition or
investment with a fair market value (as determined in good faith by the
Borrower) in excess of $50.0 million, the Borrower and its Subsidiaries shall be
in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) the Borrower and the Subsidiaries are in compliance with
Section 5.09 to the extent required thereby with respect to any person acquired
in such acquisition, and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrower or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or persons that do not become Subsidiary Loan Parties upon consummation of such
acquisition shall not exceed the sum of (x) the greater of (I) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition or investment for which financial statements
have been delivered pursuant to Section 5.04 and (II) $500.0 million and (y) the
portion of Cumulative Credit on the date of such election by the Borrower.
“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock upon which all dividends or distributions, if any,
shall, prior to 91 days after the Term B Facility Maturity Date, be payable
solely in additional shares or such equity security.
“Permitted First Lien Indebtedness” shall mean Indebtedness incurred by the
Borrower or any Subsidiary after the Closing Date so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (B) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Senior Secured Leverage Ratio on a Pro
Forma Basis shall not be greater than 3.50 to 1.00 and (C) if such Indebtedness
is secured on a pari passu first lien basis with the Loans, such Liens shall be
permitted by Section 6.02 (nn).
“Permitted Holder” shall mean each of (i) the Fund and the Fund Affiliates and
(ii) the Management Group.
“Permitted Investments” shall mean:
(z)     direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
 (aa)     bank deposits, checking accounts, time deposit accounts, certificates
of deposit and money market deposits maturing within one year of the date of
acquisition thereof issued by a bank or

35

--------------------------------------------------------------------------------



trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act);
(bb)     repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(cc)     commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-2 (or higher) according to
Moody’s, or A-2 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));
(dd)     securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(ee)     shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
(ff)     money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
(gg)     instruments equivalent to those referred to in clauses (a) through
(g) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction; and
(hh)     U.S. dollars, pounds sterling, euros, the national currency of any
member state in the European Union or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “ Refinance ”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided , that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees,

36

--------------------------------------------------------------------------------



commissions and expenses), (b) except with respect to Section 6.01(i), (i) the
weighted average life to maturity of such Permitted Refinancing Indebtedness is
not shorter than the weighted average life to maturity of the Indebtedness being
Refinanced and (ii) the maturity of such Permitted Refinancing Indebtedness is
not earlier than the stated maturity of the Indebtedness being Refinanced,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations or any Guarantee thereof, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to the Obligations or
such Guarantee, as the case may be, on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced and (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced (provided that (i) Indebtedness (other than the Notes) (A) of any
Loan Party may be Refinanced to add or substitute as an obligor another Loan
Party that is reasonably satisfactory to the Administrative Agent and (B) of any
Subsidiary that is not a Loan Party may be Refinanced to add or substitute as an
obligor another Subsidiary that is not a Loan Party and is reasonably
satisfactory to the Administrative Agent and (ii) notwithstanding anything
herein to the contrary, other guarantees and security may be added to the extent
then permitted under Article VI) and (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation (including any
intercreditor agreement) governing the Indebtedness being Refinanced.
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financings” shall mean one or more transactions
pursuant to which Securitization Assets are sold, conveyed or otherwise
transferred to (x) a Special Purpose Securitization Subsidiary (in the case of
the Borrower or a Subsidiary of the Borrower) or (y) any other person (in the
case of a transfer by a Special Purpose Securitization Subsidiary), or Liens are
granted in Securitization Assets (whether existing on the Closing Date or
arising in the future); provided, that (1) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to Standard Securitization
Undertakings; (2) no property or assets of the Borrower or any other Subsidiary
of the Borrower (other than a Special Purpose Securitization Subsidiary) shall
be subject to such Permitted Securitization Financing other than pursuant to
Standard Securitization Undertakings; (3) any material contract, agreement,
arrangement or understanding with the Borrower or any Subsidiary of the Borrower
included in the Permitted Securitization Documents with respect to such
Permitted Securitization Financing shall be on terms which the Borrower
reasonably believes to be not materially less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from persons that are
not Affiliates of the Borrower; and (4) with respect to any Permitted
Securitization Financing entered into after the Closing Date, the terms of such
Permitted Securitization Financing (including financing terms, advance rates,
covenants, termination events and other provisions) are in the aggregate
economically fair and reasonable to the Borrower and the Special Purpose
Securitization Subsidiaries involved in such Permitted Securitization Financing.
For the avoidance of doubt, the Existing Securitization Financings as in effect
on the Closing Date shall be Permitted Securitization Financings.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

37

--------------------------------------------------------------------------------



“Plan” shall mean any employee benefit plan, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) and in respect of which
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4062 or Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 10.17.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Previous Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraphs of this Agreement.
“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, any designation of any Subsidiary as an Unrestricted
Subsidiary and any Subsidiary Redesignation, and any restructurings of the
business of the Borrower or any of its Subsidiaries that the Borrower or any of
its Subsidiaries has made and are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the terms
“Incremental Amount,” “Permitted Business Acquisition” or “Permitted First Lien
Indebtedness” or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u),
6.02(nn) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens or dividend is consummated),
(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding after any Permitted Securitization Financing,
in each case not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the terms “Incremental
Amount,” “Permitted Business Acquisition” or “Permitted First Lien Indebtedness”
or pursuant to Sections 2.11(b), 6.01(h), 6.01(r), 6.02(u), 6.02(nn) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens or dividend is consummated) shall be deemed to have
been issued, incurred, assumed or permanently repaid at the beginning of such
period and (y) Interest Expense of such person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates

38

--------------------------------------------------------------------------------



that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods and (iii) (A) any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include, adjustments to reflect for any fiscal period ending on
or prior to the second anniversary of any relevant pro forma event, operating
expense reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Performance Covenant recomputed as at the last day of the
most recently ended fiscal quarter of the Borrower and its Subsidiaries for
which the financial statements and certificates required pursuant to
Section 5.04 have been delivered (but solely to the extent such Financial
Performance Covenant was applicable at such time), and the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information.
To the extent that any provision of this Agreement requires or tests for Pro
Forma Compliance prior to the first test date under Section 6.10, such provision
shall be deemed to refer to the first covenant level set forth therein.
“Prohibited Transaction” shall have the meaning set forth in Section 4975(c) of
the Code or Section 406 of ERISA.
“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of
Holdings, the Borrower or any of the Subsidiaries prior to the Closing Date.
“Promissory Note” shall have the meaning assigned to such term in
Section 10.04(f).
“Pro Rata Share” shall mean, (a) with respect to any Revolving Facility Lender
at any time, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment, (b) with respect to
any Synthetic L/C Lender at any time, the percentage of the total Credit-Linked
Deposits represented by such Lender’s Credit-Linked Deposit and (c) with respect
to any Initial Term B Lender or Incremental Term Lender at any time, the
percentage of the sum of the total Commitments then in effect and Loans
outstanding under the relevant Term Facility represented by the sum of such
Lender’s total unused Commitment then in effect and Loans outstanding under such
Term Facility. If the Revolving Facility Commitments have terminated or expired,
the Revolving Facility Lenders’ Pro Rata Shares shall be determined based upon
the Revolving Facility

39

--------------------------------------------------------------------------------



Commitments most recently in effect, giving effect to any assignments. If the
Credit-Linked Deposits have been applied in full to reimburse Synthetic L/C
Disbursements, the Synthetic L/C Lenders’ Pro Rata Shares shall be determined
based upon the Credit-Linked Deposit most recently in effect, giving effect to
any assignments.
“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Delaware limited liability company that is treated as a
disregarded entity for U.S. federal income tax purposes, the primary asset of
which consists of Equity Interests in either (i) one or more Foreign
Subsidiaries or (ii) a Delaware limited liability company the primary asset of
which consists of Equity Interests in one or more Foreign Subsidiaries.
“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, and
all improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “ Refinanced ” shall have a
meaning correlative thereto.
“Refinancing Amendment” shall have the meaning assigned to such term in
Section 10.08(e).
“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Replaced Revolving Committments” shall have the meaning assigned to such term
in Section 10.08(e).
 

40

--------------------------------------------------------------------------------



“Replaced Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).
“Replacement Revolving Committments” shall have the meaning assigned to such
term in Section 10.08(e).
“Replacement Revolving Loan” shall have the meaning assigned to such term in
Section 10.08(e).
“Replacement Term Loans” shall have the meaning assigned to such term in
Section 10.08(e).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which notice is waived pursuant to DOL Reg §4043 as in effect on the date hereof
(no matter how such notice requirement may be changed in the future).
“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, (d) Synthetic L/C Exposures, (e) Excess Credit-Linked Deposits and
(f) Available Unused Commitments, that taken together, represent more than 50%
of the sum of (1) all Loans (other than Swingline Loans) outstanding,
(2) Revolving L/C Exposures, (3) Swingline Exposures, (4) Synthetic L/C
Exposures, (5) Excess Credit-Linked Deposits and (6) the total Available Unused
Commitments at such time. The Loans, Revolving L/C Exposures, Swingline
Exposures, Synthetic L/C Exposures, Excess Credit-Linked Deposits and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided , that (a) if the Senior Secured
Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow Interim
Period) is greater than 2.50:1.00 but less than or equal to 3.25:1.00, such
percentage shall be 25%, and (b) if the Senior Secured Leverage Ratio at the end
of the Applicable Period (or Excess Cash Flow Interim Period) is less than or
equal to 2.50:1.00, such percentage shall be 0%.
“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(f).
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).
“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments) and the extensions of credit
made hereunder by the Revolving Facility Lenders.
 

41

--------------------------------------------------------------------------------



“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04, and (c) increased as provided under Section 2.20. The initial
amount of each Lender’s Revolving Facility Commitment is set forth on Schedule
2.01 , or in the Assignment and Acceptance or Incremental Assumption Agreement
pursuant to which such Lender shall have assumed its Revolving Facility
Commitment (or Incremental Revolving Facility Commitment), as applicable. The
initial aggregate amount of the Lenders’ Revolving Facility Commitments (prior
to giving effect to any Incremental Revolving Facility Commitments) is $475.0
million.
“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Pro Rata Share and (y) the aggregate Revolving Facility Credit Exposure of all
Revolving Facility Lenders, collectively, at such time.
“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).
“Revolving Facility Maturity Date” shall mean March 5, 2018 or, with respect to
any Incremental Revolving Facility, the maturity date thereof specified in the
Incremental Assumption Agreement with respect thereto.
“Revolving L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Revolving Letter of Credit.
“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Dollar Amount of all Revolving Letters of Credit outstanding at such
time and (b) the aggregate Dollar Amount of all Revolving L/C Disbursements that
have not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Pro Rata Share of the
aggregate Revolving L/C Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standard Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn. Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided , that with respect to any Letter of Credit that,
by its terms or the terms of any document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

42

--------------------------------------------------------------------------------



“Revolving Letter of Credit” shall mean any Letter of Credit that is not a
Synthetic Letter of Credit.
“Revolving Letter of Credit Commitment” shall mean, with respect to each Issuing
Bank, the commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.
“Revolving Letter of Credit Sublimit” shall mean the aggregate Revolving Letter
of Credit Commitments of the Issuing Banks, in a Dollar Amount not to exceed
$250.0 million.
“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor
thereto.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Assets” shall mean rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.
“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
First Lien Intercreditor Agreement, the First and a Half Lien Intercreditor
Agreement and any other intercreditor agreement executed and delivered pursuant
to Section 6.02 and each of the security agreements and other instruments and
documents executed and delivered with respect to the Loans and Commitments
pursuant to any of the foregoing or pursuant to Section 5.09 or any Incremental
Assumption Agreement.
“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Senior Secured Net Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided , that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.
“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Notes Indenture.
“Senior Subordinated Notes” shall mean, collectively, (i) the Borrower’s 12.375%
Senior Subordinated Notes due 2015 and (ii) the Borrower’s 13.375% Senior
Subordinated Notes due 2018, each issued pursuant to the Senior Subordinated
Notes Indentures and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Subordinated Notes and the related registration
rights agreement with substantially identical terms as the Senior Subordinated
Notes.
 

43

--------------------------------------------------------------------------------



“Senior Subordinated Notes Indentures” shall mean, collectively, (i) the
Indenture dated as of April 10, 2007 under which the 12.375% Senior Subordinated
Notes were issued and (ii) the Indenture dated as of January 5, 2011 under which
the 13.375% Senior Subordinated Notes were issued, in each case among the
Borrower and certain of the Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.
“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indenture.
“Senior Unsecured Notes” shall mean, collectively, (i) the Borrower’s 11.50%
Senior Notes due 2017 and (ii) the Borrower’s 12.00% Senior Notes due 2017, each
issued pursuant to the Senior Unsecured Notes Indentures and any notes issued by
the Borrowers in exchange for, and as contemplated by, the Senior Unsecured
Notes and the related registration rights agreement with substantially identical
terms as the Senior Unsecured Notes.
“Senior Unsecured Notes Indentures” shall mean, collectively, (i) the Indenture
dated as of January 5, 2011 under which the 11.50% Senior Unsecured Notes were
issued and (ii) the Indenture dated as of January 5, 2011 under which the 12.00%
Senior Unsecured Notes were issued, each among the Borrower and certain of the
Subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
“Separation and Distribution Agreement” shall mean that certain Separation and
Distribution Agreement, dated as of July 27, 2006, by and among Cendant
Corporation, Realogy Corporation, Travelport Inc. and Wyndham Worldwide
Corporation.
“Single Employer Plan” shall mean any Plan subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, but that is not a
Multiemployer Plan.
“Special Purpose Securitization Subsidiary” shall mean any Subsidiary (a) party
as of the Closing Date to any Existing Securitization Document or (b)(1) to
which the Borrower or a Subsidiary of the Borrower transfers or otherwise
conveys Securitization Assets, (2) which engages in no activities other than in
connection with the receipt, management, transfer and financing of those
Securitization Assets and activities incidental or related thereto, (3) none of
the obligations of which are guaranteed by the Borrower or any Subsidiary of the
Borrower (other than another Special Purpose Securitization Subsidiary) other
than pursuant to Standard Securitization Undertakings, and (4) with respect to
which neither the Borrower nor any Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.
“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, obligations to
transfer Securitization Assets (including provisions similar to those found in
the UK Securitization Documents as of the Closing Date) guarantees of
performance and payments (other than payments of the obligations backed by the
Securitization Assets or obligations of Special Purpose Securitization
Subsidiaries), and covenants and indemnities entered into by the Borrower or any
Subsidiary of the Borrower of a type that are customary in securitizations
and/or are reasonably similar to those in the Existing Securitization
Financings.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which

44

--------------------------------------------------------------------------------



banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined,
expressed in the case of each such requirement as a decimal. Such reserves shall
include those imposed pursuant to Regulation D of the Board. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset, fee or similar requirement .
“Subagent” shall have the meaning assigned to such term in Section 9.02.
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, with respect to any person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
ordinary voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof (or persons performing similar functions) is at the time of
determination owned or controlled, directly or indirectly, by such person or one
or more of the other Subsidiaries of such person or a combination thereof,
(b) any partnership, joint venture or limited liability company or similar
entity of which (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, is at the time of determination owned or controlled, directly or
indirectly, by such person or one or more of the other Subsidiaries of such
person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such person or
any Subsidiary of such person is a controlling general partner or otherwise
controls such entity; provided that, except where the context otherwise require,
the referred person means the Borrower. Notwithstanding the foregoing (and
except for purposes of Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.06, 5.08 and
8.01(k), and the definition of Unrestricted Subsidiary contained herein), an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of the Borrower
or any of its Subsidiaries for purposes of this Agreement.
“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
listed on Schedule 1.01F on the Closing Date and (b) each additional Subsidiary
described in Section 5.09(d).
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Suspension Period” shall mean any day on which the aggregate Revolving Facility
Credit Exposure of all Revolving Facility Lenders does not exceed 25% of the
aggregate Revolving Facility Commitments of all Revolving Facility Lenders on
such date after giving effect to any extension of credit made or to be made on
such date.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future, or derivative or foreign exchange spot transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or

45

--------------------------------------------------------------------------------



 economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided , that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit B-2.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.04. The aggregate amount of the Swingline
Commitments on the Closing Date is $50.0 million.
“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Pro Rata Share of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean JPMCB, in its capacity as a lender of Swingline
Loans.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Synthetic L/C Applicable Margin” shall mean for any day (i) with respect to
Eurocurrency Term Loans, 3.00% per annum, (ii) with respect to Eurocurrency
Revolving Loans, 2.25% per annum and (iii) with respect to ABR Revolving Loans,
1.25%, provided , that on and after the first Adjustment Date occurring after
delivery of the financial statements and certificates required by Section 5.04,
the Synthetic L/C Applicable Margin with respect to Revolving Loans will be
determined pursuant to the table set forth below (the “ Synthetic L/C Pricing
Grid ”):
 
Senior Secured
 Leverage Ratio
Applicable Margin for
 ABR Revolving Loans
Applicable Margin for
 Eurocurrency Revolving
 Loans
Greater than 3.0 to 1.0
1.25%
2.25%
Less than or equal to 3.0 to 1.0 but greater than or equal to 2.5 to 1.0
1.00%
2.00%
Less than 2.5 to 1.0 but greater than or equal to 2.0 to 1.0
0.75%
1.75%
Less than 2.0 to 1.0
0.50%
1.50%

 

46

--------------------------------------------------------------------------------



For the purposes of the Synthetic L/C Pricing Grid, changes in the Synthetic L/C
Applicable Margin and resulting from changes in the Senior Secured Leverage
Ratio shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 5.04, commencing with the delivery of such financial
statements for the first fiscal quarter of the Borrower ending after the Closing
Date, and shall remain in effect until the next change to be effected pursuant
to this paragraph. If any financial statements referred to above are not
delivered within the time periods specified in Section 5.04, then, at the option
of the Administrative Agent or the Required Lenders, until the date that is
three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered. Each determination of the Senior Secured Leverage Ratio pursuant to
the Synthetic L/C Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 6.10.
Notwithstanding the foregoing, the Synthetic L/C Applicable Margin with respect
to the Extended Synthetic Commitments shall be calculated pursuant to Section 5
of the Synthetic L/C Incremental Assumption Agreement (as of the Closing Date,
4.25%).
“Synthetic L/C Commitment” shall mean, with respect to each Synthetic L/C
Lender, the Dollar Amount that such Lender is required hereby to deposit as its
Credit-Linked Deposit, as set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Synthetic L/C Commitment, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.08, (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04 and
(c) increased as provided under Section 2.21.
“Synthetic L/C Disbursement” shall mean any L/C Disbursement pursuant to a
Synthetic Letter of Credit.
“Synthetic L/C Facility” shall mean the Credit-Linked Deposits and the Synthetic
Letters of Credit.
“Synthetic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Synthetic Letters of Credit at such
time and (b) the aggregate Dollar Amount of all Synthetic L/C Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
Synthetic L/C Exposure of any Synthetic L/C Lender at any time shall be such
Lender’s Pro Rata Share of the aggregate Synthetic L/C Exposure of all Lenders
at such time. For all purposes of this Agreement, if on any date of
determination a Synthetic Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standby Practices (ISP98), such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided , that with respect to any Letter of Credit that, by its
terms or the terms of any document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.
“Synthetic L/C Incremental Assumption Agreement” shall mean the Incremental
Assumption Agreement dated as of February 3, 2011 by and among Holdings, the
Borrower, the Administrative Agent and the other parties party thereto.
 

47

--------------------------------------------------------------------------------



“Synthetic L/C Installment Date” shall have the meaning assigned to such term in
Section 2.10(e).
“Synthetic L/C Lender” shall mean a Lender having a Credit-Linked Deposit or
with Synthetic L/C Exposure.
“Synthetic Letter of Credit” shall mean, at any time, Letters of Credit in a
Dollar Amount equal to the lesser of (a) the aggregate of the Credit-Linked
Deposits of all Synthetic L/C Lenders at such time and (b) the aggregate amount
of Letters of Credit issued for the account of the Borrower outstanding at such
time. Letters of Credit will from time to time be deemed to be Synthetic Letters
of Credit or Revolving Letters of Credit in accordance with the provisions of
Section 2.05(a).
“Synthetic L/C Maturity Date” shall mean April 10, 2013 or, with respect to any
Incremental Synthetic L/C Facility, the maturity date thereof specified in the
Incremental Assumption Agreement with respect thereto. For the avoidance of
doubt, the Synthetic L/C Maturity Date with respect to the Extended Synthetic
Commitments is October 10, 2016.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.
“Tax Distributions” shall mean any Restricted Payments described in
Section 6.06(b)(y).
“Tax Sharing Agreement” shall mean the Tax Sharing Agreement, dated as of
July 28, 2006, as amended, by and among Cendant Corporation, Realogy Group LLC,
Wyndham Worldwide Corporation and Travelport Inc.
“Term B Facility” shall mean (a) the Initial Term B Tranche and (b) any tranche
or series of Incremental Term Commitments under which Term B Loans are made.
“Term B Facility Maturity Date” shall mean March 5, 2020.
“Term B Loan Commitment” shall mean with respect to each Lender, the Initial
Term B Loan Commitment of such Lender and such Lender’s commitment to make
Incremental Term Loans in the form of Term B Loans as set forth in
Section 2.01(d).
“Term B Loans” shall mean the Initial Term B Loans made by the Lenders to the
Borrower pursuant to Section 2.01(a) and any Incremental Term Loans in the form
of Term B Loans having the same terms (including pricing, Yield and
amortization) as the Initial Term B Loans made by the Incremental Term Lenders
to the Borrower pursuant to Section 2.01(d).
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).
“Term Borrowing” shall mean any Initial Term B Borrowing or any Incremental Term
Borrowing.
“Term Facility” shall mean each Term B Facility and/or any or all of the
Incremental Term Facilities that are not Term B Facilities.
 



48

--------------------------------------------------------------------------------



“Term Lender” shall mean a Lender (including Incremental Term Lenders) with a
Term Loan Commitment or with outstanding Term Loans.
“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Commitment other than a Term B Loan Commitment.
“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans that
are not Term B Loans.
“Term Loan Standstill Period” shall have the meaning assigned to such term in
Section 8.01(d).
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).
“Title Resource Group” shall mean Title Resource Group LLC, a Delaware limited
liability company, and any successor thereto.
“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of the Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided , that EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.
“Total Net Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
less (ii) without duplication, the Unrestricted Cash and Permitted Investments
of the Borrower and its Subsidiaries on such date.
“Total Senior Secured Net Debt” at any date shall mean (i) the aggregate
principal amount of Consolidated Debt of the Borrower and its Subsidiaries
outstanding at such date that consists of, without duplication, Indebtedness
(other than, for the avoidance of doubt, any First and a Half Lien Refinancing
Notes and any other Indebtedness that is secured on a pari passu basis with or
junior to the First and a Half Lien Refinancing Notes) that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than a Lien on property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), less (ii) without duplication, the Unrestricted Cash and Permitted
Investments of the Borrower and its Subsidiaries on such date.
“Tranche” shall mean a category of Commitments and extensions of credit
thereunder.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Fund, Holdings, the Borrower (or any direct or indirect parent of the Borrower)
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents (including expenses in connection with Swap
Agreements) and the transactions contemplated hereby and thereby.
 “Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings

49

--------------------------------------------------------------------------------



hereunder and (b) the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “ Rate ” shall include
the Adjusted LIBO Rate and the ABR.
“UK Securitization Documents” shall mean the letter agreement, dated August 17,
2012, by and between Cartus Limited and Lloyds TSB Bank plc and the letter
agreement, dated August 17, 2012, by and between Cartus Financing Limited and
Lloyds TSB Bank plc, and each other agreement or other document contemplated by
or entered into in connection with and/or in replacement of the foregoing, each
as amended, restated, refinanced, modified or supplemented on or prior to the
Closing Date.
“Unfunded Pension Liability” of any Single Employer Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the Single
Employer Plan as of the close of its most recent plan year exceeds the fair
market value of the assets allocable thereto as of the close of its most recent
plan year, determined in both cases using the applicable assumptions promulgated
under Section 430 of the Code.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean (a) cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries (including Permitted
Investments made in connection with the Arbitrage Programs whether or not so
restricted), minus (b) cash or cash equivalents of any Insurance Subsidiary that
is not permitted to be distributed or advanced to the Borrower or any other
Subsidiary as a matter of law or regulation.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01G and (2) any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrower shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date and so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation (as
well as all other such designations theretofore consummated after the first day
of such Reference Period), the Borrower shall be in Pro Forma Compliance,
(c) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (e) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Senior
Unsecured Notes Indenture, the Senior Subordinated Notes Indenture, any other
Indebtedness permitted to be incurred hereunder (to the extent the concept of
unrestricted subsidiaries exists in the documents governing such Indebtedness)
and all Permitted Refinancing Indebtedness in respect of any of the foregoing
and all Disqualified Stock. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a “
Subsidiary Redesignation ”); provided, that (i) such

50

--------------------------------------------------------------------------------



Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Borrower, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Borrower shall be in Pro Forma Compliance,
and (iv) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of such Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iii), inclusive, and containing
the calculations and information required by the preceding clause (iii).
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(f).
“Wholly Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly Owned Subsidiary.
“Wholly Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.
“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided , that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, or (b) the effects of purchase accounting.
“Yield” shall mean, on any date on which the “Yield” is required to be
calculated pursuant to Section 2.11(h) or Section 2.20(b), the internal rate of
return on the Term B Loans on the Closing Date (or as thereafter amended) and/or
the Repricing Loans and/or Other Term Loans, as applicable, determined by the
Administrative Agent in consultation with the Borrower utilizing (a) the greater
of (i) if applicable, any “LIBOR floor” applicable to the Term B Loans and/or
such Repricing Loans and/or Other Term Loans on such date and (ii) the price of
a LIBOR swap-equivalent maturing on the earlier of (x) the date that is four
years following such date and (y) the final maturity date of the Term B Loans
and/or such Repricing Loans and/or Other Term Loans, as applicable; (b) the
Applicable Margin (or equivalent concept) for the Term B Loans and/or such
Repricing Loans and/or Other Term Loans, as applicable, on such date; and
(c) the issue price of the Term B Loans and/or such Repricing Loans and/or Other
Term Loans, as applicable, (after giving effect to any original issue discount
or upfront fees paid to

51

--------------------------------------------------------------------------------



the market (but excluding commitment or arrangement fees in respect of the Term
B Loans and such Repricing Loans and/or Other Term Loans, as applicable) in
respect of the Term B Loans and/or such Repricing Loans and/or Other Term Loans,
as applicable, calculated based on an assumed four year average life to
maturity).
SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standard Codification ASC 825-10 (or any other Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.
SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
ARTICLE II
The Credits
SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:
(a) (i) each Continuing Term Lender agrees to continue its Existing Term Loans
under the Previous Credit Agreement as Initial Term B Loans under this Agreement
made to the Borrower on the Closing Date in a principal amount not to exceed its
Initial Term B Loan Commitment and (ii) each Additional Term Lender agrees to
make Initial Term B Loans to the Borrower on the Closing Date in an amount not
to exceed such Additional Term Lender’s Initial Term B Loan Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed;
(b) each Lender agrees to make Revolving Facility Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Revolving Facility Commitment or (ii) the Revolving
Facility Credit Exposure exceeding the total Revolving Facility Commitments.

52

--------------------------------------------------------------------------------



Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Facility Loans;
 (c) each Synthetic L/C Lender agrees to continue its Credit-Linked Deposit
under the Previous Credit Agreement as Credit-Linked Deposit under this
Agreement on the Closing Date; and
(d) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment. Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be reborrowed.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made or, with respect
to the continuation of Initial Term B Loans by the Continuing Term Lenders,
shall be continued, as part of a Borrowing consisting of Loans under the same
Facility and of the same Type made by the Lenders ratably in accordance with
their respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments). The
failure of any Lender to make (or the failure of a Continuing Term Lender to
continue) any Loan required to be made (or continued) by it shall not relieve
any other Lender of its obligations hereunder; provided, that the Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender’s failure to make (or continue) Loans as required.
(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided , that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided , that an
ABR Revolving Facility Borrowing or a Swingline Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Each Swingline Borrowing shall
be in an amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided , that there
shall not at any time be more than a total of (i) ten Eurocurrency Borrowings
outstanding under the Term B Facility, (ii) ten Eurocurrency Borrowings
outstanding under Incremental Term Facilities that are not Term B Facilities and
(iii) ten Eurocurrency Borrowings outstanding under the Revolving Facility.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date, the Term B Facility Maturity Date or the applicable
Incremental Term Facility Maturity Date, as the case may be.

53

--------------------------------------------------------------------------------



SECTION 2.03. Requests for Borrowings. To request a Borrowing (including with
respect to the continuation of Initial Term B Loans by the Continuing Lenders on
the Closing Date), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurocurrency Borrowing, not later than
12:00 p.m., Local Time, three Business Days (or, with respect to the Borrowings
on the Closing Date, such fewer number of Business Days as may be acceptable to
the Administrative Agent) before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing (which shall be a Business Day); provided, that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)     whether such Borrowing is to be a Borrowing of Revolving Facility Loans,
Initial Term B Loans or Incremental Term Loans (and, in the case of Incremental
Term Loans, whether such Loans are to be Term B Loans or Other Term Loans);
(ii)     the aggregate amount of the requested Borrowing;
(iii)     the date of such Borrowing, which shall be a Business Day;
(iv)     whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)     in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)     the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding the Swingline Commitment or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided , that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.
 (b)     To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing

54

--------------------------------------------------------------------------------



Request by telecopy), not later than 1:00 p.m., Local Time, on the day of a
proposed Swingline Borrowing. Each such notice and Swingline Borrowing Request
shall be irrevocable and shall specify (i) the requested date (which shall be a
Business Day) and (ii) the amount of the requested Swingline Borrowing. The
Swingline Lender shall consult with the Administrative Agent as to whether the
making of the Swingline Loan is in accordance with the terms of this Agreement
prior to the Swingline Lender funding such Swingline Loan. The Swingline Lender
shall make each Swingline Loan in accordance with Section 2.02(a) on the
proposed date thereof by wire transfer of immediately available funds by 4:00
p.m., Local Time, to the account of the Borrower (or, in the case of a Swingline
Borrowing made to finance the reimbursement of an L/C Disbursement as provided
in Section 2.05(e), by remittance to the applicable Issuing Bank).
(c)     The Swingline Lender may by written notice given to the Administrative
Agent not later than 2:00 p.m., Local Time, on any Business Day require the
Revolving Facility Lenders to acquire participations on such Business Day in all
or a portion of the outstanding Swingline Loans made by it. Such notice shall
specify the aggregate amount of such Swingline Loans in which the Revolving
Facility Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Lender’s Pro Rata Share of such
Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Revolving
Facility Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolving Facility Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Facility Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided , that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein (including, with respect to Synthetic Letters of
Credit, Section 2.21), the Borrower may request the issuance of Revolving
Letters of Credit and Synthetic Letters of Credit, in each case denominated in
Dollars (or in any Alternative Currency, not to exceed an aggregate Dollar
Amount of $75.0 million for all such Letters of Credit), for its own account (or
for the account of a Subsidiary, so long as such Borrower and such Subsidiary
are co-applicants) in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the Availability Period prior to
the date

55

--------------------------------------------------------------------------------



that is five Business Days prior to (i) the Revolving Facility Maturity Date (in
the case of Revolving Letters of Credit) and (ii) the Synthetic L/C Maturity
Date (in the case of Synthetic Letters of Credit). For purposes hereof, (i) all
Letters of Credit issued hereunder shall at all times and from time to time be
deemed to be Synthetic Letters of Credit up to the aggregate amount of the
Credit-Linked Deposit as determined in the definition of the term “Credit-Linked
Deposit” and be deemed to be Revolving Letters of Credit only to the extent, and
in an amount by which, the aggregate amount of outstanding Letters of Credit
that are issued for the account of the Borrower exceeds such amount,
(ii) drawings under any Letter of Credit shall be deemed to have been made under
Revolving Letters of Credit for so long as, and to the extent that, there are
any undrawn Revolving Letters of Credit outstanding (and thereafter drawings
under such Letters of Credit shall be deemed to have been made under Synthetic
Letters of Credit) and (iii) any Letter of Credit that expires or terminates
will be deemed to be a Revolving Letter of Credit for so long as, and to the
extent that, there are outstanding Revolving Letters of Credit immediately prior
to such expiration or termination; provided, however, that at any time during
which an Event of Default shall have occurred and be continuing, (A) Letters of
Credit shall be deemed to be in part Revolving Letters of Credit and in part
Synthetic Letters of Credit, (B) drawings under Letters of Credit shall be
deemed to have been made under Revolving Letters of Credit and Synthetic Letters
of Credit and (C) any Letter of Credit that expires or terminates shall be
deemed to be in part a Revolving Letter of Credit and in part a Synthetic Letter
of Credit, in each case pro rata based upon (1) the total Revolving Facility
Commitments at such time and (2) the sum of the total Credit-Linked Deposits of
all Synthetic L/C Lenders at such time and the amount of the total Credit-Linked
Deposits of all Synthetic L/C Lenders that shall have been applied to reimburse
outstanding Synthetic L/C Disbursements at such time. To the
extent necessary to implement the foregoing, the identification of a Letter of
Credit as a Revolving Letter of Credit or a Synthetic Letter of Credit may
change from time to time and a portion of a Letter of Credit may be deemed to be
a Synthetic Letter of Credit and the remainder be deemed to be a Revolving
Letter of Credit. Notwithstanding the foregoing, the entire face amount of any
Letter of Credit with an
expiration date after the Revolving Facility Maturity Date shall be deemed to be
a Synthetic Letter of Credit, subject to the limitations set forth in clause
(i) of the second sentence of this paragraph (a). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Each Existing Letter of Credit shall be deemed to be a
Letter of Credit under this Agreement and each Lender that is an issuer of an
Existing Letter of Credit shall be deemed to be an Issuing Bank with respect to
such Existing Letter of Credit and shall have all rights of an Issuing Bank
hereunder (but shall have no obligation to extend or renew any Existing Letter
of Credit or to issue additional Letters of Credit) until such Existing Letter
of Credit has been terminated.
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (three Business Days in advance of the
requested date of issuance, amendment or extension or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended or extended, and specifying the date of issuance,
amendment or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to issue, amend or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any

56

--------------------------------------------------------------------------------



request for a Letter of Credit. A Letter of Credit shall be issued, amended or
extended only if (and upon issuance, amendment or extension of each Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension (i) the Revolving L/C Exposure
shall not exceed the Revolving Letter of Credit Sublimit, (ii) the Revolving
Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments, (iii) the Synthetic L/C Exposure will not exceed the total
Credit-Linked Deposits of all Synthetic L/C Lenders, and (iv) all conditions
precedent in Section 4.01 have been satisfied (or waived by the (x) the Majority
Lenders under the Revolving Facility and (y) Synthetic L/C Lenders with
Synthetic L/C Exposure and Excess Credit-Linked Deposits representing greater
than 50% of the total Synthetic L/C Exposure and Excess Credit-Linked Deposits
of all Synthetic L/C Lenders). No Issuing Bank shall permit any such issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement.
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Administrative Agent and the Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Administrative
Agent and the Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to (A) in the case
of any Revolving Letter of Credit, the Revolving Facility Maturity Date and
(B) in the case of any Synthetic Letter of Credit, the Synthetic L/C Maturity
Date; provided , that any Letter of Credit with one year tenor may provide for
automatic extension thereof for additional one year periods (which, in no event,
shall extend beyond the date referred to in clause (ii) of this paragraph (c))
so long as such Letter of Credit permits the applicable Issuing Bank to prevent
any such extension at least once in such twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed; provided further , that if
the applicable Issuing Bank and the Administrative Agent each consent in their
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above, provided , that if any such Letter of
Credit is outstanding or the expiration date is extended to a date after the
date that is five Business Days prior to (A) in the case of any Revolving Letter
of Credit, the Revolving Facility Maturity Date and (B) in the case of any
Synthetic Letter of Credit, the Synthetic L/C Maturity Date the Borrower shall
provide cash collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to 105% of
the face amount of each such Letter of Credit or provide a back-to-back letter
of credit, in form and substance and from an issuing bank reasonably
satisfactory to the relevant Issuing Bank, on or prior to the date that is five
Business Days prior to (A) in the case of any Revolving Letter of Credit, the
Revolving Facility Maturity Date and (B) in the case of any Synthetic Letter of
Credit, the Synthetic L/C Maturity Date.
(d) Participations. (i) By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof), and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each such Revolving Facility Lender hereby acquires from
such Issuing Bank, a participation in such Revolving Letter of Credit equal to
the product of (A) such Revolving Facility Lender’s Pro Rata Share and (B) the
aggregate amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, an amount equal to the
product of (A) such Revolving Facility Lender’s Pro Rata Share and (B) each
Revolving L/C Disbursement made by such Issuing Bank not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement

57

--------------------------------------------------------------------------------



payment required to be refunded to the Borrower for any reason. Each Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Revolving Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Revolving Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Revolving Facility Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(ii) Each Synthetic L/C Lender hereby acknowledges that it holds a participation
in each Synthetic Letter of Credit equal to such Synthetic L/C Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Synthetic Letter
of Credit. The Administrative Agent hereby acknowledges that it holds the
Credit-Linked Deposit of each Synthetic L/C Lender. Each Synthetic L/C Lender
hereby absolutely and unconditionally agrees that if an Issuing Bank makes a
Synthetic L/C Disbursement that is not reimbursed by the Borrower on the date
due as provided in paragraph (e) of this Section, or is required to refund any
reimbursement payment in respect of a Synthetic L/C Disbursement to the Borrower
for any reason, the Administrative Agent shall reimburse the applicable Issuing
Bank for the amount of such Synthetic L/C Disbursement from such Synthetic L/C
Lender’s Credit-Linked Deposit on deposit in the Credit-Linked Deposit Account.
In the event the Credit-Linked Deposit Account is charged by the Administrative
Agent to reimburse the applicable Issuing Bank for an unreimbursed Synthetic L/C
Disbursement, the Borrower shall have the right, at any time prior to the
Synthetic L/C Maturity Date, to pay over to the Administrative Agent in
reimbursement thereof an amount equal to the amount so charged and such payment
shall be deposited by the Administrative Agent in the Credit-Linked Deposit
Account. Each Synthetic L/C Lender acknowledges and agrees that its obligation
to acquire and fund participations in respect of Synthetic Letters of Credit
pursuant to this subparagraph (ii) is unconditional and irrevocable and shall
not be affected by any circumstance whatsoever, including any amendment, renewal
or extension of any Synthetic Letter of Credit or the occurrence and continuance
of a Default or Event of Default or the return of the Credit-Linked Deposits,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Without limiting the foregoing, each
Synthetic L/C Lender irrevocably authorizes the Administrative Agent to apply
amounts of its Credit-Linked Deposit as provided in this subparagraph (ii).
(e) Reimbursement. (i) If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount equal to such
L/C Disbursement in Dollars, or (subject to the two immediately succeeding
sentences) the applicable Alternative Currency, not later than 3:00 p.m., Local
Time, on the next Business Day after the Borrower receives notice under
paragraph (g) of this Section of such L/C Disbursement, together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Loans (in the event of Revolving L/C Disbursements) or at the
ABR plus the Synthetic L/C Applicable Margin applicable to ABR Revolving Loans
(in the event of Synthetic L/C Disbursements); provided , that, in the case of
any L/C Disbursement made in Dollars, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Facility Borrowing or a Swingline Borrowing, as applicable, in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing or Swingline Borrowing. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the applicable Issuing Lender or any Lender to any
stamp duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Borrower shall,
at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Lender or Lender or (y) reimburse
each L/C Disbursement made in such Alternative Currency in

58

--------------------------------------------------------------------------------



Dollars, in an amount equal to the Dollar Amount of such L/C Disbursement. If
the Borrower fails to make such payment when due, then (i) if such payment
relates to an Alternative Currency Letter of Credit, automatically and with no
further action required, the Borrower’s obligation to reimburse the applicable
L/C Disbursement shall be permanently converted into an obligation to reimburse
the Dollar Amount of such L/C Disbursement and (ii) the Administrative Agent
shall promptly notify the applicable Issuing Lender of the applicable L/C
Disbursement and the Dollar Amount thereof.
(ii) If the Borrower fails to reimburse any Revolving L/C Disbursement when due,
then the applicable Issuing Bank shall promptly notify the Administrative Agent,
which shall promptly notify each Revolving Facility Lender of such L/C
Disbursement (as converted to Dollars, if applicable), the amount of the payment
then due from the Borrower in respect thereof and, such Lender’s Pro Rata Share
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in Dollars its Pro Rata Share of
the payment then due from the Borrower in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis , to the payment obligations of the Revolving Facility
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Facility Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Facility Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan or a Swingline Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such L/C Disbursement.
(iii) If the Borrower fails to reimburse any Synthetic L/C Disbursement when
due, then the Administrative Agent shall notify each Synthetic L/C Lender of the
applicable Synthetic L/C Disbursement (as converted to Dollars, if applicable),
the payment then due from the Borrower in respect thereof and such Lender’s Pro
Rata Share thereof, and the Administrative Agent shall promptly pay to the
applicable Issuing Bank each Synthetic L/C Lender’s Pro Rata Share of such
Synthetic L/C Disbursement from such Lender’s Credit-Linked Deposit. Promptly
following the receipt by the Administrative Agent of any payment by the Borrower
in respect of any Synthetic L/C Disbursement, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent
payments have been made from the Credit-Linked Deposits, to the Credit-Linked
Deposit Account to be added to the Credit-Linked Deposits of the Synthetic L/C
Lenders in accordance with their Pro Rata Shares. The Borrower acknowledges that
each payment made pursuant to this subparagraph (iii) in respect of any
Synthetic L/C Disbursement is required to be made for the benefit of the
distributees indicated in the immediately preceding sentence. Any payment from
the Credit-Linked Deposit Account, or from funds of the Administrative Agent,
pursuant to this paragraph to reimburse an Issuing Bank for any Synthetic L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such Synthetic L/C Disbursement.
(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that

59

--------------------------------------------------------------------------------



might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided , that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a final and binding decision of a court of competent jurisdiction to have
been caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank, such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of any such demand for payment under a Letter of Credit and whether
such Issuing Bank has made or will make a L/C Disbursement thereunder; provided
, that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Facility Lenders or Synthetic L/C Lenders, as applicable, with respect to any
such L/C Disbursement.
(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (in the event of Revolving
L/C Disbursements) or at the ABR plus the Synthetic L/C Applicable Margin
applicable to ABR Revolving Loans (in the event of Synthetic L/C Disbursements);
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply;
provided further that, in the case of an L/C Disbursement made under a Letter of
Credit in an Alternative Currency, the amount of interest due with respect
thereto shall (i) in the case of any L/C Disbursement that is reimbursed on the
Business Day immediately succeeding such L/C Disbursement, (A) be payable in the
applicable Alternative Currency and (B) if not reimbursed on the date of such
L/C Disbursement, bear interest at a rate equal to the rate reasonably
determined by the applicable Issuing Lender to be the cost to such Issuing
Lender of funding such L/C Disbursement plus the Applicable Margin applicable to
Eurocurrency Revolving Loans (in the event of Revolving L/C Disbursements) or
plus the Synthetic L/C Applicable Margin applicable to Eurocurrency Revolving
Loans (in the event of

60

--------------------------------------------------------------------------------



Synthetic L/C Disbursement) at such time and (ii) in the case of any L/C
Disbursement that is reimbursed after the Business Day immediately succeeding
such L/C Disbursement (A) be payable in Dollars, (B) accrue on the Dollar Amount
of such L/C Disbursement and (C) bear interest as provided above. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e)(i) of this Section or
from the Credit-Linked Deposit Account pursuant to paragraph (e)(ii) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender or Synthetic L/C Lender, as applicable, to the extent
of such payment.
(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
(j) Cash Collateralization. If required pursuant to Section 2.22(b) or if any
Event of Default shall occur and be continuing, (i) in the case of an Event of
Default described in Section 8.01(h) or (i), on the Business Day or
(ii) otherwise, on the third Business Day, in each case, following the date on
which the Borrower receives notice from the Administrative Agent (or, if the
maturity of the Loans has been accelerated, Majority Lenders with respect to
each of the Revolving Facility and the Synthetic L/C Facility) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in a separate account with or at the direction of the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash in Dollars equal to the aggregate L/C Exposure as of
such date plus any accrued and unpaid interest thereon or, as applicable, the
amount required pursuant to Section 2.22(b); provided , that (i) the portions of
such amount attributable to undrawn Alternative Currency Letters of Credit or
L/C Disbursements in an Alternative Currency that the Borrower is not late in
reimbursing shall be deposited in the applicable Alternative Currencies in the
actual amounts of such undrawn Letters of Credit and L/C Disbursements and
(ii) upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Section 8.01, the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind.
Each such deposit pursuant to this paragraph shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(ii) at any other time, the Borrower, in each case, in Permitted Investments and
at the risk and expense of the Borrower, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time or, if the maturity of the

61

--------------------------------------------------------------------------------



Loans has been accelerated (but subject to the consent of Majority Lenders with
respect to each of the Revolving Facility and the Synthetic L/C Facility), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.22(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after Section 2.22(b) no
longer requires the provision of such cash collateral.
(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Revolving Facility Lender (in addition to
JPMCB) each of which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank with
respect to Revolving Letters of Credit and Synthetic Letters of Credit.
(l) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit , including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (B) on
or prior to each Business Day on which the Issuing Bank expects to issue, amend,
renew or extend any Letter of Credit, the date of such issuance, amendment
renewal or extension, and the aggregate face amount of the Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and no Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit without first obtaining written confirmation from
the Administrative Agent that such issuance, amendment, renewal or extension is
then permitted by the terms of this Agreement, (C) on each Business Day on which
such Issuing Bank makes any L/C Disbursement, the date of such L/C Disbursement
and the amount of such L/C Disbursement and (D) on any other Business Day, such
other information as the Administrative Agent shall reasonably request,
including but not limited to prompt verification of such information as may be
requested by the Administrative Agent.
(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 8.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral is deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Revolving Facility Lenders or the Synthetic
L/C Lenders, as the case may be, are at the time or thereafter become required
to pay to the Administrative Agent and the Administrative Agent is at the time
or thereafter becomes required to distribute to the applicable Issuing Lender
pursuant to Section 2.05(e) in respect of unreimbursed L/C Disbursements made
under any Alternative Currency Letter of Credit and (iii) of each Revolving
Facility Lender’s or Synthetic L/C Lender’s, as the case may be, participation
in any Alternative Currency Letter of Credit under which an L/C Disbursement has
been made shall, automatically and with no further action required, be converted
into the Dollar Amount of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, the applicable Issuing
Lender or any Lender in respect of the Obligations described in this paragraph
shall accrue and be payable in Dollars at the rates otherwise applicable
hereunder.
SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for

62

--------------------------------------------------------------------------------



such purpose by notice to the Lenders; provided, that Swingline Loans shall be
made as provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the Borrowing Request;
provided, that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans at
such time. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. In
the event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing (but exclusive of any
accrued and unpaid interest thereon).
SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit C and signed by the Borrower.
(c)     Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 

63

--------------------------------------------------------------------------------



(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)     whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)     if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)     If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.08. Termination and Reduction of Commitments; Return of Credit-Linked
Deposits. (a) Unless previously terminated, (i) the Revolving Facility
Commitments shall terminate on the Revolving Facility Maturity Date and (ii) the
Initial Term B Loan Commitments shall terminate on the Closing Date.
(b)     The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1.0 million and not less than $5.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments) and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments. The Borrower may at any time or
from time to time direct the Administrative Agent to reduce the total
Credit-Linked Deposits; provided that (x) each reduction of the Credit-Linked
Deposits shall be in an amount that is an integral multiple of $1.0 million and
not less than $5.0 million (or, if less, the remaining amount of the total
Credit-Linked Deposits) and (y) the Borrower shall not direct the Administrative
Agent to reduce the Credit-Linked Deposits if, after giving effect to such
reduction (and to the provisions of Section 2.05(a)), the aggregate Synthetic
L/C Exposure would exceed the total Credit-Linked Deposits or the Revolving
Facility Exposure would exceed the total Revolving Facility Commitments. In the
event the total Credit-Linked Deposits shall be reduced as provided in the
immediately preceding sentence, the Administrative Agent shall return all
amounts in the Credit-Linked Deposit Account in excess of the reduced total
Credit-Linked Deposits to the Synthetic L/C Lenders, ratably in accordance with
their Pro Rata Shares of the total Credit-Linked Deposit (as determined
immediately prior to such reduction).

64

--------------------------------------------------------------------------------



 (c)     The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments or the Credit-Linked
Deposits, as applicable, under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided , that a notice of termination of
the Revolving Facility Commitments or reduction of the aggregate Credit-Linked
Deposits delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments or Credit-Linked Deposits shall be
permanent. Each reduction of the Commitments or Credit-Linked Deposits shall be
made ratably among the applicable Lenders in accordance with their respective
Pro Rata Shares.
SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan to the Borrower on the Revolving Facility Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Revolving Facility Maturity Date, it being understood that
on the date of any Revolving Facility Borrowing, the Borrower shall repay all
outstanding Swingline Loans.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided , that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans. (a) Subject
to the other paragraphs of this Section:
(i)     The Borrower shall repay to the Administrative Agent, for the benefit of
the Initial Term B Lenders, on the last day of March, June, September and
December of each year (beginning June 30, 2013) or, if such date is not a
Business Day, the next preceding Business Day (each such date being referred to
as a “ Term B Loan Installment Date ”) through and including the Term B Facility
Maturity Date, a principal amount of Initial Term Loans equal to the product of
(x) the principal amount of Initial Term B Loans outstanding after the Initial
Term B Loan Borrowing on the Closing Date and (y) 0.25%, with the balance of the
Initial Term B Loans due in full on the Term B Facility Maturity Date.

65

--------------------------------------------------------------------------------



(ii)     [Reserved]
(iii)     in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “ Incremental Term Loan Installment Date ”); and
(iv)     to the extent not previously paid, outstanding Term Loans shall be due
and payable on the Term B Facility Maturity Date or the applicable Incremental
Term Facility Maturity Date, as the case may be.
(b)     To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date.
(c)     Prepayment of the Term Loans from:
(i)     all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be applied to the Term Loans ratably among the
Term Facilities, with the application thereof reducing in direct order the
remaining installments thereof in forward order of maturity, and
(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the
Borrowers may direct.
(d)     Prior to the scheduled or voluntary repayment of any Loan or reduction
of the Credit-Linked Deposits, the Borrower shall select the Borrowing or
Borrowings and/or Credit-Linked Deposits to be repaid or reduced and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing or Credit-Linked Deposit, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid Borrowing
and each reduction of the total Credit-Linked Deposits shall be applied ratably
to the Credit-Linked Deposits of the Synthetic L/C Lenders. Notwithstanding
anything to the contrary in the immediately preceding sentence, prior to any
repayment of a Swingline Loan hereunder, the Borrower shall select the Borrowing
or Borrowings to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, on the scheduled date of such repayment. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.
(e)     The Administrative Agent shall return the Credit-Linked Deposit to the
Synthetic L/C Lenders, on the last day of March, June, September and December of
each year or, if such date is not a Business Day, the next preceding Business
Day (each such date being referred to as a “ Synthetic L/C Installment Date ”)
through and including the Synthetic L/C Maturity Date, in an amount equal to the
product of (x) the Credit-Linked Deposit held by the Administrative Agent on the
Closing Date and (y) 0.25%, with the balance of the Credit-Linked Deposit
returned in full to the Synthetic L/C Lenders on the Synthetic L/C Maturity
Date. Any optional return of Credit-Linked Deposits effected pursuant to
Section 2.08 shall be applied to reduce the subsequent scheduled returns of
Credit-Linked Deposits to be effected pursuant to this Section as directed by
the Borrower. Each return of Credit-Linked Deposits pursuant to this
Section 2.10(e) shall be accompanied by accrued fees and other amounts payable
by the Borrower pursuant to Section 2.12(c) and Section 2.21(b) on the amount of
such Credit-Linked Deposits paid to but excluding the date of return.
 

66

--------------------------------------------------------------------------------



SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part (subject to
Section 2.11(h) and Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(d), which notice shall be irrevocable except to the
extent conditioned on a refinancing of all or any portion of the Facilities.
(b)     Promptly upon receipt thereof by Holdings or any of its Subsidiaries,
all Net Proceeds shall be applied to prepay Term Loans in accordance with
paragraphs (c) and (d) of Section 2.10. Notwithstanding the foregoing, the
Borrower may (i) use a portion of such Net Proceeds pursuant to clause (a) of
the definition thereof to prepay or repurchase First Lien Refinancing Notes or
First Lien Notes secured on a pari passu basis with the Term B Loans to the
extent any agreement governing such First Lien Refinancing Notes or First Lien
Notes requires the Borrower to prepay or make an offer to purchase such First
Lien Refinancing Notes or First Lien Notes with the proceeds of such Asset Sale,
in each case in an amount not to exceed the product of (x) the amount of such
Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of such First Lien Refinancing Notes or First Lien
Notes and with respect to which such a requirement to prepay or make an offer to
purchase exists and the denominator of which is the sum of the outstanding
principal amount (or, in the case of First Lien Refinancing Notes or First Lien
Notes issued at less than its principal amount at maturity, the accreted value
thereof) of such First Lien Refinancing Notes or First Lien Notes and the
outstanding principal amount of Term Loans, and (ii) retain Net Proceeds
pursuant to clause (b) of the definition thereof, provided that the Senior
Secured Leverage Ratio on the last day of the Borrower’s then most recently
completed fiscal quarter for which financial statements are available shall be
less than or equal to 2.50 to 1.00.
(c)     Not later than 90 days after the end of each Excess Cash Flow Period,
the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow Period
and shall apply an amount equal to (i) the Required Percentage of such Excess
Cash Flow, minus (ii) to the extent not financed using the proceeds of, without
duplication, the incurrence of Indebtedness and the sale or issuance of any
Equity Interests (including any capital contributions), the sum of (A) the
amount of any voluntary prepayments of Term Loans made during such Excess Cash
Flow Period and (B) the amount of any prepayments of Revolving Facility Loans
made during such Excess Cash Flow Period, solely to the extent of any permanent
reductions in the Revolving Facility Commitments accompanying such prepayment,
to prepay Term Loans in accordance with paragraphs (c) and (d) of Section 2.10.
Not later than the date on which the Borrower is required to deliver financial
statements with respect to the end of each Excess Cash Flow Period under
Section 5.04(a), the Borrower will deliver to the Administrative Agent a
certificate signed by a Financial Officer of the Borrower setting forth the
amount, if any, of Excess Cash Flow for such fiscal year and the calculation
thereof in reasonable detail.
(d)     In the event and on such occasion that the total Revolving Facility
Credit Exposure exceeds the total Revolving Facility Commitments, the Borrower
shall prepay Revolving Facility Borrowings or Swingline Borrowings (or, if no
such Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.
(e)     In the event and on such occasion as the Revolving L/C Exposure exceeds
the Revolving Letter of Credit Sublimit, the Borrower shall deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j) in an amount equal to such excess.
(f)    Anything contained herein to the contrary notwithstanding, in the event
the Borrower is required to make any mandatory prepayment (a “ Waivable
Mandatory Prepayment ”) of the Term Loans, not less than three Business Days
prior to the date (the “ Required Prepayment Date ”) on

67

--------------------------------------------------------------------------------



which the Borrower elects (or is otherwise required) to make such Waivable
Mandatory Prepayment, the Borrower shall notify Administrative Agent of the
amount of such prepayment, and Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender’s pro rata share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse such amount. Each such Lender may exercise such option by
giving written notice to the Administrative Agent of its election to do so on or
before the second Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Administrative Agent of its
election to exercise such option on or before the first Business Day prior to
the Required Prepayment Date shall be deemed to have elected, as of such date,
not to exercise such option.) On the Required Prepayment Date, the Borrower
shall pay to Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied (i) in an amount equal to that portion
of the Waivable Mandatory Prepayment payable to those Lenders that have elected
not to exercise such option (each, an “ Accepting Lender ”), to prepay the Term
Loans of such Accepting Lenders (which prepayment shall be applied to the
scheduled Installments of principal of the Term Loans in accordance with
Section 2.11(b)), and (ii) in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option, to the Borrower.
(g)     Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.11(a) or (f) or Section 2.18(c) (which provisions shall not
be applicable to this Section 2.11(g))) or any other Loan Document, to the
extent the Borrower receives First Lien Net Proceeds (other than any First Lien
Net Proceeds in respect of any First Lien Refinancing Notes that were incurred
pursuant to clause (ii) of the definition thereof and that Refinanced prior
issued, sold or incurred First Lien Refinancing Notes the First Lien Net
Proceeds of which were applied as required by this Section 2.11(g)), the
Borrower shall elect to either (x) apply the aggregate amount of such First Lien
Net Proceeds to prepay the Term Loans at par on a pro rata basis on or prior to
the third Business Day following the receipt of such First Lien Net Proceeds,
(y) with respect to any Extension Offer made in connection with the receipt of
such First Lien Net Proceeds, apply the aggregate amount of such First Lien Net
Proceeds to prepay the Term Loans of each First Lien Term Lender agreeing to
such Extension (each such Extending Lender, a “ Prepaid Extending Lender ”) at
par on a pro rata basis among such Prepaid Extending Lenders on or prior to the
third Business Day following the receipt of such First Lien Net Proceeds;
provided that, to the extent that such Extending Lenders are individually
permitted under the applicable Incremental Assumption Agreement to decline their
respective shares of such prepayment (which election shall be permitted
hereunder to the extent permitted in the applicable Incremental Assumption
Agreement and made in accordance with the terms thereof), and any such Extending
Lender makes such an election to decline its share of such prepayment, such
declined amount shall instead be applied to prepay the Term Loans of each Term
Lender agreeing to such Extension and not electing to decline its share of such
prepayment (each such Extending Lender, an “ Extending Prepayment Accepting
Lender ”) at par on a pro rata basis among such Extending Prepayment Accepting
Lenders on or prior to the third Business Day following the receipt of such
First Lien Net Proceeds; provided further that, to the extent that the foregoing
proviso is applicable and the aggregate declined amounts exceed the aggregate
amount of the remaining Term Loans of the Extending Prepayment Accepting
Lenders, such excess First Lien Net Proceeds shall then be used to prepay the
Term Loans of each Term Lender agreeing to such Extension but electing to
decline its share of such prepayment (each such Extending Lender, an “ Extending
Prepayment Declining Lender ”) at par on a pro rata basis among such Extending
Prepayment Declining Lenders (which Lenders, for the avoidance of doubt, shall
not be permitted to decline such prepayment) on or prior to the fourth Business
Day following the receipt of such First Lien Net Proceeds; provided further
that, to the extent that the aggregate declined amounts exceed the aggregate
amount to be paid to Prepaid Extending Lenders after giving effect to the
foregoing provisos, such excess shall then be used in accordance with clause
(x) hereof on or prior to the fourth Business

68

--------------------------------------------------------------------------------



Day following the receipt of such First Lien Net Proceeds or (z) to the extent
permitted pursuant to the Incremental Assumption Agreement with respect to any
Extension of Loans and/or Commitments made pursuant to an Extension Offer, apply
the aggregate amount of such First Lien Net Proceeds to prepay Term Loans or
permanently reduce Revolving Facility Commitments that did not participate in
such Extension Offer (“ Non-Extending Lenders ”) at par on a pro rata basis on
or prior to the third Business Day following the receipt of such First Lien Net
Proceeds; provided that to the extent that the First Lien Net Proceeds exceed
the aggregate amount to be paid to the Non-Extending Lenders, such excess First
Lien Net Proceeds shall be used in accordance with clause (x) hereof on or prior
to the fourth Business Day following the receipt of such First Lien Net
Proceeds.
(h)     If, on or prior to the twelve (12) month anniversary of the Closing
Date, (i) the Borrower enters into any amendment to this Agreement or incurs any
Indebtedness in the form of an institutional term loan facility or other bank
financing marketed primarily to institutional investors (each, a “Repricing Loan
”), (ii) the effect of such amendment, or the use of the proceeds of such
Indebtedness, is to repay, prepay or otherwise refinance all or a portion of the
Term B Loans, (iii) the Yield payable on such Repricing Loan (disregarding any
performance or ratings based pricing grid that could result in a lower interest
rate based on future performance) is lower than the Yield with respect to the
Term B Loans on the date of such repayment, prepayment or other refinancing
(including any amendment, amendment and restatement or other modification of
this Agreement that reduces the Yield with respect to any Term B Loans), the
Borrower shall pay to the Administrative Agent for the ratable account of the
Term B Lenders a premium in an amount equal to 1.00% of the principal amount
paid, prepaid or refinanced or modified.
(i)     Notwithstanding the foregoing, payments required to be made under
Section Section 2.11(c) shall not be required to be made with respect to that
portion of such Excess Cash Flow that has been generated from a Foreign
Subsidiary to the extent that any such prepayment would result in material
adverse tax consequences or material legal consequences for the Borrower;
provided that, the Borrower and its Subsidiaries will use commercially
reasonable efforts under local law to avoid any such consequences and, to the
extent such consequences cease to exist or apply, the Borrower shall make such
payment in the amount otherwise required.
SECTION 2.12. Fees. (a) The Borrower agrees to pay to each Lender (other than
any Defaulting Lender), through the Administrative Agent, three Business Days
after the last Business Day of March, June, September and December in each year,
and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “ Commitment Fee ”) on the average daily amount of the
Available Unused Commitment of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the date on which
the last of the Commitments of such Lender shall be terminated) at a rate equal
to the Applicable Commitment Fee. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.
(b)     The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender (other than any Defaulting Lender), through the Administrative
Agent, three Business Days after the last day of March, June, September and
December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “ L/C Participation Fee ”) on such Lender’s Pro Rata
Share of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C

69

--------------------------------------------------------------------------------



Disbursements), during the preceding quarter (or shorter period commencing with
the Closing Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings effective for each day in such period and (ii) to each Issuing Bank,
for its own account (x) three Business Days after the last Business Day of
March, June, September and December of each year and three Business Days after
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fronting fee in respect of each Revolving
Letter of Credit issued by such Revolving Issuing Bank for the period from and
including the date of issuance of such Revolving Letter of Credit to and
including the termination of such Revolving Letter of Credit, computed at a rate
equal to 1/8 of 1% per annum of the daily stated amount of such Revolving Letter
of Credit), plus (y) in connection with the issuance, amendment or transfer of
any such Letter of Credit or any L/C Disbursement thereunder, such Issuing
Bank’s customary documentary and processing fees and charges (collectively, “
Issuing Bank Fees ”). All L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.
(c)     The Borrower agrees to pay (i) in addition to the amounts payable by the
Borrower to the Synthetic L/C Lenders pursuant to Section 2.21(b), to the
Administrative Agent for the account of each Synthetic L/C Lender, three
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Credit-Linked Deposit
shall be terminated as provided herein, a participation fee with respect to its
participations in Synthetic Letters of Credit, which shall accrue at the
Synthetic L/C Applicable Margin from time to time in effect in respect of
Eurocurrency Term Loans on the average daily amount of such Synthetic L/C
Lender’s Credit-Linked Deposit during the period from and including the Closing
Date to but excluding the date on which the entire amount of such Lender’s
Credit-Linked Deposit is returned to it and (ii) to each Issuing Bank, for its
own account, (x) three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Credit-Linked Deposits shall be terminated as provided herein, a
fronting fee in respect of each Synthetic Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Synthetic Letter of Credit to and including the termination of such Synthetic
Letter of Credit, computed at a rate equal to 1/8 of 1% per annum of the daily
average stated amount of such Synthetic Letter of Credit (or as otherwise agreed
with such Issuing Bank), plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any Synthetic L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing charges;
provided that all such fees shall be payable on the date on which the
Credit-Linked Deposits are returned to the Synthetic L/C Lenders and any such
fees accruing after the date on which the Credit-Linked Deposits are returned to
the Synthetic L/C Lenders shall be payable on demand. Any other fees payable to
any Issuing Bank pursuant to this paragraph shall be payable within 10 days
after demand. All participation fees and fronting fees in respect of Synthetic
Letters of Credit that are payable on a per annum basis shall be computed on the
basis of the number of days elapsed in a year of 360 days.
(d)     The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein (the
“ Administrative Agent Fees ”).
(e)     All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
 

70

--------------------------------------------------------------------------------



SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the ABR plus the Applicable Margin.
(b)     The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.
(c)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section (or, in the
case of amounts payable with respect to the Synthetic Letters of Credit only, 2%
plus the ABR plus the Synthetic L/C Applicable Margin); provided , that this
paragraph (c) shall not apply to any Event of Default that has been waived by
the Lenders pursuant to Section 10.08.
(d)     Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments and (iii) in the
case of the Term Loans, on the Term B Facility Maturity Date and the applicable
Incremental Term Facility Maturity Date; provided , that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Swingline Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)     All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the prime rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.
SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)     the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under the Revolving Facility that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be

71

--------------------------------------------------------------------------------



converted to or continued as on the last day of the Interest Period applicable
thereto an ABR Borrowing, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing.
 SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
(i)     impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;
(ii)     shall subject any Lender or the Administrative Agent to any Taxes
(other than (A) Indemnified Taxes that are indemnifiable under Section 2.17 and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)     impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii), Administrative Agent) of making or maintaining
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender or Issuing Bank (or, in the case of (ii),
Administrative Agent) of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.
(b)     If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
(c)     A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)     Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand

72

--------------------------------------------------------------------------------



compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided , that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided , further , that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. Non
Continuing Term Lenders shall be entitled to the benefits of Section 2.16 of the
Previous Credit Agreement with respect to the Existng Term Loans being prepaid
on the Closing Date. The Continuing Term Lenders hereby waive the benefits of
Section 2.16 of the Previous Credit Agreement with respect to the Existing Term
Loans being continued on the Closing Date pursuat to Section 2.01(a).
SECTION 2.17. Taxes. (a) Except as required by law, any and all payments by or
on account of any obligation of any Loan Party hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Loan Party shall make such deductions and (iii) such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)     In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)     Each Loan Party shall indemnify the Administrative Agent, each Lender
and each Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as

73

--------------------------------------------------------------------------------



applicable, imposed on or with respect to any payment by or on account of, or
any obligation of, such Loan Party hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any interest, penalties and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that a Loan Party shall not be obligated to make a payment
to a Lender or the Administrative Agent pursuant to this Section 2.17 in respect
of penalties, interest and other expenses to the extent (i) such penalties,
interest and other expenses have accrued after 60 days after the Lender or the
Administrative Agent, as the case may be, knew and did not provide written
notice to the Borrower of the imposition of the Indemnified Taxes or Other Taxes
to which such penalties, interest or other expenses relate or (ii) such
penalties, interest and other expenses are attributable to the gross negligence
or willful misconduct of such Lender or the Administrative Agent, as determined
by a court of competent jurisdiction in a final nonappealable judgment. A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender or an Issuing Bank, or by the Administrative Agent on its own
behalf, on behalf of another Agent or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error.
(d)     As soon as practicable after any payment of any withholding Taxes by a
Loan Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)     (i) Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) on or before the date on
which such Foreign Lender becomes a Lender under this Agreement (or, in the case
of a Participant, on or before the date such Participant purchases the related
participation), at other times prescribed by applicable laws, and from time to
time thereafter upon the reasonable written request of the Borrower or the
Administrative Agent, two original copies of whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate in the form of
Exhibit E to the effect that such Foreign Lender is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of section 871(h)(3) or 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W 8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through
(iii) above (and additional Form W-8IMYs) as may be required or (v) any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. In addition, in each of the foregoing circumstances, each Foreign Lender
shall deliver such forms, if legally entitled to deliver such forms, promptly
upon the obsolescence, expiration or invalidity of any form previously delivered
by such Foreign Lender. Each Foreign Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the United States of America or other taxing
authorities for such purpose). In addition, each Lender that is not a Foreign
Lender shall deliver to the Borrower and the Administrative Agent two copies of
Internal Revenue Service Form W-9

74

--------------------------------------------------------------------------------



(or any subsequent versions thereof or successors thereto) on or before the date
such Lender becomes a party and upon the expiration of any form previously
delivered by such Lender. For any period with respect to which a Lender has
failed to provide to the Borrower the forms prescribed by this Section 2.17(e),
at the time or times prescribed herein (other than if such failure is due to
either (I) a Change in Law occurring after the date on which such Lender becomes
a party to this Agreement or (II) any action taken by any Loan Party after the
date of this Agreement, and as a result of such Change in Law or Loan Party
action, such Lender is not legally entitled to deliver such form), such Lender
shall not be entitled to indemnification or additional amounts under this
Section 2.17. Notwithstanding any other provision of this paragraph, a Lender
shall not be required to deliver any form pursuant to this paragraph that such
Lender is not legally entitled to deliver.
(ii)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e)(ii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(f)     If the Administrative Agent or any Lender determines, in its sole
discretion, acting in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by any Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.17, it shall pay over such refund to such Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 2.17 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund, net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). If a payment is made pursuant to the preceding sentence, the Loan Party
that received such payment, upon the request of the Administrative Agent or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority except to the extent such penalties, interest or
other charges are due to the willful misconduct or gross negligence of the
Administrative Agent or such Lender) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it, acting in good faith,
deems confidential) to any Loan Party or any other person.
(g)     Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.04(d) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the

75

--------------------------------------------------------------------------------



amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (g).
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except as
provided in Section 2.05(e), all payments under the Loan Documents shall be made
in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(b)     If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.
(c)     If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans, Revolving Facility Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans; provided , that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the

76

--------------------------------------------------------------------------------



provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph (c) shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(d)     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or Credit-Linked Deposits hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the reasonable judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not, in the reasonable judgment of
the Lender, subject such Lender to any material unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment. Nothing in
this Section shall affect or postpone any of the Obligations or the rights of
any Lender pursuant to Section 2.17(a).
(b)     If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided , that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received

77

--------------------------------------------------------------------------------



payment of an amount equal to the outstanding principal of its Loans and
participations in L/C Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.
(c)     If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 10.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 10.04(b)(ii)(B)) to
replace such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans, Commitments and Credit-Linked Deposits hereunder to one or
more assignees reasonably acceptable to (i) the Administrative Agent (unless, in
the case of an assignment of Term Loans, such assignee is a Lender, an Affiliate
of a Lender or an Approved Fund) and (ii) if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Bank); provided , that: (a) all Obligations owing to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 10.04; provided , that if such
Non-Consenting Lender does not comply with Section 10.04 within three Business
Days after Borrower’s request, compliance with Section 10.04 shall not be
required to effect such assignment.
SECTION 2.20. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an amount not to exceed in the aggregate the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided , that each Incremental Revolving Facility Lender and
Incremental Term Lender shall be subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) unless, in the case of
any Incremental Term Lender, such Incremental Term Lender is a Lender, an
Affiliate of a Lender or an Approved Fund. Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments being requested, (ii) the date on which such Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments are
requested to become effective (the “ Increased Amount Date ”) and (iii) in the
case of Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be Term B Loan Commitments to make Term B Loans or
commitments to make term loans with pricing, Yield, maturity date and/or
amortization terms different from the Term B Loans (“ Other Term Loans ”).
(b)     The Borrower and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental

78

--------------------------------------------------------------------------------



Revolving Facility Commitment of such Incremental Revolving Facility Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided , that (i) the Other Term Loans shall rank pari passu or junior in
right of payment and of security with the Term B Loans and, except as to
pricing, amortization and final maturity date, shall have (x) the same terms as
the Term B Loans, as applicable, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, provided that the Yield in respect of
any Other Term Loans secured on a pari passu basis with the Term B Loans made on
or prior to the date that is eighteen (18) months after the Closing Date shall
not exceed 0.50% or more above the Yield in respect of the Term B Loans or, if
it does so exceed 0.50% or more of such Yield in respect of the Term B Loans,
the Applicable Margin in respect of the Term B Loans shall be increased so that
the Yield in respect of such Other Term Loans is not greater than 0.50% above
the Yield in respect of the Term B Loans, (ii) the final maturity date of any
Other Term Loans shall be no earlier than the Term B Facility Maturity Date,
(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term B Loans
and (iv) from and after the effectiveness of the each Incremental Assumption
Agreement, the associated Incremental Revolving Facility Commitments shall
thereafter be Revolving Facility Commitments. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitments
and/or Incremental Revolving Facility Commitments evidenced thereby as provided
for in Section 10.08(e). Any such deemed amendment may be memorialized in
writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.
(c)     Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.20 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, provided that in the
event that the Incremental Term Loan Commitments are used to finance a Permitted
Business Acquisition, the condition regarding the accuracy of representations
and warranties set forth in paragraph (b) of Section 4.01 shall be limited to
customary “specified representations” and those representations included in the
related acquisition agreement that are material to the interests of the Lenders
and only to the extent that the Borrower has the right to terminate its
obligations under such acquisition agreement as a result of a breach of such
representations, and the condition regarding the absence of a Default or Event
of Default required by paragraph (c) of Section 4.01 shall be made by the
Borrower at the time of the execution of the relevant acquisition agreement
related to such Permitted Business Acquisition, (ii) the Administrative Agent
shall have received customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and, to the extent required by the
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 and such additional customary documents and filings (including
amendments to the Mortgages and other Security Documents and title endorsement
bringdowns) as the Administrative Agent may reasonably require to assure that
the Incremental Term Loans and/or Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments are secured by the Collateral ratably
with (or, to the extent agreed by the applicable Incremental Term Lenders in the
applicable Incremental Assumption Agreement, junior to) the existing Term B
Loans and Revolving Facility Loans and (iii) the Borrower shall be in Pro Forma
Compliance after giving effect to such Incremental Term Loan Commitment and/or
Incremental Revolving Facility Commitments, the Loans to be made thereunder and
the application of the proceeds therefrom as if made and applied on such date.
 (d)     Each of the parties hereto hereby agrees that the Administrative Agent
may take

79

--------------------------------------------------------------------------------



any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans) in the form of additional
Term B Loans, when originally made, are included in each Borrowing of
outstanding Term B Loans on a pro rata basis, and (ii) all Revolving Facility
Loans in respect of Incremental Revolving Facility Commitments, when originally
made, are included in each Borrowing of outstanding Revolving Facility Loans on
a pro rata basis. The Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the Lenders
to effect the foregoing.
(e)     Notwithstanding anything to the contrary set forth in this Agreement
(including Section 2.18(c) (which provisions shall not be applicable to clauses
(e) through (l) of this Section 2.20)) or any other Loan Document, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of a
particular Facility on a pro rata basis (“ Extension Offers ”), the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Term Loans or the Synthetic L/C Commitments
or Revolving Facility Commitments as applicable to each such Lender and to
otherwise modify the terms of such Lender’s Term Loans, the Synthetic L/C
Commitments (or Credit-Linked Deposit) or Revolving Facility Commitment pursuant
to the terms of the relevant Extension Offer (including increasing the interest
rate or fees and/or modifying the amortization schedule in respect thereof). Any
such extension (an “ Extension ”) agreed to between the Borrower and any such
Lender (an “ Extending Lender ”) will be established under the Credit Agreement
by (i) implementing an Incremental Term Loan for such Lender (if such Lender is
extending an existing Term Loan (such extended Term Loan, an “ Extended Term
Loan ”), (ii) implementing an Incremental Revolving Facility Commitment for such
Lender (if such Lender is extending an existing Revolving Facility Commitment
(such extended Revolving Facility Commitment, an “ Extended Revolving Facility
Commitment ”)) and (iii) with respect to any extension of a Synthetic L/C
Maturity Date (such extended Credit-Linked Deposit, an “ Extended Synthetic L/C
Commitment ”), deeming the Credit Agreement amended such that references to
Synthetic L/C Commitments (and any related definitions and terms) shall be
deemed to include the Extended Synthetic L/C Commitments where necessary to
carry out the intent of this Section. The Borrower shall not be required to make
Extension Offers on a pro rata basis across the Term Loans, Revolving Facility
Commitments and Credit-Linked Deposits, and the Borrower shall be permitted to
elect whether any such Election Offer shall apply to the Term Loans, Revolving
Facility Commitments or Credit-Linked Deposits (or any combination thereof).
(f)     The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans, Extended Revolving Facility Commitments and/or Extended
Synthetic L/C Commitments, as applicable, of such Extending Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Extended Term Loans, Extended Revolving Facility Commitments and/or Extended
Synthetic L/C Commitments, as the case may be; provided that (i) except as to
interest rates, fees, amortization, final maturity date and participation in
prepayments (which shall, subject to clauses (ii) and (iii) of this proviso, be
determined by the Borrower and set forth in the Extension Offer), the Extended
Term Loans shall have (x) the same terms as the Term B Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be later than the Term B
Facility Maturity Date, (iii) the weighted average life to maturity of any
Extended Term Loans shall be longer than the remaining weighted average life to
maturity of the Term B Loans, (iv) except as to interest rates, fees and final
maturity, any Extended Revolving Loan Commitment (other than as contemplated by
Section 2.20(h)) shall be a Revolving Loan Commitment with the same terms as the
Revolving Facility Loans, (v) except as to interest rates, fees and final
maturity, any Extended Synthetic L/C Commitment shall be a Credit-Linked Deposit
with the same terms as the Credit-Linked Deposits and (vi) other than as

80

--------------------------------------------------------------------------------



set forth in Section 2.11(g), any Extended Term Loans, Extended Revolving
Facility Commitments and Extended Synthetic L/C Commitments may participate on a
pro rata basis or a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder. Upon
the effectiveness of any Incremental Assumption Agreement, this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans, Extended Revolving Facility
Commitments and Extended Synthetic L/C Commitments, as applicable, evidenced
thereby as provided for in Section 10.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.
(g)     Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan (or applicable portion thereof) will be automatically
designated an Extended Term Loan, such Extending Lender’s Revolving Facility
Commitment (or applicable portion thereof) will, except as contemplated by
Section 2.20(h), be automatically designated an Extended Revolving Facility
Commitment, such Extending Lender’s Credit-Linked Deposit (or applicable portion
thereof) will be automatically designated an Extended Synthetic L/C Commitment,
in each case as applicable. For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan (or portion
thereof), such Extending Lender will be deemed to have an Incremental Term Loan
having the terms of such Extended Term Loan, (ii) if such Extending Lender is
extending a Revolving Facility Commitment (or portion thereof), except as
contemplated by Section 2.20(h), such Extending Lender will be deemed to have an
Incremental Revolving Facility Commitment having the terms of such Extended
Revolving Facility Commitment and (iii) if such Extending Lender is extending a
Credit-Linked Deposit (or portion thereof), such Extending Lender will be deemed
to have a Credit-Linked Deposit having the terms of such Extended Synthetic L/C
Commitment.
(h)     Notwithstanding anything to the contrary set forth in this Section 2.20,
pursuant to an Extension Offer the Borrower is hereby permitted to consummate
from time to time transactions with individual Revolving Facility Lenders that
accept the terms contained in such Extension Offers to extend the Revolving
Facility Maturity Date as applicable to each such Lender and to otherwise modify
the terms of such Lender’s Revolving Facility Commitment pursuant to the terms
of the relevant Extension Offer such that all or a portion of the Revolving
Facility Commitment that such Revolving Facility Lender chooses to extend shall
be fully drawn upon the effectiveness of such Extension, and such portion shall
be automatically converted to and designated an Extended Term Loan with the
terms set forth in the applicable Incremental Assumption Agreement, and such
Revolving Facility Lender shall be automatically designated as an Extending
Lender with respect to such Extended Term Loans. For purposes of the Credit
Agreement and the other Loan Documents, such Revolving Facility Lender will be
deemed as to such portion to have an Incremental Term Loan that is an Extended
Term Loan with the terms as set forth in the applicable Incremental Assumption
Agreement, and such Incremental Term Loan shall be treated as a Term Loan for
purposes of all prepayments. For the avoidance of doubt, the terms of such
Extended Term Loans shall have the same terms as any Tranche of other Extended
Term Loans then existing (after giving effect to the prepayment thereof on or
promptly following the applicable date of extension thereof). For the avoidance
of doubt, any portion of the Revolving Facility Commitment of any Revolving
Facility Lender that is designated as an Extended Term Loan pursuant to this
Section 2.20(h) shall cease to be part of a Revolving Facility Commitment and
shall not be part of an Extended Revolving Facility Commitment, and the
Administrative Agent shall reallocate any participations in the Revolving
Letters of Credit and require prepayments and reborrowings of any outstanding
Revolving Facility Loans so that after giving effect thereto, such
participations and Revolving Facility Loans shall be ratable as contemplated
hereby.
(i)     Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including this Section 2.20), (i) the aggregate amount
of Extended Term Loans,

81

--------------------------------------------------------------------------------



Extended Revolving Facility Commitments and Extended Synthetic L/C Commitments
will not be included in the calculation of the Incremental Amount, (ii) no
Extended Term Loan, Extended Revolving Facility Commitment or Extended Synthetic
L/C Commitment is required to be in any minimum amount or any minimum increment,
(iii) except as set forth in the applicable Extension Offer, any Extending
Lender may extend all or any portion of its Term Loans, Revolving Facility
Commitment and/or Synthetic L/C Commitment, as applicable, pursuant to one or
more Extension Offers (subject to applicable proration in the case of
overparticipation) (including one or more extensions of any Extended Term Loan,
Extended Revolving Facility Commitment and Extended Synthetic L/C Commitment),
(iv) there shall be no condition precedent to any Extension of any Term Loan,
Revolving Facility Loan or Credit-Linked Deposit at any time or from time to
time other than (A) delivery of notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loans, Extended Revolving Facility
Commitments and/or Extended Synthetic L/C Commitments implemented thereby and
(B) a representation by the Borrower in the applicable Incremental Assumption
Agreement that the representations and warranties set forth in the Loan
Documents are true and correct in all material respects as of the effective date
of such Extension, with the same effect as though made on and as of such date,
except to the extent any such representation or warranty expressly relates to an
earlier date (in which case such representation or warranty was true and correct
in all material respects as of such earlier date), (v) no consent of any Lender
or Agent shall be required to effectuate any Extension, other than (A) the
consent of each Lender agreeing to such Extension with respect to one or more of
its Loans and/or Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Facility Commitments and/or the Synthetic L/C
Commitments, the consent of the Issuing Bank, which consent shall not be
unreasonably withheld, (vi) all Extended Term Loans, Extended Revolving Facility
Commitments, Extended Synthetic L/C Commitments and all obligations in respect
thereof shall be Obligations under the Credit Agreement and the other Loan
Documents that are secured on a pari passu basis with the other applicable
Tranches of Term Loans, Revolving Facility Commitments and Synthetic L/C
Commitments, as applicable and (vii) no Lender shall be required to consent to
any extension of any Loan and/or Commitment (or any portion thereof), which
consent shall be in each Lender’s sole discretion.
(j)     Each Extension shall be consummated pursuant to procedures set forth in
the associated Extension Offer; provided that the Borrower shall cooperate with
the Administrative Agent prior to making any Extension Offer to establish
reasonable procedures with respect to mechanical provisions relating to such
Extension, including, without limitation, timing, rounding and other
adjustments.
(k)     In connection with any Extension of any Revolving Facility Commitments
(other than as contemplated by Section 2.20(h)), (i) the Borrower shall agree to
pay or prepay in full all Swingline Loans outstanding on or prior to the date
three Business Days prior to the Revolving Facility Maturity Date as applicable
to any non-extending Revolving Facility Lender and not borrow any Swingline
Loans thereafter until the Business Day following such Revolving Facility
Maturity Date, (ii) on such Revolving Facility Maturity Date, the participating
interests of the non-extending Revolving Facility Lenders in the continuing
Revolving Letters of Credit shall be reallocated to the extending Revolving
Facility Lenders ratably in proportion to their Extended Revolving Facility
Commitments (without regard to whether or not the conditions in Section 4.01 can
then be satisfied but subject to such Extended Revolving Facility Commitments
then being in effect) to the extent of the Available Unused Commitments with
respect to such Extended Revolving Facility Commitments after giving effect to
all other Credit Events and prepayments on such date and (iii) on such Revolving
Facility Maturity Date, to the extent the participating interests of the
non-extending Revolving Facility Lenders in the Revolving Letters of Credit are
not then reallocated pursuant to the foregoing clause (ii), the Borrower shall
provide cash collateral or a back-to-back letter of credit in respect of the
non-reallocated portion as contemplated by Section 2.05(c). If, for any reason,
such cash collateral or back-to-back letter of credit is not provided

82

--------------------------------------------------------------------------------



or, as a result of the condition contained in the first parenthetical clause of
clause (ii) of the preceding sentence, the reallocation contemplated by said
clause (ii) does not occur, the non-extending Revolving Facility Lenders shall
continue to be responsible for their participating interests in the Revolving
Letters of Credit. Commencing with such Revolving Facility Maturity Date, the
Revolving Letter of Credit Sublimit shall be as agreed with the Revolving
Facility Lenders having Extended Revolving Facility Commitments. If at any time
the Revolving Facility Maturity Date applicable to any Extended Revolving
Facility Commitments is on or after the Synthetic L/C Maturity Date, the fourth
sentence of Section 2.05(a) shall not apply from and after the last Revolving
Facility Maturity Date applicable to any non-extending Revolving Facility
Lenders prior to the Synthetic L/C Maturity Date. The actual or contingent
participating interests of the Revolving Facility Lenders in Swingline Loans and
Revolving Letters of Credit shall at all times be allocated ratably to all
Revolving Facility Lenders, whether extending or non-extending, having Revolving
Facility Commitments then in effect.
(l)     In connection with any Extension of any Synthetic L/C Commitments,
(i) on each Synthetic L/C Maturity Date on which there are extending Synthetic
L/C Lenders, the participating interests of the non-extending Synthetic L/C
Lenders in the continuing Synthetic Letters of Credit shall be reallocated to
the extending Synthetic L/C Lenders ratably in proportion to their Extended
Synthetic L/C Commitments (without regard to whether or not the conditions in
Section 4.01 can then be satisfied but subject to such Extended Synthetic L/C
Commitments then being in effect) to the extent of the Available Unused Credit
Linked Deposits with respect to such Extended Synthetic L/C Commitments after
giving effect to all other Credit Events and prepayments on such date and
(ii) on each Synthetic L/C Maturity Date on which there are extending Synthetic
L/C Lenders, to the extent the participating interests of the non-extending
Synthetic L/C Lenders in the Synthetic Letters of Credit are not then
reallocated pursuant to the foregoing clause (i), the participating interests of
the non-extending Synthetic L/C Lenders in the continuing Synthetic Letters of
Credit shall be reallocated to the extending Revolving Facility Lenders ratably
in proportion to their Extended Revolving Facility Commitments (without regard
to whether or not the conditions in Section 4.01 can then be satisfied but
subject to such Extended Revolving Facility Commitments then being in effect) to
the extent of the Available Unused Commitments with respect to such Extended
Revolving Facility Commitments after giving effect to all other Credit Events
and prepayments on such date and (iii) on each Synthetic L/C Maturity Date on
which there are extending Synthetic L/C Lenders, to the extent the participating
interests of the non-extending Synthetic L/C Lenders in the Synthetic Letters of
Credit are not then reallocated pursuant to the foregoing clauses (i) and (ii),
the Borrower shall provide cash collateral or a back-to-back letter of credit in
respect of the non-reallocated portion as contemplated by Section 2.05(c). If,
for any reason, such cash collateral or back-to-back letter of credit is not
provided or, as a result of the condition contained in the parenthetical clauses
of clauses (i) and (ii) of the preceding sentence, the reallocation contemplated
by said clauses (i) and (ii) does not occur, the non-extending Synthetic L/C
Lenders shall continue to be responsible for their participating interests in
the Synthetic Letters of Credit. The actual or contingent participating
interests of the Synthetic L/C Lenders in Synthetic Letters of Credit shall at
all times be allocated ratably to all Synthetic L/C Lenders, whether extending
or non-extending, having Credit Linked Deposits at such time.
SECTION 2.21. Credit-Linked Deposit Account. (a) The Credit-Linked Deposits
shall be held by the Administrative Agent in the Credit-Linked Deposit Account,
and no party other than the Administrative Agent shall have a right of
withdrawal from the Credit-Linked Deposit Account or any other right or power
with respect to the Credit-Linked Deposits, except as expressly set forth in
Section 2.05, 2.08 or 2.10. Notwithstanding any provision in this Agreement to
the contrary, the sole funding obligation of each Synthetic L/C Lender in
respect of its participation in Synthetic Letters of Credit shall be satisfied
in full upon the funding of its Credit-Linked Deposit on or prior to the Closing
Date.
(b)     Each of the Borrower, the Administrative Agent, each Issuing Bank
issuing any

83

--------------------------------------------------------------------------------



Synthetic Letter of Credit and each Synthetic L/C Lender hereby acknowledges and
agrees that each Synthetic L/C Lender is funding its Credit-Linked Deposit to
the Administrative Agent for application in the manner contemplated by
Section 2.05 and that the Administrative Agent has agreed to invest the
Credit-Linked Deposits so as to earn a return (except during periods when, and
to the extent to which, such Credit-Linked Deposits are used to cover
unreimbursed Synthetic L/C Disbursements, and subject to Section 2.14) for the
Synthetic L/C Lenders equal to a rate per annum, reset daily on each Business
Day for the period until the next following Business Day, equal to (i) such
day’s rate for one month LIBOR deposits (the “ Benchmark LIBOR Rate ”) computed
on the basis of the actual number of days elapsed in a year of 365 days (or 366
days in a leap year) minus (ii) 0.15%. Such interest will be paid to the
Synthetic L/C Lenders by the Administrative Agent quarterly in arrears when
Letter of Credit fees are payable pursuant to Section 2.12. In addition to the
foregoing payments by the Administrative Agent, the Borrower agrees to make
payments to the Synthetic L/C Lenders quarterly in arrears when Letter of Credit
fees are payable pursuant to Section 2.12 (and together with the payment of such
fees) in an amount equal to 0.15% per annum on the amounts of their respective
Credit-Linked Deposits.
(c)     The Borrower shall have no right, title or interest in or to the
Credit-Linked Deposits and no obligations with respect thereto (except for the
reimbursement obligations provided in Section 2.05 and the obligation to pay
fees as provided in this Section 2.21), it being acknowledged and agreed by the
parties hereto that the making of the Credit-Linked Deposits by the Synthetic
L/C Lenders, the provisions of this Section 2.21 and the application of the
Credit-Linked Deposits in the manner contemplated by Section 2.05 constitute
agreements among the Administrative Agent, each Issuing Bank issuing any
Synthetic Letter of Credit and each Synthetic L/C Lender with respect to the
funding obligations of each Synthetic L/C Lender in respect of its participation
in Synthetic L/C Letters of Credit and do not constitute any loan or extension
of credit to the Borrower.
(d)     Subject to the Borrower’s compliance with the cash-collateralization
requirements set forth in Section 2.05(j), the Administrative Agent shall return
any remaining Credit-Linked Deposits to the Synthetic L/C Lenders following the
occurrence of the Synthetic L/C Maturity Date.
SECTION 2.22. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of the L/C Exposure in respect of Letters of Credit
denominated in an Alternative Currency based on the Exchange Rate (i) as of the
end of each fiscal quarter of the Borrower and (ii) on or about the date of the
related notice requesting the issuance of such Letter of Credit.
(b)     If after giving effect to any such determination of a Dollar Amount, the
Revolving L/C Exposure exceeds the Revolving Letter of Credit Sublimit or the
Synthetic L/C Exposure exceeds the total Credit-Linked Deposits of all Synthetic
L/C Lenders, the Borrower shall, within five (5) Business Days of receipt of
notice thereof from the Administrative Agent setting forth such calculation in
reasonable detail, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j) in an amount equal to such excess.
SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b) the Revolving Facility Commitment and Revolving Facility Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.08); provided
, that this clause (b) shall not apply to the vote of a Defaulting

84

--------------------------------------------------------------------------------



Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender affected thereby;
(c)     if any Swingline Exposure or Revolving L/C Exposure exists at the time
such Lender becomes a Defaulting Lender then:
(i) all or any part of the Swingline Exposure and Revolving L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares of the Revolving Facility but
only to the extent the sum of all non-Defaulting Lenders’ Revolving Facility
Credit Exposures plus such Defaulting Lender’s Swingline Exposure and Revolving
L/C Exposure does not exceed the total of such non-Defaulting Lenders’ Revolving
Facility Commitments;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s
Revolving L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.05(j) for so long as such Revolving L/C Exposure is outstanding;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;
(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares of the Revolving Facility Commitments;
and
(v) if all or any portion of such Defaulting Lender’s Revolving L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
the Issuing Bank until and to the extent that such Revolving L/C Exposure is
reallocated and/or cash collateralized; and
(d)     so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Revolving Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Revolving L/C Exposure will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Revolving Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.23(c)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or

85

--------------------------------------------------------------------------------



more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Revolving
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Revolving L/C Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Facility Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share of the Revolving Facility Commitments; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided , further , that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
ARTICLE III
Representations and Warranties
On the date of each Credit Event as provided in Section 4.01, the Borrower
represents and warrants to each of the Lenders that:
SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) (i) is a
partnership, limited liability company or corporation duly organized, validly
existing and (ii) in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with

86

--------------------------------------------------------------------------------



notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any such
Subsidiary Loan Party, other than the Liens created by the Loan Documents and
Permitted Liens.
SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority or
third party is or will be required in connection with the Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements and equivalent filings,
registrations or other notifications in foreign jurisdictions, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such as have been
made or obtained and are in full force and effect, (e) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04 .
SECTION 3.05. Financial Statements. The audited consolidated and combined
balance sheets of the Borrower as at December 31, 2012, 2011 and 2010, and the
related audited consolidated and combined statements of income and cash flows
for the years ended December 31, 2012, 2011 and 2010, reported on by and
accompanied by a report from PricewaterhouseCoopers LLP, copies of which have
heretofore been furnished to each Lender, present fairly in all material
respects in accordance with GAAP the consolidated and combined financial
position of the Borrower and its consolidated Subsidiaries as at such date and
the consolidated and combined results of operations and cash flows of the
Borrower and its consolidated Subsidiaries for the years then ended.
SECTION 3.06. No Material Adverse Effect. Since December 31, 2012, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.
SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties but excluding
any real property held by the Borrower or any Subsidiary subject to and in
connection with its relocation services business) and has valid title to its
personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in

87

--------------------------------------------------------------------------------



the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.
(b)     Each of the Borrower and the Subsidiaries owns or possesses, or is
licensed, or otherwise has the right, to use, all patents, trademarks, service
marks, trade names and copyrights, all applications for any of the foregoing and
all licenses and rights with respect to the foregoing reasonably necessary for
the present conduct of its business, without any infringement or other violation
(of which the Borrower has been notified in writing) with the rights of others,
and free from any burdensome restrictions on the present conduct of the business
of the Borrower, except where such infringements, other violations and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or except as set forth on Schedule 3.07(b)
.
SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date the
name and jurisdiction of incorporation, formation or organization of each direct
and indirect subsidiary of Holdings and, as to each such subsidiary, the
percentage of each class of Equity Interests owned by Holdings or by any such
subsidiary. Such schedule separately identifies each Insurance Subsidiary,
Qualified CFC Holding Company and Special Purpose Securitization Subsidiary as
of the Closing Date.
SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in SEC
filings of the Borrower made on or before the Closing Date, there are no
actions, suits or proceedings at law or in equity or, to the knowledge of
Holdings or the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Holdings or the
Borrower, threatened in writing against or affecting Holdings or the Borrower or
any of the Subsidiaries or any business, property or rights of any such person
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)     None of Holdings, the Borrower, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower
and the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
(b)     No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.
SECTION 3.11. Investment Company Act. None of Holdings, the Borrower and the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.12. Use of Proceeds. The Borrower:
(a)     shall use the proceeds of the Revolving Facility Loans and Swingline
Loans for general corporate purposes (including, without limitation, for
Permitted Business Acquisitions);

88

--------------------------------------------------------------------------------



(b)     may request the issuance of Letters of Credit (including under the
Credit-Linked Deposits) for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions); and
(c)     shall use the proceeds of the Initial Term B Loans made or continued on
the Closing Date to refinance certain Indebtedness outstanding under the
Previous Credit Agreement and to pay Transaction Expenses.
SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:
(a)     Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of Holdings, the Borrower
and the Subsidiaries has filed or caused to be filed all Federal income tax and
all material state, local, non-income Federal and non-U.S. tax returns required
to have been filed by it and each such tax return is true and correct in all
material respects;
(b)     Each of Holdings, the Borrower and the Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the tax
returns referred to in clause (a) and all other material Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
(c)     Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to each of Holdings, the Borrower and the Subsidiaries, there have been no
claims asserted in writing with respect to any Taxes.
SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature or
general industry nature) (the “ Information ”) concerning Holdings, the
Borrower, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and, if delivered prior to the Closing Date, as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates thereto).
(b)     The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Borrower or any of its representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.

89

--------------------------------------------------------------------------------



SECTION 3.15. Employee Benefit Plans. (a) Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, Holdings, any of their
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC;
(iii) no Single Employer Plan has any Unfunded Pension Liability in excess of
$50.0 million; (iv) no ERISA Event has occurred or, to the knowledge of the
Borrower, is reasonably expected to occur; (v) none of Holdings, the Borrower,
the Subsidiaries or any of the ERISA Affiliates has engaged in an non-exempt
Prohibited Transaction; (vi) none of Holdings, the Borrower or the Subsidiaries
and the ERISA Affiliates has incurred or is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan (vii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates or which Holdings, the Borrower, the Subsidiaries or any ERISA
Affiliates has an obligation to contribute have been accrued in accordance with
ASC Topic 715-60; and (viii) no termination of a Single Employer Plan has
occurred, and no Lien in favor of the PBGC or a Plan has arisen.
(b)     Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any Foreign Benefit Plan
and (ii) with the terms of any such Foreign Benefit Plan, except, in each case,
for such noncompliance that would not reasonably be expected to have a Material
Adverse Effect.
(c)     Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no pending, or to the knowledge of Holdings or the
Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any person as fiduciary or sponsor of any Single Employer Plan that would
reasonably be expected to result in liability to Holdings, the Borrower, any of
the Subsidiaries or the ERISA Affiliates.
(d)     Within the last five years, no Single Employer Plan of Holdings, the
Borrower, any Subsidiary or the ERISA Affiliates has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, that would reasonably be expected to result in liability to Holdings, the
Borrower, any Subsidiary or any of the ERISA Affiliates in excess of $50.0
million, nor has any Single Employer Plan of Holdings, the Borrower, any
Subsidiary or any of the ERISA Affiliates (determined at any time within the
past five years) with Unfunded Pension Liabilities been transferred outside of
the “controlled group” (with the meaning of Section 4001(a)(14) of ERISA) that
has or would reasonably be expected to result in a Material Adverse Effect.
(e)     To the best of Holdings and the Borrower’s knowledge, neither Holdings,
the Borrower nor any ERISA Affiliate has had a complete or partial withdrawal
from any Multiemployer Plan that has resulted or could reasonably be expected to
result in a material liability to the Borrower under ERISA, and to the best of
Holdings and the Borrower’s knowledge, neither Holdings, the Borrower nor any
ERISA Affiliate would become subject to any material liability under ERISA if
Holdings, the Borrower or any such ERISA Affiliate were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. To the best of
Holdings or the Borrower’s knowledge, no such Multiemployer Plan is in
reorganization or insolvent or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA).
 

90

--------------------------------------------------------------------------------



SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, claim,
demand, request for information, order, complaint or penalty has been received
by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Holdings’ or the Borrower’s knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to the Borrower or
any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is, and during the term of
all applicable statues of limitation, has been, in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.
SECTION 3.17. Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the applicable
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Collateral described in the Collateral Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property (as
defined in the Collateral Agreement)), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the applicable Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by possession or by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).
(b)     When the Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
applicable Secured Parties) shall have a fully perfected, first priority
(subject to Permitted Liens) Lien on, and security interest in, all right, title
and interest of the Loan Parties thereunder in the U.S. Intellectual Property
(as defined in the Collateral Agreement), in each case prior and superior in
right to the Lien of any other person, except for Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the grantors after the Closing Date).
(c)     Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation

91

--------------------------------------------------------------------------------



or warranty as to the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary that is not a Loan Party, or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law.
 SECTION 3.18. Solvency. (a) Immediately after giving effect to the Transactions
on the Closing Date, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis and at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, unmatured, unliquidated, contingent
or otherwise, of the Borrower and its Subsidiaries, on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries, on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries, on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(b)     On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.
SECTION 3.19. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of the Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is bound.
SECTION 3.20. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each of Holdings, the Borrower and the Subsidiaries owns or
possesses, or is licensed, or otherwise has the rght, to use, all of the U.S.
and foreign intellectual property, including patents, inventions, discoveries,
trade secrets, know-how, proprietary information, trademarks, service marks,
trade names, logos, domain names and other source indicators (and the goodwill
of the business symbolized thereby), copyrights, works of authorship in any
media, mask works, and any and all applications or registrations for any of the
foregoing (collectively, “ Intellectual Property Rights ”) that are reasonably
necessary for the operation of their respective businesses, free of all Liens
except Permitted Liens, and all such Intellectual Property Rights are
subsisting, unexpired and have not been abandoned, and, to the knowledge of
Holdings, the Borrower or the Subsidiaries, their ownership or use of such
Intellectual Property Rights does not infringe upon or otherwise violate the
rights of any other person, (b) none of Holdings, the Borrower or the
Subsidiaries

92

--------------------------------------------------------------------------------



have any knowledge that any product, process, method, service, practice,
substance, part, material now employed, sold or offered by such persons, is
infringing upon, misappropriating or otherwise violating any Intellectual
Property Rights of any person, and no claim, litigation, action, arbitration or
investigation regarding any of the foregoing, or otherwise seeking to limit,
cancel or invalidate any Intellectual Property Right owned by Holdings, the
Borrower or the Subsidiaries, is pending or, to the knowledge of Holdings and
the Borrower, threatened, (c) to the knowledge of Holdings or the Borrower, no
holding, decision or judgment has been rendered by any Governmental Authority
which limits, cancels or challenges the validity of, or Holdings’, the
Borrower’s or any Subsidiary’s rights in, any Intellectual Property Rights owned
or licensed by Holdings, the Borrower or any Subsidiary, and (d) except as
disclosed on Schedule 3.20(d) , no Intellectual Property Right owned by
Holdings, the Borrower or the Subsidiaries is the subject of any licensing or
franchise agreement pursuant to which Holdings, the Borrower or any Subsidiary
has granted an exclusive right to any person other than a franchisee or a master
franchisor in the ordinary course of business to use such Intellectual Property
Right.
SECTION 3.21. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the Senior Subordinated Notes Indentures and under the documentation
governing any other subordinated Indebtedness permitted to be incurred hereunder
or any Permitted Refinancing Indebtedness in respect of the Senior Subordinated
Notes or any other Indebtedness permitted to be incurred hereunder constituting
subordinated Indebtedness.
ARTICLE IV
Conditions of Lending
The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or renew, extend,
amend or increase the stated amounts of Letters of Credit hereunder (other than
pursuant to any renewal, extension or amendment of a Letter of Credit without
any increase in the stated amount of such Letter of Credit) (each of clauses
(a) and (b), a “ Credit Event ”) are subject to the satisfaction of the
following conditions:
SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:
(a)     The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 or, in the case of
the issuance of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).
(b)     The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
(c)     At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
 

93

--------------------------------------------------------------------------------



(d)     Other than during a Suspension Period (which shall be determined after
giving effect to the Loans to be made or the Letter of Credit to be issued on
such date), the Borrower was in compliance with the Financial Performance
Covenant as of the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered (without
giving pro forma effect to the Loans to be made or the Letters of Credit to be
issued on such date), whether or not required to have been tested on such date
pursuant to Section 6.10.
Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.01.
SECTION 4.02. Effectiveness of Commitments. The obligations of each Lender to
make any extension of credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.08):
(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party in form satisfactory to the Administrative Agent) or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, which, in each case and with
respect to the Lenders, may be in the form of a Lender Addendum to this
Agreement (the “ Lender Addendum ”)
(b)     The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Closing Date, a favorable written opinion
of (i) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent and (ii) local counsel reasonably satisfactory to the Administrative Agent
as specified on Schedule 4.02(b) , in each case (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.
(c)     The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:
(i)     a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
(ii)     a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Closing Date and certifying
(A)     that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing

94

--------------------------------------------------------------------------------



Date and at all times since a date prior to the date of the resolutions
described in clause (B) below,
 (B)     that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,
(C)     that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above, and
(D)     as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party; and
(iii)     a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (ii) above.
(d)     The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, and the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are Permitted
Liens or have been released or should be released upon the funding of the Loans.
(e)     (i) The “Revolving Facility Commitments” under the Previous Credit
Agreement shall have been replaced with the Revolving Facility Commitments
hereunder, and the Existing Revolving Loans and Existing Term Loans under the
Previous Credit Agreement that are not Loans hereunder on the Closing Date
pursuant to Section 2.01 shall have been prepaid (together with interest
thereon).
(f)     [Reserved].
(g)     [Reserved].
(h)     The Lenders shall have received a solvency certificate in form and
substance reasonably satisfactory to the Administrative Agent and signed by the
Chief Financial Officer of the Borrower.
(i)     The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date and, to the extent invoiced, all other amounts
due and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or

95

--------------------------------------------------------------------------------



payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Simpson Thacher & Bartlett LLP) required to be
reimbursed or paid by the Loan Parties hereunder or under any Loan Document.
 (j)     The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.
(k)     Either (i) the Lenders executing and delivering this Agreement
(including by signing a Lender Addendum) shall constitute “Required Lenders”
under and as defined in the Previous Credit Agreement or (ii) the “Required
Lenders” under and as defined in the Previous Credit Agreement shall have
separately consented (including by signing a Lender Addendum) to amend and
restate the Previous Credit Agreement in its entirety to read as set forth in
this Agreement.
ARTICLE V
Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired (or have been cash
collateralized on terms reasonably satisfactory to the Administrative Agent) and
all amounts drawn or paid thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Material Subsidiaries to:
SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except, in the case of a Subsidiary of the Borrower, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise expressly
permitted under Section 6.05; provided that the Borrower may liquidate or
dissolve one or more Subsidiaries if the assets of such Subsidiaries to the
extent they exceed estimated liabilities are acquired by the Borrower or a
Wholly Owned Subsidiary of the Borrower in such liquidation or dissolution,
except that Subsidiary Loan Parties may not be liquidated into Subsidiaries that
are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries except as permitted under Section 6.04.
(b)     Except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, do or cause
to be done all things necessary to (i) lawfully obtain, preserve, renew, extend
and keep in full force and effect the permits, franchises, authorizations,
patents, trademarks, service marks, trade names, copyrights, licenses and rights
with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).
 

96

--------------------------------------------------------------------------------



SECTION 5.02. Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations and cause the
Collateral Agent to be listed as loss payee on property and casualty policies
and as an additional insured on liability policies; provided that (i) workers’
compensation insurance or similar coverage may be effected with respect to its
operations in any particular state or other jurisdiction through an insurance
fund operated by such state or jurisdiction and (ii) such insurance may contain
self-insurance retention and deductible levels consistent with normal industry
practice.
(b)     With respect to any Mortgaged Properties, if at any time the area in
which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.
(c)     In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)     none of the Administrative Agent, the Lenders, the Issuing Bank and
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Lenders, any
Issuing Bank or their agents or employees. If, however, the insurance policies,
as a matter of the internal policy of such insurer, do not provide waiver of
subrogation rights against such parties, as required above, then each of
Holdings and the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Lenders, any Issuing
Bank and their agents and employees; and
(ii)     the designation of any form, type or amount of insurance coverage by
the Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.
SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided , however , that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and (b) Holdings, the
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto. 
SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):
(a)     within 90 days after the end of each fiscal year of the Borrower, a
consolidated

97

--------------------------------------------------------------------------------



balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of its operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet and related
statements of operations, cash flows and owners’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit, or as to the status of the Borrower or any Material Subsidiary
as a “going concern” to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the filing by the Borrower of
annual reports on Form 10 K of the Borrower and its consolidated Subsidiaries
with the SEC shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein);
(b)     within 45 days after the end of the first three quarterly periods of
each fiscal year of the Borrower, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the filing by the Borrower of
quarterly reports on Form 10-Q of the Borrower and its consolidated Subsidiaries
with the SEC shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);
(c)     concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail satisfactory to
the Administrative Agent demonstrating compliance with the Financial Performance
Covenant, (iii) setting forth the calculation and uses of the Cumulative Credit
for the fiscal period then ended, (iv) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary” and (v) certifying a
list of names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list individually qualifies as an Unrestricted Subsidiary;
(d)     promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Borrower or any of the Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided , however , that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower;
(e)     within 90 days after the beginning of each fiscal year of the Borrower,
a reasonably detailed consolidated annual budget for such fiscal year (including
a projected consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such fiscal year, and the related

98

--------------------------------------------------------------------------------



consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“ Budget ”), which Budget shall in each case be accompanied by the statement of
a Financial Officer of the Borrower to the effect that, the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;
(f)     upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.09(f);
(g)     promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
as in each case the Administrative Agent may reasonably request (for itself or
on behalf of any Lender);
(h)     in the event that (i)(a) in respect of the Senior Unsecured Notes or the
Senior Subordinated Notes, and any Permitted Refinancing Indebtedness with
respect thereto, the rules and regulations of the SEC or (b) the indentures
governing any secured or unsecured notes of the Borrower, permit the Borrower,
Holdings or any Parent Entity to report at Holdings’ or such Parent Entity’s
level on a consolidated basis and (ii) Holdings or such Parent Entity, as the
case may be, is not engaged in any business or activity, and does not own any
material assets or have other material liabilities, other than cash and cash
equivalents and those incidental to its ownership directly or indirectly of the
Equity Interests of the Borrower and the incurrence of Indebtedness for borrowed
money (and, without limitation on the foregoing, does not have any subsidiaries
other than the Borrower and the Borrower’s Subsidiaries and any direct or
indirect parent companies of the Borrower that are not engaged in any other
business or activity and do not hold any other assets or have any liabilities
except as indicated above) such consolidated reporting at such Parent Entity’s
level in a manner consistent with that described in paragraphs (a) and (b) of
this Section 5.04 for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Borrower and its
Subsidiaries with the Financial Performance Covenant) shall satisfy the
requirements of such paragraphs; and
(i)     upon the request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate or Subsidiary may request with respect to any Multiemployer Plan;
provided , that if the Borrower or any of its ERISA Affiliates or Subsidiaries
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable written request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates or
Subsidiaries shall promptly make a request for such documents or notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof.
SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to

99

--------------------------------------------------------------------------------



which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
 (c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and
(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred and are occurring, would reasonably be expected to have a
Material Adverse Effect.
SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.08, or to laws related to Taxes, which are the subject of
Section 5.03.
SECTION 5.07. Maintenance of Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested, but in any case no more than
once per year unless an Event of Default shall have occurred and be continuing,
and to make extracts from and copies of such financial records, and permit any
persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender upon reasonable prior
notice to Holdings or the Borrower to discuss the affairs, finances and
condition of Holdings, the Borrower or any of the Subsidiaries with the officers
thereof and independent accountants therefor (subject to reasonable requirements
of confidentiality, including requirements imposed by law or by contract).
SECTION 5.08. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.08, to the extent the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.09. Further Assurances; Additional Security. (a) Execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents, in each case subject to paragraph (g) below.
(b)     If any asset (including any owned Real Property (other than owned Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value (as determined in good faith
by the Borrower) in an amount greater than $5.0 million is acquired by the
Borrower or any other Loan Party after the Closing Date or owned by an

100

--------------------------------------------------------------------------------



entity at the time it becomes a Subsidiary Loan Party (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Collateral
Agent pursuant to Section 5.09(g) or the Security Documents) will (i) promptly
notify the Collateral Agent thereof, (ii) if such asset is comprised of Real
Property, deliver to Collateral Agent an updated Schedule 1.01B reflecting the
addition of such asset, and (iii) cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (g) below.
(c)     Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such owned Real Property of
the Borrower or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date and having a
value at the time of acquisition in excess of $10.0 million pursuant to
documentation substantially in the form of the Mortgages delivered to the
Collateral Agent on the Closing Date or in such other form as is reasonably
satisfactory to the Collateral Agent (each, an “ Additional Mortgage ”) and
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of perfection thereof; record or file, and cause
each such Subsidiary to record or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Mortgages and pay, and
cause each such Subsidiary to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey.
(d)     If any additional direct or indirect Subsidiary of Holdings or the
Borrower is formed or acquired after the Closing Date (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Subsidiary
being deemed to constitute the acquisition of a Subsidiary) and if such
Subsidiary is a Domestic Subsidiary (other than a Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, an Insurance Subsidiary or an Immaterial
Subsidiary designated by the Borrower as not a Loan Party) or a “first tier”
Special Purpose Securitization Subsidiary, within 10 Business Days (or such
longer period as the Collateral Agent shall agree) after the date such Domestic
Subsidiary or “first tier” Special Purpose Securitization Subsidiary is formed
or acquired, notify the Collateral Agent and the Lenders thereof and, within 20
Business Days after the date such Domestic Subsidiary or “first tier” Special
Purpose Securitization Subsidiary is formed or acquired or such longer period as
the Collateral Agent shall agree, cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Domestic Subsidiary (unless such Domestic
Subsidiary is not a Wholly Owned Subsidiary) or “first tier” Special Purpose
Securitization Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Domestic Subsidiary or “first tier” Special Purpose
Securitization Subsidiary owned by or on behalf of any Loan Party, subject to
paragraph (g) below.
(e)     If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary, within 10 Business Days (or such longer period as the Collateral
Agent shall agree) after the date such Foreign Subsidiary is formed or acquired,
notify the Collateral Agent and the Lenders thereof and, within 20 Business Days
after the date such Foreign Subsidiary (unless such Foreign Subsidiary is not a
Wholly Owned Subsidiary) is formed or acquired or such longer period as the
Collateral Agent shall agree, cause the Collateral and Guarantee Requirement to
be satisfied with respect

101

--------------------------------------------------------------------------------



to any Equity Interest in such Foreign Subsidiary owned by or on behalf of any
Loan Party, subject to paragraph (g) below.
 (f)     (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number and (ii) promptly notify the Collateral Agent if any
material portion of the Collateral is damaged or destroyed.
(g)     The Collateral and Guarantee Requirement and the other provisions of
this Section 5.09 need not be satisfied with respect to (i) any Real Property
held by the Borrower or any of its Subsidiaries as a lessee under a lease,
(ii) any vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Insurance Subsidiary except to the extent that a pledge of the Equity Interests
thereof is permitted by applicable law, or any Securitization Assets, (v) any
Equity Interests acquired after the Closing Date (other than Equity Interests in
the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (vi) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a
Permitted Lien), (vii) (A) entities that become Subsidiaries (with any
Subsidiary Redesignation resulting in an Unrestricted Subsidiary being
designated as a Subsidiary being deemed to constitute the acquisition or
formation of a Subsidiary) after the Closing Date if the Administrative Agent,
after consultation with Holdings, shall reasonably determine that the costs of
obtaining a guarantee of the applicable Obligations from such entities is
excessive in relation to the value to be afforded to the Lenders thereby or
(B) those assets as to which the Administrative Agent, after consultation with
Holdings, shall reasonably determine that the costs of obtaining or perfecting a
security interest in such assets are excessive in relation to the value of the
security to be afforded thereby, including (w) the costs and legal and practical
difficulties of obtaining such guarantees and security from Foreign
Subsidiaries, (x) the costs of obtaining such guarantee or security interest, or
perfecting such security interest, in relation to the value of the credit
support to be afforded thereby, (y) general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, thin capitalization,
retention of title claims and similar principles and (z) the fiduciary duties of
directors, contravention of legal prohibitions or risk of personal or criminal
liability on the part of any officer, (viii) perfection of any security interest
in Collateral to the extent such perfection (or the steps required to provide
such perfection) would have a material adverse effect on the ability of the
relevant Loan Party to conduct its operations and business in the ordinary
course as permitted by the Loan Documents, (ix) perfection of any security
interest in receivables or other Collateral to the extent such perfection would
require notice to customers of Borrower and the Subsidiaries prior to the time
that an Event of Default has occurred and is continuing, or (x) any real
property acquired by the Borrower or any Subsidiary in the ordinary course of
its relocation services business; provided , that, upon the reasonable request
of the Administrative Agent, the Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (v) and (vi) above.
SECTION 5.10. Ratings. Exercise commercially reasonable efforts to maintain at
all times (a) corporate ratings of the Borrower and (b) ratings of the
Facilities, in case from Moody’s and S&P.

102

--------------------------------------------------------------------------------



SECTION 5.11. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.
SECTION 5.12. Post-Closing Covenant. Within the periods set forth on Schedule
5.12 (or such longer period as the Administrative Agent may determine), take the
actions described on Schedule 5.12.
ARTICLE VI
Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated or have expired and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) have been paid in full and all Letters of Credit have been canceled
or have expired (or have been cash collateralized on terms reasonably
satisfactory to the Administrative Agent) and all amounts drawn thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrower will not, and will not permit any of the Material
Subsidiaries to:
SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)     Indebtedness existing on the Closing Date and set forth on Schedule 6.01
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower or any Subsidiary);
(b)    Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
(c)     Indebtedness of the Borrower or any Subsidiary pursuant to Swap
Agreements;
(d)     Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business;
(e)     Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided , that,
other than in the case of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
Holdings and the subsidiaries to finance working capital needs of the
subsidiaries, (i) Indebtedness of any Subsidiary that is not a Subsidiary Loan
Party owing to the Loan Parties shall be subject to Section 6.04(b) and
(ii) Indebtedness of the Borrower to any Subsidiary that is not a Subsidiary
Loan Party (the “ Subordinated Intercompany

103

--------------------------------------------------------------------------------



Debt ”) shall, if legally permissible, be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;
(f)     Indebtedness (including obligations in respect of letters of credit and
bank guarantees) in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Subsidiaries in the
ordinary course of business or consistent with past practice or industry
practice;
(g)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;
(h)     (i) Indebtedness of a Subsidiary acquired after the Closing Date or of
an entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement; provided , (A) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to such acquisition, merger, consolidation
or amalgamation, the assumption and incurrence of any Indebtedness and any
related transactions, the Senior Secured Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.25 to 1.00 and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;
(i)     (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the construction, acquisition, lease or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such construction, acquisition, lease or
improvement, in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, together with the Remaining Present
Value of outstanding leases permitted under Section 6.03, would not exceed the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(j)     Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;
(k)     other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $550.0 million and 5.0%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and any Permitted Refinancing Indebtedness
incurred to Refinance any such Indebtedness;
(l)     Indebtedness of the Borrower pursuant to (i) the Senior Unsecured Notes
in an aggregate principal amount that is not in excess of $622.0 million (plus
any interest and premium (including tender premiums) paid by increases to
principal), (ii) the Senior Subordinated Notes in an aggregate principal amount
that is not in excess of $200.0 million (plus any interest and

104

--------------------------------------------------------------------------------



premium (including tender premiums) paid by increases to principal), and
(iii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;
(m)     Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in Section 6.01(l), so long as the Guarantee of the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect thereof
is subordinated on substantially the same terms as set forth in the Senior
Subordinated Notes Indenture with respect to the Senior Subordinated Notes,
(ii) by the Borrower or any Subsidiary Loan Party of any Indebtedness of the
Borrower or any Subsidiary Loan Party permitted to be incurred under this
Agreement, (iii) by the Borrower or any Subsidiary Loan Party of Indebtedness of
Holdings or any Subsidiary that is not a Subsidiary Loan Party that is otherwise
permitted hereunder to the extent such Guarantees are permitted by
Section 6.04(b), (iv) by any Subsidiary that is not a Loan Party of Indebtedness
of another Subsidiary that is not a Loan Party and (v) by the Borrower or any
Subsidiary Loan Party of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(s) and to the extent such Guarantees are permitted by
6.04(b); provided , that Guarantees by the Borrower or any Subsidiary Loan Party
under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be expressly
subordinated to the Obligations to at least the same extent as the Guarantee of
the Senior Subordinated Notes is under the Senior Subordinated Notes Indenture;
(n)     Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions, any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;
(o)     Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations (other
than obligations in respect of other Indebtedness) and trade letters of credit
in the ordinary course of business;
(p)     Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
(q)     Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(r)     (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00 and
(ii) Permitted Refinancing Indebtedness in respect thereof;
(s)     Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed at any time outstanding the greater of $330 million and
3.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;
 

105

--------------------------------------------------------------------------------



(t)     unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided , that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Swap Agreements;
(u)     Indebtedness representing deferred compensation to employees and
directors of the Borrower or any Subsidiary incurred (i) in the ordinary course
of business or (ii) in connection with the Transactions (including as a result
of the cancellation or vesting of outstanding options and other equity-based
awards in connection therewith);
(v)     Indebtedness in connection with Permitted Securitization Financings;
(w)     Indebtedness of the Borrower and the Subsidiaries incurred under
overdraft, lines of credit or cash management facilities (including, but not
limited to, intraday, ACH and purchasing card/T&E services) extended by one or
more financial institutions reasonably acceptable to the Administrative Agent or
one or more of the Lenders and (in each case) established for the Borrower’s and
the Subsidiaries’ ordinary course of operations (such Indebtedness, the “ Cash
Management Line ”), which Indebtedness may be secured as, but only to the
extent, provided in Section 6.02(b) and in the Security Documents;
(x)     Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $550.0 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
(y)     Indebtedness issued by the Borrower or any Subsidiary to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any Parent Entity permitted by Section 6.06;
(z)     Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(aa)    Indebtedness incurred in connection with notes and earn-out obligations
payable to sellers in joint ventures and Permitted Business Acquisitions;
provided that required payments in respect thereof shall not exceed 40% of the
amount of Permitted Business Acquisitions for such year;
(bb)     Indebtedness in respect of Arbitrage Programs in an aggregate principal
amount not to exceed the sum of (i) $10.0 million and (ii) the aggregate amount
of Permitted Investments related thereto from time to time;
(cc)     all premiums (including tender premiums, if any), defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (bb) above;
(dd)     Indebtedness of the Borrower pursuant to (i) the First and a Half Lien
Refinancing Notes in an aggregate principal amount that is not in excess of
$1,025.0 million (plus any interest and premium (including tender premiums) paid
by increases to principal), (ii) the

106

--------------------------------------------------------------------------------



First Lien Notes in an aggregate principal amount that is not in excess of
$593.0 million (plus any interest and premium (including tender premiums) paid
by increases to principal), and (iii) in each case, any Permitted Refinancing
Indebtedness incurred to Refinance any such Indebtedness;
(ee)     Indebtedness pursuant to any First Lien Refinancing Notes; provided
that the Borrower shall Refinance Term Loans with an amount not less than the
First Lien Net Proceeds of any First Lien Refinancing Notes to the extent
required by Section 2.11(g);
(ff)     (i) Junior Refinancing Indebtedness; provided that (x) 100% of the Net
Cash Proceeds of such Junior Refinancing Indebtedness must be used only by the
Borrower to Refinance all or any portion of the Notes or any other Junior
Financing (or all or any portion of any Permitted Refinancing Indebtedness in
respect thereof) and (ii) any refinancing, refunding, renewal, replacement,
defeasance or extension of any Junior Refinancing Indebtedness; provided that in
connection with any such refinancing, refunding, renewal, replacement,
defeasance or extension (in each case, a “refinancing,” with correlatives of
such term having a similar meaning), (x) the principal amount of any such
refinancing Indebtedness is not greater than the principal amount of the
Indebtedness being refinanced outstanding immediately prior to such refinancing
(plus unpaid accrued interest and premium (including tender premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses
relating to such refinancing Indebtedness), (y) such refinancing Indebtedness
otherwise complies with the definition of Junior Refinancing Indebtedness and
(z) such refinancing Indebtedness is secured on a pari passu basis with or
junior to the Indebtedness being refinanced (or, in the event the Indebtedness
being refinanced is unsecured, such refinancing Indebtedness shall be
unsecured);
(gg)     Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Obligations, that are
issued or made in lieu of loans under the Incremental Revolving Facility and/or
Incremental Term Loans and Permitted Refinancing Indebtedness in respect thereof
(the “ Additional Notes ”); provided that (A) such Additional Notes are not
scheduled to mature prior to the date that is 91 days after the Term B Facility
Maturity Date, (B) the aggregate principal amount of all Additional Notes issued
pursuant to this clause (gg) shall not exceed (x) $500 million less (y) the
aggregate principal amount of all loans under the Incremental Revolving Facility
and Incremental Term Loans made after the Closing Date pursuant to Section 2.20
and clause (x) of the definition of “Incremental Amount”, (C) such Additional
Notes shall not be subject to any Guarantee by any Subsidiary other than a Loan
Party, (D) in the case of Additional Notes that are secured, the obligations in
respect thereof shall not be secured by any Lien on any asset of Holdings, the
Borrower or any of its Subsidiaries other than any asset constituting
Collateral, (E) if such Additional Notes are secured, the security agreements
relating to such Additional Notes shall be substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (F) no Default or Event of Default shall have occurred
and be continuing or would exist immediately after giving effect to such
incurrence ( provided that in the event that the Additional Notes are used to
finance a Permitted Business Acquisition, the condition required by this clause
(F) shall be made as of the time of the execution of the relevant acquisition
agreement related to such Permitted Business Acquisition) and (G) if such
Additional Notes are secured, such Additional Notes shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent; and
(hh)     Permitted First Lien Indebtedness and Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness.

107

--------------------------------------------------------------------------------



For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.
SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “ Permitted Liens ”):
(a)     Liens on property or assets of the Borrower and the Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a) or, to the extent
not listed in such Schedule, where such property or assets have a fair market
value (as determined in good faith by the Borrower) that does not exceed $10.0
million in the aggregate, and any modifications, replacements, renewals or
extensions thereof; provided , that such Liens shall secure only those
obligations that they secure on the Closing Date (and any Permitted Refinancing
Indebtedness in respect of such obligations permitted by Section 6.01(a)) and
shall not subsequently apply to any other property or assets of the Borrower or
any Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(b)     Liens created under the Loan Documents (including, without limitation,
Liens securing obligations in respect of Swap Agreements owed to a person that
is a Lender or an Affiliate of a Lender at the time of entry into such Swap
Agreements) or permitted in respect of any Mortgaged Property by the terms of
the applicable Mortgage; provided , however , that in no event shall the holders
of the Indebtedness under the Cash Management Line (other than any Agent,
Lender, an Affiliate of the Administrative Agent or an Affiliate of a Lender)
have the right to receive proceeds from any realization upon the Collateral or
payments from the Guarantors pursuant to the Collateral Agreement in respect of
a claim in excess of $25.0 million in the aggregate (plus (i) any accrued and
unpaid interest in respect of Indebtedness incurred by the Borrower and the
Subsidiaries under the Cash Management Line and (ii) any accrued and unpaid fees
and expenses owing by the Borrower and the Subsidiaries under the Cash
Management Line) from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents; provided , further , that in no event
shall any holder of any Indebtedness (other than the Cash Management Line, which
shall be governed by the preceding proviso to this clause (b)) incurred in the
ordinary course of business of the Borrower or any Subsidiary and permitted
under Section 6.01 have the right to receive proceeds from any realization upon
the Collateral or payments from the Guarantors pursuant to the Collateral
Agreement in respect of a claim in excess of $25.0 million in the aggregate from
the enforcement of any remedies available to the Secured Parties under all of
the Loan Documents unless such holder has executed an intercreditor

108

--------------------------------------------------------------------------------



agreement with the Administrative Agent in form and substance satisfactory to
the Administrative Agent;
 (c)     Liens on any property or asset of the Borrower or any Subsidiary at the
time of its acquisition or existing on the property of any person at the time
such person becomes a Restricted Subsidiary; provided , that such Lien (i) does
not apply to any other property or assets of the Borrower or any of the
Subsidiaries not securing such Indebtedness at the date of the acquisition of
such property or asset (other than after acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such date and
which Indebtedness and other obligations are permitted hereunder that require a
pledge of after acquired property, it being understood that such requirement
shall not be permitted to apply to any property to which such requirement would
not have applied but for such acquisition) , (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) any
Indebtedness secured thereby is permitted under Section 6.01(h);
(d)     Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;
(e)     Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
(f)     (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)     deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;
(h)     zoning restrictions, survey exceptions and such other encumbrances as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declarations on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

109

--------------------------------------------------------------------------------



(i)     Liens securing Indebtedness permitted by Section 6.01(i) (limited to the
assets subject to such Indebtedness except that individual financings of
equipment provided by one lender may be cross-collateralized to other financings
of equipment provided by such lender);
(j)     Liens arising out of sale and lease-back transactions permitted under
Section 6.03, so long as such Liens attach only to the subject property and any
accessions thereto, proceeds thereof and related property;
(k)     Liens securing judgments that do not constitute an Event of Default
under Section 8.01(j) and notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;
(l)     Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 5.09 and any replacement,
extension or renewal of any such Lien; provided , that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided , further , that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
(m)     any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)     Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;
(o)     Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(p)     Liens securing obligations in respect of trade-related letters of
credit, trade-related bank guarantees or similar obligations permitted under
Section 6.01(f) or (o) and covering the property (or the documents of title in
respect of such property) financed by such letters of credit, bank guarantees or
similar obligations and the proceeds and products thereof;
(q)     leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property Rights and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;
(r)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)     Liens solely on any cash earnest money deposits made by the Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(t)     Liens on property or assets of any Subsidiary that is not a Loan Party
securing Indebtedness of a Subsidiary that is not a Loan Party permitted under
Section 6.01;
 

110

--------------------------------------------------------------------------------



(u)     other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
creation, incurrence, acquisition or assumption of Indebtedness, if any, secured
by such Lien, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 4.25 to 1.00, (ii) at the time of the incurrence of such Lien
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iii) the Indebtedness or
other obligations secured by such Lien are otherwise permitted by this
Agreement, (iv) if such Liens are on any Collateral, such Liens on the
Collateral are subordinated to the Liens granted to the Lenders under the Loan
Documents that secure the Loans made on the Closing Date, and (v) to the extent
such Liens are subordinated to the Liens granted hereunder, an intercreditor
agreement reasonably satisfactory to the Administrative Agent shall be entered
into providing that such new liens will be subordinated to the Liens granted to
the Lenders hereunder to secure the Loans made on the Closing Date, in each
case, on customary terms and any refinancing thereof in accordance with the
incurrence of any Permitted Refinancing Indebtedness;
(v)     the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)     Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;
(x)     Liens on Equity Interests in joint ventures securing obligations of such
joint venture;
(y)     Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(z)     Liens in respect of Permitted Securitization Financings on all or a
portion of the assets of Special Purpose Securitization Subsidiaries (including
pursuant to UCC filings covering sales of accounts, chattel paper, payment
intangibles, promissory notes and beneficial interests in such assets with
respect to Permitted Securitization Financings);
(aa)     Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided , that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01(f) or (o);
(bb)     Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;
(cc)     Liens in favor of the Borrower or any Subsidiary Loan Party; provided
that if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;
(dd)     Liens on not more than $50.0 million of deposits securing Swap
Agreements;
(ee)     [reserved];

111

--------------------------------------------------------------------------------



(ff)     other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
the time of incurrence thereof, not to exceed the greater of (i) $75.0 million
and 1.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;
(gg)     [reserved];
(hh)     Liens on Permitted Investments (and related segregated deposit and
securities accounts) securing Indebtedness outstanding under Section 6.01(bb);
(ii)     Liens on any asset of the Borrower or any Subsidiary securing any
liability incurred in connection with the acquisition of homes and related
assets in the ordinary course of its relocation services business; provided that
such Lien (i) does not apply to any other asset of the Borrower or any
Subsidiary not securing such Indebtedness at the date of the acquisition of such
property or asset and (ii) such Lien is not created in contemplation of or in
connection with such acquisition;
(jj)     Liens on proceeds from Cendant Contingent Assets received by the
Borrower and held in trust (or otherwise segregated or pledged) for the benefit
of the other parties to the Separation and Distribution Agreement (other than
Travelport Inc.) to secure the Borrower’s obligations under Section 7.9 thereof;
(kk)     Liens securing obligations under any First Lien Refinancing Notes that
are (or are intended to be) secured on a pari passu basis with the Term Loans;
provided that, in each case, the Administrative Agent and a representative for
the holders thereof shall have entered into a supplement to the First Lien
Intercreditor Agreement;
(ll)     (i) Liens securing obligations under First and a Half Lien Refinancing
Notes so long as the obligations in respect of such Indebtedness shall be
subject to the First and a Half Lien Intercreditor Agreement and (ii) Liens
securing obligations under First Lien Notes so long as the obligations in
respect of such Indebtedness shall be subject to the First Lien Intercreditor
Agreement;
(mm)     Liens securing obligations under (i) Indebtedness permitted by
Section 6.01(ff) and (ii) First Lien Refinancing Notes that are (or are intended
to be) secured on a pari passu basis with or junior to the First and a Half Lien
Refinancing Notes, provided that the Administrative Agent and a representative
for the holders thereof shall have entered into an intercreditor agreement
reasonably satisfactory to the Administrative Agent;
(nn)     (x) Liens securing obligations with respect to Additional Notes and
(y) other Liens with respect to property or assets of the Borrower or any
Subsidiary in connection with any Permitted First Lien Indebtedness; provided
that (i) at the time of the incurrence of such Lien and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) such Permitted First Lien Indebtedness shall be
designated “First Lien Senior Priority Obligations” under the First Lien
Intercreditor Agreement and a representative of the holders of such Indebtedness
shall have delivered to the Administrative Agent a supplement to the First Lien
Intercreditor Agreement in accordance with Section 9.3 thereof.
 

112

--------------------------------------------------------------------------------



SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “ Sale and Lease-Back Transaction ”);
provided , that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by the Borrower or any Subsidiary Loan Party that
is acquired after the Closing Date so long as such Sale and Lease-Back
Transaction is consummated within 270 days of the acquisition of such property
or (ii) by any Subsidiary that is not a Loan Party regardless of when such
property was acquired and (b) with respect to any property owned by the Borrower
or any Subsidiary Loan Party, (i) if at the time the lease in connection
therewith is entered into, and after giving effect to the entering into of such
lease, the Remaining Present Value of such lease, together with Indebtedness
outstanding pursuant to Sections 6.01(i) and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(b), would not
exceed the greater of $550.0 million and 5.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date the lease was
entered into for which financial statements have been delivered pursuant to
Section 5.04 and (ii) if such Sale and Lease-Back Transaction is of property
owned by the Borrower or any Subsidiary Loan Party as of the Closing Date, the
Net Proceeds therefrom are used to prepay the Term Loans to the extent required
by Section 2.11(b).
SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “ Investment ”), any other person, except:
(a)     [reserved];
(b)     (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness otherwise expressly
permitted hereunder of the Borrower or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Subsidiary
Loan Parties, plus (B) the net amount outstanding in respect of intercompany
loans made after the Closing Date by Loan Parties to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees by Loan
Parties of Indebtedness after the Closing Date of Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an aggregate
amount equal to (x) the greater of (1) $500.0 million and (2) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any return of capital actually received
by the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (b)); plus (y) the portion, if any, of the Cumulative
Credit on the date of such election that the Borrower elects to apply to this
Section 6.04(b)(y); provided, further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;
(c)     Permitted Investments and Investments that were Permitted Investments
when made (including in connection with the Arbitrage Programs);

113

--------------------------------------------------------------------------------



(d)     Investments arising out of the receipt by the Borrower or any Subsidiary
of noncash consideration for the sale of assets permitted under Section 6.05;
(e)     loans and advances to officers, directors, employees or consultants of
the Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed $50.0 million as of the end of the fiscal quarter immediately prior to
the date of such loan or advance for which financial statements have been
delivered pursuant to Section 5.04 in the aggregate at any time outstanding
(calculated without regard to write downs or write offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of Holdings
(or any direct or indirect parent of Holdings) solely to the extent that the
amount of such loans and advances shall be contributed to the Borrower in cash
as common equity, and advances to real estate agents in the ordinary course of
business;
(f)     accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)     Swap Agreements;
(h)     Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to any increase as required by the terms of any such Investment as in existence
on the Closing Date);
(i)     Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (k), (r), (s), (u) and (ee);
(j)     other Investments by the Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed (i) the greater of $550.0
million and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 ( plus , without
duplication for such amounts included in the calculation of the Cumulative
Credit, any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (j))
plus (ii) the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.04(j)(ii); provided
that if any Investment pursuant to this clause (j) is made in any person that is
not a Subsidiary of the Borrower at the date of the making of such Investment
and such person becomes a Subsidiary of the Borrower after such date, then (so
long as such Investment also complies with clause (k) below if such person
becomes a Subsidiary as a result of such Investment) such Investment shall
thereafter be deemed to have been made pursuant to clause (b) above and shall
cease to have been made pursuant to this clause (j) for so long as such person
continues to be a Subsidiary of the Borrower;
(k)     Investments constituting Permitted Business Acquisitions;

114

--------------------------------------------------------------------------------



(l)     intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(m)     Investments received in connection with the bankruptcy or reorganization
of, settlement of delinquent accounts against, and settlement, compromise or
resolution of litigation, arbitration or other disputes with or judgments
against, any other person that is not an Affiliate of the Borrower, or
Investments acquired as a result of a foreclosure by the Borrower or any of the
Subsidiaries with respect to any secured Investments or other transfer of title
with respect to any secured Investment in default;
(n)     Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) in the case of any acquisition,
merger, consolidation or amalgamation, permitted under Section 6.05 and (ii) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;
(o)     acquisitions by the Borrower of obligations of one or more officers or
other employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries
in connection with such officer’s or employee’s acquisition of Equity Interests
of Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
(p)     Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;
(q)     Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);
(r)     subject to the limitations of the last paragraph of Section 6.05,
Investments in the Equity Interests of one or more newly formed persons that are
received as consideration for the contribution by Holdings, the Borrower or the
applicable Subsidiary of assets (including Equity Interests and cash) to such
person or persons; provided , that (i) the fair market value of such assets,
determined in good faith by the Borrower on an arms’-length basis, so
contributed pursuant to this paragraph (r) shall not in the aggregate exceed
$50.0 million and (ii) in respect of each such contribution, a Responsible
Officer of the Borrower shall certify, in a form to be agreed upon by the
Borrower and the Administrative Agent (x) after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing, (y) the fair market value (as determined in good faith by the
Borrower) of the assets so contributed and (z) that the requirements of
paragraph (i) of this proviso remain satisfied;
(s)     Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;
(t)     Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
 

115

--------------------------------------------------------------------------------



(u)     Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $220.0 million and 2.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 (plus an
amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (u) in the aggregate, as
valued at the fair market value (as determined in good faith by the Borrower) of
such Investment at the time such Investment is made;
(v)     Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);
(w)     advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(x)     Investments by Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 6.06
for all purposes of this Agreement);
(y)     Investments arising as a result of Permitted Securitization Financings;
(z)     Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;
(aa)     purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property in each case in the ordinary course of business, to the extent such
purchases and acquisitions constitute Investments;
(bb)     Investments received substantially contemporaneously in exchange for
Equity Interests of Holdings or any Parent Entity; provided that such
Investments are not included in any determination of the Cumulative Credit;
(cc)     Investments in joint ventures not in excess of the greater of $220.0
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04 in the aggregate (plus
an amount equal to any return of capital actually received in respect of
Investments theretofore made pursuant to this paragraph (cc) in the aggregate);
provided that if any Investment pursuant to this clause (cc) is made in any
person that is not a Subsidiary of the Borrower at the date of the making of
such Investment and such person becomes a Subsidiary of the Borrower after such
date, then (so long as such Investment also complies with clause (k) above if
such person becomes a Subsidiary as a result of such Investment) such Investment
shall thereafter be deemed to have been made pursuant to clause (b) above and
shall cease to have been made pursuant to this clause (cc) for so long as such
person continues to be a Subsidiary of the Borrower;
(dd)     [reserved];
(ee)     any franchise development advances or notes and other loans to
franchisees in an aggregate amount not to exceed $75.0 million in any fiscal
year; and
(ff)     advances or loans to relocating employees of a customer in the
relocation services business of the Borrower or any Subsidiary made in the
ordinary course of business.

116

--------------------------------------------------------------------------------



The amount of Investments that may be made at any time pursuant to
Section 6.04(b) or 6.04(j) (such Sections, the “Related Sections”) may, at the
election of the Borrower, be increased by the amount of Investments that could
be made at such time under the other Related Section; provided that the amount
of each such increase in respect of one Related Section shall be treated as
having been used under the other Related Section.
For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Borrower or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of any other
person, or liquidate or dissolve, except that this Section shall not prohibit:
(a)     (i) the purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by the Borrower or any Subsidiary, (iii) the sale of surplus, obsolete,
damaged or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;
(b)     if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Subsidiary into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge, consolidate or amalgamate into or
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a
Subsidiary, which shall be a Loan Party if the merging, consolidating or
amalgamating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.09;
(c)     sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions plus the aggregate gross proceeds of any
or all assets sold, transferred, leased, licensed or otherwise disposed of in
reliance on clause (g) below, shall not exceed, in any fiscal year of the
Borrower, the greater of $550.0 million and 5.0% of

117

--------------------------------------------------------------------------------



Consolidated Total Assets as of the end of the fiscal year ended immediately
prior to the date of such sale, transfer, lease or other disposition for which
financial statements have been delivered pursuant to Section 5.04 (determined
based on the balance sheet so delivered for such prior fiscal year);
(d)     Sale and Lease-Back Transactions permitted by Section 6.03;
(e)     Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06;
(f)     the sale or other disposition of defaulted receivables and the
compromise, settlement and collection of receivables in the ordinary course of
business or in bankruptcy or other proceedings concerning the other account
party thereon and not as part of a Permitted Securitization Financing;
(g)     sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided , that (i) the aggregate gross
proceeds (including noncash proceeds) of any or all assets sold, transferred,
leased, licensed or otherwise disposed of in reliance upon this paragraph (g),
plus the aggregate gross proceeds of any or all assets sold, transferred, leased
or otherwise disposed of to Subsidiaries that are not Loan Parties in reliance
on clause (c) above, shall not exceed, in any fiscal year of the Borrower, the
greater of $550.0 million and 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such sale, transfer,
lease, license or other disposition for which financial statements have been
delivered pursuant to Section 5.04 (determined based on the balance sheet so
delivered for such prior fiscal year), (ii) no Default or Event of Default
exists or would result therefrom, (iii) with respect to any such sale, transfer,
lease or other disposition with aggregate gross proceeds (including noncash
proceeds) in excess of $10.0 million, immediately after giving effect thereto,
the Borrower shall be in Pro Forma Compliance, and (iv) the Net Proceeds thereof
are applied in accordance with Section 2.11(b);
(h)     Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided ,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation, (ii) involving a Subsidiary
Loan Party, the surviving or resulting entity shall be a Subsidiary Loan Party
that is a Wholly Owned Subsidiary and (iii) involving a Subsidiary that is not a
Loan Party, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;
(i)     leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;
(j)     sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries;
(k)     acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;
(l)     the sale or other transfer of Securitization Assets or interests therein
pursuant to a Permitted Securitization Financing;
 

118

--------------------------------------------------------------------------------



(m)     any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10.0 million,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20.0 million, such exchange shall have been approved by
at least a majority of the Board of Directors of Holdings or the Borrower;
provided , further , that (A) the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance on this paragraph (m) shall not exceed, in any
fiscal year of the Borrower, 5.0% of Consolidated Total Assets as of the end of
the fiscal year ended immediately prior to the date of such exchange transaction
for which financial statements have been delivered pursuant to Section 5.04
(determined based on the balance sheet so delivered for such prior fiscal year),
(B) no Default or Event of Default exists or would result therefrom, (C) with
respect to any such exchange with aggregate gross consideration in excess of
$10.0 million, immediately after giving effect thereto, the Borrower shall be in
Pro Forma Compliance, and (D) the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b);
(n)     any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person (other than the Borrower and
its Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;
(o)     [reserved];
(p)     any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(q)     any disposition of Permitted Investments in connection with the
Arbitrage Programs;
(r)     sales or other dispositions of Equity Interests in Existing Joint
Ventures;
(s)     any grant of a license or sublicense in the ordinary course of business
under any Intellectual Property Rights or franchise rights; and
(t)     the purchase and sale of assets in the ordinary course of the relocation
services business of the Borrower or any Subsidiary.
Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by clause
(g) or (m) of this Section 6.05 unless such disposition is for fair market value
(as determined in good faith by the Borrower) and (ii) no sale, transfer or
other disposition of assets in excess of $40.0 million shall be permitted by
paragraph (d) or (g) of this Section 6.05 unless such disposition is for at
least 75% cash consideration; provided that for purposes of clause (ii), (a) the
amount of any liabilities (as shown on the Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) of the Borrower or any Subsidiary
of the Borrower (other than liabilities that are by their terms subordinated to
the Obligations) that are assumed by the transferee of any such assets, (b) any

119

--------------------------------------------------------------------------------



notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value (as
determined in good faith by the Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (c) that is
at that time outstanding, not to exceed $50.0 million at the time of the receipt
of such Designated Non-Cash Consideration (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.
SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “ Restricted
Payments ”; for avoidance of doubt, the payment of the Cendant Contingent
Liabilities shall not constitute Restricted Payments); provided, however, that:
(a)     any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or to any Wholly Owned Subsidiary of the Borrower (or, in the case of
non-Wholly Owned Subsidiaries, to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);
(b)     (x) the Borrower may make Restricted Payments to Holdings in respect of
(i) overhead, legal, accounting and other professional fees and expenses of
Holdings or any Parent Entity, (ii) fees and expenses related to any public
offering or private placement of equity securities or debt (including debt
securities and bank loans) of Holdings or any Parent Entity whether or not
consummated, (iii) franchise taxes and other fees, taxes and expenses in
connection with the maintenance of its (or its Parent Entity’s) existence and
its (or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 6.07(b), and (v) customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers and employees of
Holdings or any Parent Entity, in each case in order to permit Holdings or any
Parent Entity to make such payments; provided, that in the case of clauses (i),
(ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and its Subsidiaries (which shall be 100% for so long
as Holdings or such Parent Entity, as the case may be, owns no assets other than
the Equity Interests in the Borrower, Holdings, or another Parent Entity) and
(y)(i) with respect to each tax year or portion thereof that the Borrower
qualifies as a Flow Through Entity, the Borrower may make Restricted Payments to
the holders of Equity Interests of the Borrower

120

--------------------------------------------------------------------------------



(or to any direct or indirect member of the Borrower or holders of Equity
Interests in such member) and (ii) with respect to any tax year or portion
thereof that the Borrower does not qualify as a Flow Through Entity, the
Borrower may make Restricted Payments to any direct or indirect parent company
of the Borrower that files a consolidated U.S. federal tax return that includes
the Borrower and its subsidiaries, in each case for clause (i) and (ii) of this
clause (y) in an amount not to exceed the amount that the Borrower (or any
direct or indirect member of the Borrower, as the case may be) and its
Subsidiaries would have been required to pay in respect of Federal, state or
local Taxes (as the case may be) in respect of such year if the Borrower and its
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group);
(c)     the Borrower may make Restricted Payments to Holdings the proceeds of
which are used to purchase or redeem the Equity Interests of Holdings or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of Holdings or any Parent Entity, the Borrower or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided , that the aggregate amount of
such purchases or redemptions under this paragraph (c) shall not exceed in any
fiscal year $50.0 million (plus any amount carried over from prior fiscal years,
up to a maximum of $75.0 million for such purchases or redemptions in the
aggregate in any fiscal year), plus (x) the amount of net proceeds contributed
as equity to the Borrower that were received by Holdings or any Parent Entity
during such calendar year from sales of Equity Interests of Holdings or any
Parent Entity of Holdings to directors, consultants, officers or employees of
Holdings, any Parent Entity, the Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements and (y) the amount of
net proceeds of any key-man life insurance policies received during such
calendar year, which, if not used in any year, may be carried forward to any
subsequent calendar year; and provided , further , that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.06;
(d)     noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
(e)     the Borrower may make Restricted Payments to Holdings in an aggregate
amount equal to the portion, if any, of the Cumulative Credit on such date that
the Borrower elects to apply to this Section 6.06(e), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; provided
, that (i) no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) after giving effect thereto, the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to 1.00;
(f)     [reserved];
(g)     the Borrower may make Restricted Payments to allow Holdings or any
Parent Entity to make payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Equity Interests of any such person;

121

--------------------------------------------------------------------------------



(h)     the Borrower may make Restricted Payments to Holdings so that Holdings
or any Parent Entity may make Restricted Payments to its equity holders in an
amount equal to 6.0% per annum of the net proceeds received by the Borrower from
any public offering of Equity Interests of the Borrower, Holdings or any Parent
Entity;
(i)     the Borrower may make Restricted Payments to Holdings or any Parent
Entity to finance any Investment permitted to be made pursuant to Section 6.04;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed as equity to the Borrower
or a Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.09;
(j)     the Borrower or Holdings may make Restricted Payments to its equity
holders in an amount necessary to fund payments to the Fund and the Fund
Affiliates of the type and in the amounts otherwise permitted pursuant to
Sections 6.07(b)(ix) and (xiv);
(k)     other Restricted Payments by the Borrower to Holdings or Holdings’
direct Parent Entity to finance expenses and liabilities of Holdings or such
Parent Entity, in an aggregate amount taken together with all other Restricted
Payments made pursuant to this clause (k) not to exceed $50.0 million;
(l)     Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable baskets under) this Agreement; and
(m)     other Restricted Payments, provided, that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom and (ii) after
giving effect thereto, the Total Net Leverage Ratio on a Pro Forma Basis shall
not be greater than 4.00 to 1.00.
SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Equity Interests of Holdings
or the Borrower in a transaction involving aggregate consideration in excess of
$25.0 million, unless such transaction is (i) otherwise permitted (or required)
under this Agreement or (ii) upon terms no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate. For purposes of
this Section 6.07, any transaction with any Affiliate or any such 10% holder
shall be deemed to have satisfied the standard set forth in clause (ii) of the
immediately preceding sentence if such transaction is approved by a majority of
the Disinterested Directors of the Board of Directors of Holdings or the
Borrower.
(b)     The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)     any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings or of the Borrower,
 

122

--------------------------------------------------------------------------------



(ii)     loans or advances to employees or consultants of Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)     transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),
(iv)     the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),
(v)     permitted transactions, agreements and arrangements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof to the extent such
amendment, waiver, consent, renewal, extension or replacement is not adverse to
the Lenders in any material respect and other transactions, agreements and
arrangements described on Schedule 6.07 and any amendment, waiver, consent,
renewal, extension or replacement thereto or thereof or similar transactions,
agreements or arrangements entered into by Holdings, the Borrower or any of the
Subsidiaries to the extent such amendment is not adverse to the Lenders in any
material respect,
(vi)     (A) any employment agreements entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,
(vii)     Restricted Payments permitted under Section 6.06, including payments
to Holdings (and any Parent Entity),
(viii)     any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent on behalf of the Lenders pursuant to the
Collateral Agreement,
(ix)     payments by the Borrower or any of the Subsidiaries to the Fund or any
Fund Affiliate made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of the Disinterested Directors of the Borrower, in good faith,
(x)     transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,
(xi)     any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized

123

--------------------------------------------------------------------------------



standing that is (A) in the good faith determination of the Borrower qualified
to render such letter and (B) reasonably satisfactory to the Administrative
Agent, which letter states that such transaction is on terms that are no less
favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate,
(xii)     the payment of all fees, expenses, bonuses and awards as set forth on
Schedule 6.07, including fees payable to the Fund or any Fund Affiliate,
(xiii)     transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,
(xiv)     [reserved],
(xv)     the issuance, sale or transfer of Equity Interests of the Borrower to
Holdings and capital contributions by Holdings to the Borrower,
(xvi)     [reserved],
(xvii)     payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,
(xviii)     transactions pursuant to any Permitted Securitization Financing,
(xix)     payments or loans (or cancellation of loans) to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of the Board of Directors of Holdings or the Borrower in good faith, (ii) made
in compliance with applicable law and (iii) otherwise permitted under this
Agreement,
(xx)     transactions between the Borrower or any of its Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent of the Borrower, provided , however , that (A) such director
abstains from voting as a director of the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person
and (B) such person is not an Affiliate of the Borrower for any reason other
than such director’s acting in such capacity,
(xxi) transactions permitted by, and complying with, the provisions of
Section 6.01, 6.04(b), 6.04(e), 6.04(l), 6.04(o), 6.04(p), 6.04(q), 6.04(u),
6.04(x), 6.05(b), (l) or (o) or 6.06,
(xxii) transactions among Loan Parties and not involving any other Affiliate,
and
(xxiii) transactions undertaken in good faith (as certified by a Responsible
Officer of the Borrower) for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries.
 

124

--------------------------------------------------------------------------------



SECTION 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by any of them on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar or complementary
thereto or a reasonable extension, development or expansion thereof or ancillary
thereto, and in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.
SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.
(b)     (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Indebtedness outstanding under
(x) the Notes or any Permitted Refinancing Indebtedness in respect thereof,
(y) any First Lien Refinancing Notes (including any First and a Half Lien
Refinancing Notes) that are secured on a junior basis to the Term B Loans, any
Junior Refinancing Indebtedness or, in each case, any Permitted Refinancing
Indebtedness in respect thereof or (z) any preferred Equity Interests or any
Disqualified Stock (each of clauses (x), (y) and (z), a “ Junior Financing ”),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01 hereof, (B) payments of regularly scheduled interest, and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing, (C) payments or distributions in respect of all or
any portion of the Junior Financing with the proceeds contributed to the
Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
direct or indirect parent of Holdings) of Equity Interests made within eighteen
months of the date of such issuance, sale or exchange, (D) the conversion or
exchange of any Junior Financing to Equity Interests of Holdings or any of its
direct or indirect parents; (E) [reserved]; (F) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom and after
giving effect to such payment or distribution the Borrower would be in Pro Forma
Compliance, payments or distributions in respect of Junior Financings prior to
their scheduled maturity made, in an aggregate amount, not to exceed the sum of
(x) $150.0 million and (y) so long as after giving effect thereto, the Senior
Secured Leverage Ratio on a Pro Forma Basis shall not be greater than 4.25 to
1.00 (or greater than 4.75 to 1.00 for payments or distributions in respect of
principal of or interest on Indebtedness outstanding under the Senior Unsecured
Notes), the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this Section 6.09(b)(i)(F);
(G) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of, or in exchange for, Indebtedness
permitted by Section 6.01(ff); (H) payments or other distributions of all or any
portion of any Junior Financing made with the Net Cash Proceeds from the
issuance, incurrence or sale of First Lien Refinancing Notes not otherwise
required to be applied to prepay the Loans in accordance with Section 2.11(g)
and, (I) payments or other distributions of all or any portion of any Junior
Financing made with the Net Cash Proceeds of Incremental Term Loans not
otherwise required to be applied to prepay the Term Loans or permanently reduce
the Revolving Facility Commitments in accordance with Section 2.20(a) and
(J) payments or other distributions with respect to any Junior Financing
existing on the Closing Date (or any Permitted Refinancing thereof); or

125

--------------------------------------------------------------------------------



(ii)     Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing or any Permitted Securitization Document (or
any Permitted Refinancing Indebtedness in respect of any of the foregoing), or
any agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
the Lenders and (B) in the case of a refinancing of any Junior Financing,
otherwise comply with the definition of “Permitted Refinancing Indebtedness”;
(c)     Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:
(A)     restrictions imposed by applicable law;
(B)     contractual encumbrances or restrictions in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 6.01 ,
the Notes, any First Lien Notes, any First Lien Refinancing Notes or any Junior
Refinancing Indebtedness or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness (or, with respect to any Junior
Refinancing Indebtedness, any Indebtedness Refinancing such Junior Refinancing
Indebtedness incurred pursuant to Section 6.01(ff)(ii)) that do not expand the
scope of any such encumbrance or restriction;
(C)     any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;
(D)     customary provisions in joint venture agreements, similar agreements
applicable to joint ventures and other similar agreements entered into in the
ordinary course of business;
(E)     any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
(F)     any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Sections 6.01, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in this Agreement
with respect to the Term B Loans (as determined in good faith by the Borrower);
(G)     customary provisions contained in leases or licenses of Intellectual
Property Rights and other similar agreements entered into in the ordinary course
of business;
(H)     customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(I)     customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(J)     customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;
 

126

--------------------------------------------------------------------------------



(K)     customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien, and
(2) such restrictions and conditions are not created for the purpose of avoiding
the restrictions imposed by this Section 6.09;
(L)     customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;
(M)     any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;
(N)     restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)     customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(P)     restrictions on cash or other deposits (including escrowed funds) or net
worth imposed by customers and franchisees under contracts entered into in the
ordinary course of business;
(Q)     restrictions contained in any Permitted Securitization Document
reasonably required in connection therewith; or
(R)     any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.
SECTION 6.10. Senior Secured Leverage Ratio. Without the consent of the Majority
Lenders under the Revolving Facility, permit the Senior Secured Leverage Ratio
on the last day of any fiscal quarter on which a Suspension Period is not then
in effect to exceed 4.75 to 1.00.
ARTICLE VII
Holdings Covenants
Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated or expired and the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document have been paid in full and all Letters of Credit have been
canceled (or have expired or have been cash collateralized on terms reasonably
satisfactory to the Administrative Agent)
 

127

--------------------------------------------------------------------------------



and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, (a) Holdings will not
create, incur, assume or permit to exist any Lien (other than Liens of a type
described in Section 6.02(d), (e), (k), (u) or (ee)) on any of the Equity
Interests issued by the Borrower other than the Liens created under the Loan
Documents and Liens securing any First Lien Notes, First Lien Refinancing Notes,
any First and a Half Lien Refinancing Notes or any Junior Refinancing
Indebtedness (and, in each case, any Permitted Refinancing Indebtedness in
respect thereof), and (b) Holdings shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided, that so long as no Default exists or would result
therefrom, Holdings may merge, amalgamate or consolidate with or into any other
person or otherwise convey, sell, assign or transfer all or substantially all of
its assets or property; provided that Holdings shall be the continuing or
surviving person or, in the case of a merger, amalgamation, consolidation,
conveyance, sale, assignment or transfer where Holdings is not the continuing or
surviving person (i) the person formed by or surviving any such merger,
amalgamation or consolidation or the person into which Holdings has been or to
which Holdings has transferred such shall be organized under the laws of a state
in the United States and shall expressly assume all the obligations of Holdings
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
(and the Administrative Agent, if so requests, shall receive a legal opinion
from outside counsel to the survivor reasonably satisfactory to the
Administrative Agent) and (ii) thereafter, such person will succeed to, and be
substituted for, Holdings under this Agreement for all purposes.
ARTICLE VIII
Events of Default
SECTION 8.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)     any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;
(b)     default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)     default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days;
(d)     default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 2.05(c), 5.01(a) or 5.05(a) or in Article VI or Article
VII; provided that any Event of Default arising out of a breach of Section 6.10
shall be subject to cure rights pursuant to Section 8.03, and provided, further,
that a breach of Section 6.10 shall not constitute a Default or an Event of
Default with respect to any Term Facility or any Term Loans unless and until the
Majority Lenders under the Revolving Facility shall have terminated their
Revolving Facility Commitments and declared all amounts under the Revolving
Facility to be due and payable (such period commencing with a default under
subsection 6.10 and ending on the date on which the Majority Lenders with
respect to the Revolving Facility terminate and accelerate the Revolving

128

--------------------------------------------------------------------------------



Facility, the “ Term Loan Standstill Period) ;
 (e)     default shall be made in the due observance or performance by Holdings,
the Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement)
after notice thereof from the Administrative Agent to the Borrower;
(f)     (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided , that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;
(g)     there shall have occurred a Change in Control;
(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings (so long as Holdings directly or indirectly owns a majority
of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries, or of a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectly owns a majority of the Equity Interests
of the Borrower), the Borrower or any of the Subsidiaries or (iii) the
winding-up or liquidation of Holdings (so long as Holdings directly or
indirectly owns a majority of the Equity Interests of the Borrower), the
Borrower or any Subsidiary (except, in the case of any Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)     Holdings (so long as Holdings directly or indirectly owns a majority of
the Equity Interests of the Borrower), the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings (so long as Holdings directly or indirectly owns a
majority of the Equity Interests of the Borrower), the Borrower or any of the
Subsidiaries or for a substantial part of the property or assets of Holdings (so
long as Holdings directly or indirectlyowns a majority of the Equity Interests
of the Borrower), the Borrower or any Subsidiary, (iv) file an answer admitting
the material allegations of a petition filed against it in

129

--------------------------------------------------------------------------------



any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;
(j)     the failure by Holdings, the Borrower or any Subsidiary to pay one or
more final judgments aggregating in excess of $100.0 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 60 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment;
(k)     (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, as applicable, or (iii) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (iii) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect; or
(l)     (i) any security interest purported to be created by any Security
Document and to extend to assets that are material to Holdings, the Borrower and
the Subsidiaries on a consolidated basis shall cease to be a valid and perfected
security interest (perfected as or having the priority required by this
Agreement or the relevant Security Document and subject to such limitations and
restrictions as are set forth herein and therein and except for releases thereof
as permitted herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or to file Uniform Commercial Code continuation statements
or take the actions described on Schedule 3.04 and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (ii) the
Guarantees pursuant to the Security Documents by Holdings, the Borrower or the
Subsidiary Loan Parties of any of the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings or the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations;
then, (a) in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above or if such event is an Event of Default
arising from a breach of Section 6.10), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j), and (iv) exercise all rights and
remedies granted to it under any Loan Document and all its rights and remedies
under any other applicable law or in equity; (b) if such event is an Event of
Default arising from a breach of Section 6.10, (X) the Administrative Agent, at
the request of the Majority Lenders under the Revolving Facility, shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate

130

--------------------------------------------------------------------------------



forthwith the Revolving Facility Commitments, (ii) declare the Revolving
Facility Loans then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Revolving Facility Loans so declared to be
due and payable, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document with respect to the Revolving Facility shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding, (iii) if the Revolving Facility Loans have been declared due
and payable pursuant to clause (ii) above, demand cash collateral pursuant to
Section 2.05(j), and (iv) exercise all rights and remedies granted to it under
any Loan Document and all its rights and remedies under any other applicable law
or in equity with respect to the Revolving Facility and (Y) subject to the
proviso in paragraph (d) above and the expiration of the Term Loan Standstill
Period (if applicable), the Administrative Agent, at the request of the Majority
Lenders under the Term Facility, shall, by notice to the Borrower, declare the
principal of the Term Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document with respect to the Term
Facility, shall automatically become due and payable and (c) in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
SECTION 8.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 8.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.
SECTION 8.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 8.01, in the event that the Borrower fails (or, but for the operation
of this Section 8.03, would fail) to comply with the requirements of the
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), the Borrower shall have
the right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of Holdings, and, in each case, to contribute any
such cash to the capital of the Borrower (collectively, the “ Cure Right ”), and
upon the receipt by the Borrower of such cash (the “ Cure Amount ”) pursuant to
the exercise by the Borrower of such Cure Right such Financial Performance
Covenant shall be recalculated giving effect to a pro forma adjustment by which
EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; provided , that, (i) in
each four-fiscal-quarter period there shall be at least one fiscal quarter in
which the Cure Right is not exercised and (ii) for purposes of this
Section 8.03, the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant. If, after giving
effect to the adjustments in this paragraph (b), the Borrower shall then be in
compliance with the requirements of the Financial Performance Covenant, the
Borrower shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for this purposes of the Agreement.

131

--------------------------------------------------------------------------------



ARTICLE IX
The Agents
SECTION 9.01. Appointment. (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Swap Agreements) and each Issuing Bank (in such
capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby irrevocably designates and appoints
JPMCB as the agent of such Lender under this Agreement and the other Loan
Documents, including as the Collateral Agent for such Lender and the other
Secured Parties under the Security Documents, and JPMCB accepts such
appointment, and each such Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. In addition, to the extent
required under the laws of any jurisdiction other than the United States, each
of the Lenders and the Issuing Banks hereby grants to the Administrative Agent
any required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
(b)     In furtherance of the foregoing, each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender (and the Administrative
Agent accepts such appointment) for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent (and any
Subagents appointed by the Administrative Agent pursuant to Section 9.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Administrative Agent) shall be
entitled to the benefits of this Article IX (including, without limitation,
Section 9.07) as though the Administrative Agent (and any such Subagents) were
an “Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.
(c)     Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements) and each Issuing Bank (in such capacities and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, (i) to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than in respect of
contingent indemnification and expense reimbursement obligations for which no
claim has been made) and the expiration, termination or cash collateralization
of all Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 10.08 hereof, (ii) to release any Guarantor from its obligations under
the Loan Documents if such person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; (iii) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any 

132

--------------------------------------------------------------------------------



Lien on such property that is permitted by Section 6.02(i) and (j); and (iv) to
make determinations and update schedules in connection with collateral matters
as set forth in clauses (vii) or (viii) of Section 5.09(g). Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release its interest in particular types
or items of property, or to release any Guarantor from its obligations under the
Loan Documents.
(d)     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “ Subagent ”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

133

--------------------------------------------------------------------------------



SECTION 9.03. Exculpatory Provisions. Neither any Agent or its Affiliates nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Bank. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to any Credit Event, that by its terms must be fulfilled to
the satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to such Credit Event. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice

134

--------------------------------------------------------------------------------



of any such counsel, accountants or experts. The Administrative Agent may deem
and treat the payee of any Promissory Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received written notice from a Lender,
Holdings or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
SECTION 9.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
SECTION 9.07. Indemnification. Each Lender agrees to indemnify each Agent and
each Issuing Bank, in each case in its capacity as such (to the extent not
reimbursed by Holdings or the Borrower and without limiting the obligation of
Holdings or the Borrower to do so), in the amount of its

135

--------------------------------------------------------------------------------



pro rata share (based on its aggregate Revolving Facility Exposure, outstanding
Term Loans, Synthetic L/C Exposure and unused Commitments hereunder; provided,
that the aggregate principal amount of Swingline Loans owing to the Swingline
Lender and of L/C Disbursements owing to any Issuing Bank shall be considered to
be owed to the Revolving Facility Lenders ratably in accordance with their
respective Revolving Facility Exposure) (determined at the time such indemnity
is sought), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent or such
Issuing Bank in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or such Issuing Bank under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or such Issuing Bank, as the case may be, for such other Lender’s ratable share
of such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.
SECTION 9.08. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.
SECTION 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9.09 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

136

--------------------------------------------------------------------------------



SECTION 9.10. Agents and Arrangers. Neither the Syndication Agent, the
Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such.
 SECTION 9.11. Intercreditor Agreements and Collateral Matters.
(a)     The Lenders hereby agree to the terms of the First Lien Intercreditor
Agreement, the First and a Half Lien Intercreditor Agreement and any other
intercreditor agreement contemplated hereby that is reasonably satisfactory to
the Administrative Agent and acknowledge that the Administrative Agent, acting
on behalf of the Lenders, may be granted rights, duties, power and authority
(including as a collateral agent) thereunder.
(b)     The parties hereto agree that this Agreement constitutes a “Replacement
First Lien Senior Priority Agreement” and a refinancing of the “Existing Credit
Agreement” under the First Lien Intercreditor Agreement and the First and a Half
Lien Intercreditor Agreement. Each Lender irrevocably authorizes the
Administrative Agent and the Collateral Agent to execute and deliver any
document, instrument or amendment that is required or recommendable (if any) for
the purpose of evidencing the foregoing agreements.
ARTICLE X
Miscellaneous
SECTION 10.01. Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 10.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)     if to any Loan Party, the Administrative Agent, the Issuing Bank or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 10.01 ; and
(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
(b)     Notices and other communications to the Lenders and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
(c)     Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next

137

--------------------------------------------------------------------------------



business day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 10.01(b) above shall be
effective as provided in such Section 10.01(b).
(d)     Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(e)     Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 10.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
10.01 , or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided , that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions (
i.e. , soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by Section 5.04(c) to the Administrative Agent.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans, the execution and delivery
of the Loan Documents and the issuance of the Letters of Credit, regardless of
any investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17 and 10.05) shall survive the payment in full of
the principal and interest hereunder, the expiration of the Letters of Credit
and the termination of the Commitments or this Agreement.
SECTION 10.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.
SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

138

--------------------------------------------------------------------------------



permitted hereby (including any affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 10.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, each Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.
(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “ Assignee ”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Credit-Linked Deposits, its Commitments and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld) of:
(A)     the Borrower; provided, that (A) no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person and (B) the Borrower
shall be deemed to have consented to any assignment unless the Borrower has
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof; and
(B)     the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan or such Lender’s Credit-Linked Deposits to a Lender, an Affiliate
of a Lender or an Approved Fund.
(ii)     Assignments shall be subject to the following additional conditions:
(A)     except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Credit-Linked-Deposits, Commitments or Loans under any
Facility, the amount of the Credit-Linked-Deposits, Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1.0 million in the case of
Credit-Linked Deposits or Term Loans and (y) $5.0 million in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that
contemporaneous assignments by a Lender to two or more of its Approved Funds
shall be treated as a single assignment for purposes of determining whether such
minimum amount has been met; provided , further , that no such consent of the
Borrower shall be required if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing;
(B)     the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500;
(C)     the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (as defined in the Administrative
Questionnaire) to whom all syndicate-level information (which may contain
material non-public information about the Borrower, the other Loan Parties and
their related parties or their respective securities) will be made available

139

--------------------------------------------------------------------------------



and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws, and (2) all applicable tax forms required to be delivered under
Section 2.17; and
(D)     Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, any Lender may assign all or any portion of its rights
and obligations under this Agreement to an Affiliated Lender; provided that any
such assignment (other than any such assignment to an Affiliated Debt Fund)
shall be subject to the following additional conditions: (1) no Event of Default
shall have occurred and be continuing immediately before and after giving effect
to such assignment, (2) after giving effect to such assignment and to all other
assignments with all Affiliated Lenders, the aggregate principal amount of all
Term Loans then held by all Affiliated Lenders shall not exceed 25% of the
aggregate unpaid principal amount of the Term Loans then outstanding, (3) the
Affiliated Lender shall have no right whatsoever so long as such Person is an
Affiliated Lender (i) to vote as a Lender with respect to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Loan Document (it being understood that
such interest will be deemed voted in the same proportion as the allocation of
voting with respect to such matter by those Lenders who are not Affiliated
Lenders), provided that, notwithstanding the foregoing, (x) such Affiliated
Lender shall be permitted to vote as a Lender if such amendment, modification,
waiver, consent or other such action (A) requires the vote of all Lenders or all
affected Lenders and all other Lenders or all other affected Lenders, as the
case may be, have given their consent thereto, or (B) disproportionately affects
such Affiliated Lender in its capacity as a Lender as compared to other Lenders
that are not Affiliated Lenders and (y) no amendment, modification, waiver,
consent or other action shall deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a pro rata basis hereunder
without consent of such Affiliated Lender, (ii) subject to subclause (i) of
clause (3) of this paragraph, to otherwise vote as a Lender on any matter
related to this Agreement or any other Loan Document, (iii) to, in its capacity
as a Lender, attend (or receive any notice of) any meeting, conference call or
correspondence with the Administrative Agent or any Lender or receive any
information from the Administrative Agent or any Lender, (iv) to receive advice
of counsel to the Administrative Agent or to Lenders other than Affiliated
Lenders or to challenge the Lenders’ attorney-client privilege or (v) to make or
bring any claim, in its capacity as a Lender, against the Administrative Agent
or any Lender with respect to the duties and obligations of such Persons under
the Loan Documents (except with respect to rights expressly retained under
subclause (i) of clause (3) of this paragraph), (4) each Affiliated Lender shall
acknowledge and agree that the Loans owned by it shall be non-voting under
sections 1126 and 1129 of the Bankruptcy Code in the event that any proceeding
thereunder shall be instituted by or against the Borrower and its Subsidiaries,
or, alternatively, to the extent that the foregoing non-voting designation is
deemed unenforceable for any reason, each Affiliated Lender shall vote in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Affiliated Lenders, except to the
extent that any plan of reorganization proposes to treat the obligations held by
such Affiliated Lender in a manner that is less favorable in any material
respect to such Affiliated Lender than the proposed treatment of similar
obligations held by Lenders that are not Affiliated Lenders, (5) no Revolving
Facility Commitments, Revolving Facility Loans or L/C Exposure shall be assigned
to any Affiliated Lender; (6) any Loans assigned to Holdings, the Borrower or
any Subsidiary shall be cancelled promptly upon such assignment and (7) no
proceeds of Revolving Facility Loans shall be used by Holdings, the Borrower or
any Subsidiary to purchase Term Loans.
For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit

140

--------------------------------------------------------------------------------



in the ordinary course and that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 (iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 10.04.
(iv)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Credit-Linked Deposits, Loans and L/C Exposures owing to, each Lender pursuant
to the terms hereof from time to time (the “ Register ”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, each
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)     Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all tax
forms required to be delivered under Section 2.17, the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent promptly shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).
(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan B Commitment and Revolving Facility Commitment, and the outstanding
balances of its Credit-Linked Deposits, Term Loans and Revolving Facility Loans,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such

141

--------------------------------------------------------------------------------



Assignment and Acceptance; (iv) the Assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 (or delivered pursuant to Section 5.04),
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) the Assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms of this Agreement, together with such powers as are reasonably
incidental thereto; and (vii) the Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d)     (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits and subject to the requirements of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 (ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to

142

--------------------------------------------------------------------------------



the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.
(e)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any Central Bank having jurisdiction over such Lender and in the
case of any Lender that is an Approved Fund, any pledge or assignment to any
holders of obligations owed, or securities issued, by such Lender, including to
any trustee for, or any other representative of, such holders, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.
(f)     The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue promissory notes (each a “Promissory Note”) to any Lender
requiring Promissory Notes to facilitate transactions of the type described in
paragraph (e) above.
(g)     Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.
(h)     If the Borrower wishes to replace the Loans, Credit-Linked Deposits or
Commitments under any Facility with ones having different terms, it shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’ advance notice to the Lenders under such Facility, instead
of prepaying the Loans or reducing or terminating the Commitments or
Credit-Linked Deposits to be replaced, to (i) require the Lenders under such
Facility to assign such Loans, Commitments or Credit-Linked Deposits to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans, Commitments and Credit-Linked Deposits to be replaced
shall be purchased at par (allocated among the Lenders under such Facility in
the same manner as would be required if such Loans were being optionally prepaid
or such Commitments or Credit-Linked Deposits were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 10.05(b). By receiving
such purchase price, the Lenders under such Facility shall automatically be
deemed to have assigned the Loans, Commitments or Credit-Linked Deposits under
such Facility pursuant to the terms of the form of Assignment and Acceptance
attached hereto as Exhibit A, and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this paragraph (g)
are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.
(i)     Notwithstanding the foregoing, no assignment may be made or
participation sold to an Ineligible Institution.

143

--------------------------------------------------------------------------------



SECTION 10.05. Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent in connection with the preparation of this Agreement and
the other Loan Documents, or by the Administrative Agent in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination to the extent incurred with the reasonable prior
approval of the Borrower and the reasonable fees, disbursements and charges for
no more than one counsel in each jurisdiction where Collateral is located) or in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated), including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP, primary
counsel for the Administrative Agent, the Arrangers and the Lenders and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the fees, charges and disbursements of one
primary counsel for the Administrative Agent (plus, if necessary, one local
counsel per jurisdiction).
(b)     The Borrower agrees to indemnify the Administrative Agent, the Agents,
the Arrangers, each Issuing Bank, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their subsidiaries or Affiliates; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith, willful misconduct of, or material breach
of the Loan Documents by, such Indemnitee (for purposes of this proviso only,
each of the Administrative Agent, any Arranger, any Issuing Bank or any Lender
shall be treated as several and separate Indemnitees, but each of them together
with its respective Related Parties, shall be treated as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one primary counsel for the
Administrative Agent and the Arrangers, one additional primary counsel for the
Lenders, plus, if necessary, one local counsel per jurisdiction), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any claim related in any way to Environmental Laws and Holdings,
the Borrower or any of their Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on,
from or to any property currently or formerly owned or operated by Holdings, the
Borrower or any of the Subsidiaries; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross

144

--------------------------------------------------------------------------------



negligence or willful misconduct of such Indemnitee or any of its Related
Parties. None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Fund, Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Issuing Bank or any Lender. All amounts due under this
Section 10.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
(c)     Except as expressly provided in Section 10.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 10.05 shall not apply to Taxes.
(d)     To the fullest extent permitted by applicable law, Holdings and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)     The agreements in this Section 10.05 shall survive the resignation of
the Administrative Agent, any Issuing Bank, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.
SECTION 10.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
SECTION 10.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
SECTION 10.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or

145

--------------------------------------------------------------------------------



power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.
(b)     Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.20, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided ,
however , that no such agreement shall:
(i)     decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
Revolving Facility Maturity Date, or extend the date on which the Credit-Linked
Deposits are required to be returned in full to the Synthetic L/C Lenders,
without the prior written consent of each Lender directly affected thereby,
except as provided in Section 2.05(c); provided , that any amendment to the
financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (i),
(ii)     increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
(iii)     extend or waive any Term Loan Installment Date or Synthetic L/C
Installment Date or reduce the amount due on any Term Loan Installment Date or
Synthetic L/C Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,
(iv)     amend the provisions of Section 5.02 of the Collateral Agreement, or
any analogous provision of any other Loan Document, in a manner that would by
its terms alter the pro rata sharing among Facilities of payments required
thereby, without the prior written consent of a majority of the class of Lenders
adversely affected thereby,
(v) amend or modify the provisions of this Section 10.08 or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

146

--------------------------------------------------------------------------------



(vi)     release all or substantially all the Collateral or release any of
Holdings, the Borrower or all or substantially all of the Subsidiary Loan
Parties from their respective Guarantees under the Collateral Agreement, unless,
in the case of a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party is sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender;
(vii)     effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lender participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided, that notwithstanding anything to the contrary contained herein, any
amendment, modification or waiver of any provision of subsection 6.10 (and any
defined terms solely as used therein) or any other provision to any Loan
Document that has been added solely for the benefit of the Revolving Credit
Facility (as may be agreed between the Majority Lenders under the Revolving
Facility and the Borrower) shall require the written consent of the Majority
Lenders under the Revolving Facility (and only such Majority Lenders), Holdings
and the Borrower. For the avoidance of doubt, it is understood and agreed that
the Required Lenders may not, and nor shall the consent of the Required Lenders
be needed to, amend, modify or waive any provision of subsection 6.10 (or any
defined term as used therein) or any other provision to any Loan Document that
has been added solely for the benefit of the Revolving Facility (as may be
agreed between the Majority Lenders under the Revolving Facility and the
Borrower);
provided, further, that any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Facility (or Facilities) or Tranche
(or Tranches) may be effected by an agreement or agreements in writing entered
into by Holdings, the Borrowers and the requisite percentage in interest of the
Lenders of the affected Facility (or Facilities) or Tranche (or Tranches), as
the case may be (and without the consent of the Required Lenders), that would be
required to consent thereto if such Facility or Tranche were the only Facility
or Tranche, as the case may be, hereunder at the time; and provided further ,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or an Issuing Bank hereunder without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender.
(c)     Notwithstanding anything to the contrary in this Section 10.08, without
the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the applicable Secured Parties, or as required by local law
to give effect to, or protect any security interest for the benefit of the
applicable Secured Parties, in any property or so that the security interests
therein comply with applicable law.
 (d)     Notwithstanding anything in this Section 10.08 to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the

147

--------------------------------------------------------------------------------



Administrative Agent, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents (including in respect of prepayments) with the Term
Loans, the Revolving Facility Loans, the Synthetic L/C Facility and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
(e)     In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below)
and/or the Replacement Revolving Commitments (as defined below), as applicable
(such amendment, a “Refinancing Amendment”) to permit the refinancing,
replacement or modification of:
(i)     one or more Tranches of Term Loans (“Replaced Term Loans”) with a
replacement term loan tranche hereunder (“ Replacement Term Loans ”), provided
that (i) all terms applicable to such Replacement Term Loans (except as to
interest rates, fees, final maturity date, premiums, optional prepayment
provisions, required prepayment dates and participation in prepayments) shall be
customary market terms for term loans at the time of the issuance of such
Replacement Term Loans and shall be substantially identical to, or, taken as a
whole, materially less favorable (as determined in good faith by the Borrower)
to the Lenders providing such Replacement Term Loans than, those applicable to
such Replaced Term Loans (save for any terms that apply solely after the latest
maturity date of the Term Loans hereunder prior to giving effect to such
Replacement Term Loans), (ii) the final maturity date of any Replacement Term
Loans shall be no earlier than the then latest maturity date of the Term Loans
hereunder prior to giving effect to such Replacement Term Loans, (iii) such
Replacement Term Loans will rank pari passu or junior in right of payment with
the other Loans and Commitments hereunder and (iv) all documentation in respect
of such Replacement Term Loans shall be consistent with the foregoing; and/or
(ii)     one or more Tranches of Revolving Facility Commitments (“Replaced
Revolving Commitments”) with a replacement revolving commitments hereunder (“
Replacement Revolving Commitments ”), provided that (i) all terms applicable to
such Replacement Revolving Commitments (except as to interest rates, fees, final
maturity date, premiums, optional prepayment provisions, required prepayment
dates and participation in prepayments) shall be customary market terms for
revolving loans at the time of the issuance of such Replacement Revolving
Commitments and shall be substantially identical to, or, taken as a whole,
materially less favorable (as determined in good faith by the Borrower) to the
Lenders providing such Replacement Revolving Commitments than, those applicable
to such Replaced Revolving Commitments (save for any terms that apply solely
after the latest maturity date of the Revolving Facility Commitments hereunder
prior to giving effect to such Replacement Revolving Commitments), (ii) the
final maturity date of any Replacement Revolving Commitment shall be no earlier
than the then latest maturity date of the Revolving Facility Commitments
hereunder prior to giving effect to such Replacement Revolving Commitments,
(iii) such Replacement Revolving Commitments will rank pari passu or junior in
right of payment with the other Loans and Commitments hereunder and (iv) all
documentation in respect of such Replacement Revolving Commitments shall be
consistent with the foregoing.
On the effective date of a Refinancing Amendment on which Replacement Revolving
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, each Replacement Revolving Commitment shall be deemed for all
purposes a Revolving Facility Commitment and each Loan made

148

--------------------------------------------------------------------------------



thereunder (a “ Replacement Revolving Loan ”) shall be deemed, for all purposes,
a Revolving Facility Loan and each Lender providing such Replacement Revolving
Commitments shall become a Lender with respect to such Replacement Revolving
Commitments and all matters relating thereto. On the effective date of a
Refinancing Amendment on which Replacement Term Loans are effected, subject to
the satisfaction of the foregoing terms and conditions, each Replacement Term
Loan shall be deemed for all purposes a Term Loan and each Lender providing such
Replacement Term Loans shall become a Lender with respect to such Replacement
Term Loans and all matters relating thereto. For the avoidance of doubt, no
Lender shall be required to provide any Replacement Term Loans or Replacement
Revolving Commitments.
(f)     Notwithstanding anything in this Section 10.08 to the contrary,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent to the extent necessary
to integrate any Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments on substantially the same basis as the Term Loans or
Revolving Facility Loans, as applicable.
 SECTION 10.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“ Charges ”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “ Maximum Rate ”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
SECTION 10.10. Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
SECTION 10.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
 

149

--------------------------------------------------------------------------------



SECTION 10.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
SECTION 10.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission) shall be as
effective as delivery of a manually signed original.
SECTION 10.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 10.15. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, Borough
of Manhattan, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.
(b)     Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
SECTION 10.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information (the “
Information ”) relating to Holdings, the Borrower and any Subsidiary furnished
to it by or on behalf of Holdings, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this
Section 10.16 or (c) was available to such Lender, such Issuing

150

--------------------------------------------------------------------------------



Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrower or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 10.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16), (D) in order to
enforce its rights under any Loan Document in a legal proceeding, (E) to any
pledgee under Section 10.04(d) or any other prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16) and (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.16).
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.16 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS, THE BORROWER AND THEIR AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO HOLDINGS, THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 10.17. Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Arrangers will make available to
the Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “ Borrower Materials ”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “ Platform ”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to Holdings, the Borrower or their respective
securities) (each, a “ Public Lender ”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (i) all such
Borrower Materials shall be clearly and conspicuously marked

151

--------------------------------------------------------------------------------



“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to Holdings, the
Borrower or their respective securities for purposes of United States Federal
and state securities laws, (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor,” (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor,” and (v) notwithstanding any other provision of this Section 10.17,
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials consisting of draft or final Loan Documents and any other
materials, in each case that are or have become generally available to the
public other than as a result of disclosure in violation of Section 10.16, as
having been marked “PUBLIC”.
SECTION 10.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Subsidiary Loan Party to
a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Administrative Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Holdings or the Borrower and at the Borrower’s expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction permitted by Section 6.05
(including through merger, consolidation, amalgamation or otherwise) and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary, such
Subsidiary Loan Party’s obligations under its Guarantee of the Obligations shall
be automatically terminated and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under its
Guarantee of the Obligations. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by Holdings or the Borrower and at
the Borrower’s expense to terminate the Liens and security interests created by
the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated. Any representation, warranty or covenant contained
in any Loan Document relating to such Equity Interests, asset or subsidiary of
Holdings shall no longer be deemed made once such Equity Interest or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.
SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “ Judgment Currency ”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “ Agreement Currency ”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally

152

--------------------------------------------------------------------------------



due to the Administrative Agent from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other person who may be entitled thereto under
applicable Law).
 SECTION 10.20. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act.
SECTION 10.21. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.
SECTION 10.22. Securitization Acknowledgement. Each Agent, Lender and Issuing
Bank hereby acknowledges and agrees to the terms of Section 7.20 of the
Collateral Agreement.
SECTION 10.23. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.23 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.
 SECTION 10.23. No Fiduciary Duty, etc. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other

153

--------------------------------------------------------------------------------



modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrower and its
Subsidiaries and any Agent, any Issuing Bank, any Swingline Lender or any Lender
is intended to be or has been created in respect of the transactions
contemplated hereby or by the other Loan Documents, irrespective of whether any
Agent, any Issuing Bank, any Swingline Lender or any Lender has advised or is
advising the Borrower or any Subsidiary on other matters, (ii) the arranging and
other services regarding this Agreement provided by the Agents, the Issuing
Banks, the Swingline Lenders and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents, the Issuing Banks, the Swingline Lenders and the Lenders, on the other
hand, (iii) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent that it has deemed appropriate and (iv) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; and (b) (i) the Agents, the Issuing Banks, the Swingline Lenders and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person; (ii) none of the Agents, the Issuing Banks,
the Swingline Lenders and the Lenders has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agents, the Issuing Banks, the Swingline Lenders and the Lenders
and their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of the Borrower and its Affiliates, and none of the
Agents, the Issuing Banks, the Swingline Lenders and the Lenders has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Agents, the Issuing Banks,
the Swingline Lenders and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
[Signature Pages Follow]
 



154

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
 
 
REALOGY INTERMEDIATE HOLDINGS LLC
 
 
By:
 
/s/ Anthony E. Hull
 
 
Name: Anthony E. Hull
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer

 
 
 
 
REALOGY GROUP LLC
 
 
By:
 
/s/ Anthony E. Hull
 
 
Name: Anthony E. Hull
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer


























[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------











 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
 
 
By:
 
/s/ Neil R. Boylan
 
 
Name: Neil R. Boylan
 
 
Title: Managing Director




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
BARCLAYS BANK PLC
 
 
By:
 
/s/ Ritam Bhalla
 
 
Name: Ritam Bhalla
 
 
Title: Director




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
 
 
By:
 
/s/ Pamela Donnelly
 
 
Name: Pamela Donnelly
 
 
Title: Managing Director

 
 
 
 
 
By:
 
/s/ Brad Matthews
 
 
Name: Brad Matthews
 
 
Title: Vice President




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
CITIBANK, N.A.
 
 
By:
 
/s/ David Leland
 
 
Name: David Leland
 
 
Title: Vice President




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
CREDIT SUISSE AG, Cayman Islands Branch, as a Lender
 
 
By:
 
/s/ Christopher Day
 
 
Name: Christopher Day
 
 
Title: Vice President

 
 
 
 
 
By:
 
/s/ Wei-Jen Yuan
 
 
Name: Wei-Jen Yuan
 
 
Title: Associate




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
 
/s/ Robert Ehudin
 
 
Name: Robert Ehudin
 
 
Title: Authorized Signatory




[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------













Signature page to
Realogy Intermediate Holdings LLC &
Realogy Group LLC 2013 Amended and Restated Credit Agreement
 
 
 
 
WELS FARGO BANK, N.A.
 
 
By:
 
/s/ Maribelle Villasenor
 
 
Name: Maribelle Villasenor
 
 
Title: Assistant Vice President








[Signature Page to the Credit Agreement]



--------------------------------------------------------------------------------



EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as the same may be amended, restated or otherwise modified from
time to time, the “ Credit Agreement ”), among REALOGY INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“ Holdings ”), REALOGY GROUP LLC, a
Delaware limited liability company (the “ Borrower ”), the LENDERS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (“ Administrative Agent ”), and the other financial institutions parties
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
1.        The Assignor hereby irrevocably sells and assigns, without recourse,
to the Assignee, and the Assignee hereby irrevocably purchases and assumes,
without recourse, from the Assignor, effective as of the Effective Date set
forth below (the “ Effective Date ”) (but not prior to the registration of the
information contained herein in the Register pursuant to Section 10.04(b)(iv) of
the Credit Agreement), the interests set forth below (the “ Assigned Interest ”)
in the Assignor’s rights and obligations under the Credit Agreement and the
other Loan Documents, including, without limitation, the amounts and percentages
set forth below of (i) the Commitments of the Assignor on the Effective Date set
forth below, (ii) the Loans owing to the Assignor which are outstanding on the
Effective Date. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date and (iii) the Credit-Linked
Deposits held by the Administrative Agent on the Assignor’s behalf on the
Effective Date.
2.        By executing and delivering this Assignment and Acceptance, the
assigning Lender hereunder and the Assignee hereunder shall be deemed to confirm
to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned hereby free and clear of any adverse claim and that
its Revolving Facility Commitment, and the outstanding balances of its
Credit-Linked Deposits, Term Loans and Revolving Facility Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in this Assignment and Acceptance; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, or the financial condition of Holdings, the
Borrower or any Subsidiary or the performance or observance by Holdings, the
Borrower or any Subsidiary of any of its obligations under the Credit Agreement,
any other Loan Document or any other instrument or document furnished pursuant
thereto; (iii) the Assignee represents and warrants that (a) it is legally
authorized and has taken all action necessary to enter into this Assignment and
Acceptance and to consummate the transactions contemplated hereby and to become
a



--------------------------------------------------------------------------------



Lender under the Credit Agreement, (b) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender; (iv) the Assignee
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 of
the Credit Agreement (or delivered pursuant to Section 5.04 of the Credit
Agreement), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (vi) the Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and each other Loan Document as are
delegated to the Administrative Agent by the terms of the Credit Agreement and
the other Loan Documents, together with such powers as are reasonably incidental
thereto; and (vii) the Assignee hereby agrees that it will perform in accordance
with their terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender. From and after the Effective
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and the other Loan Documents and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and under the Loan Documents and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.
3.        Pursuant to Section 10.04(b)(ii) of the Credit Agreement, this
Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) a processing and recordation fee of $3,500, (ii) any forms
referred to in Section 2.17 of the Credit Agreement, duly completed and executed
by such Assignee and (iii) if the Assignee is not already a Lender under the
Credit Agreement, a completed Administrative Questionnaire.
4.        This Assignment and Acceptance shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by and construed in accordance with the laws of the State of
New York.
 
 
 
Legal Name of Assignor (“Assignor”):    
 
 
 
 
Legal Name of Assignee (“Assignee”):    
 
 
 
 
[and is a Lender or an Affiliate/Approved Fund of
[identify Lender]1]
 
 
Assignee’s Address for Notices:
 
 

_________________________________
1     Select as applicable.



--------------------------------------------------------------------------------



2
Effective Date of Assignment:
 
 
 
 
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER
THEREFORE.]

 
 
 
 
 
Facility Assigned
Aggregate Principal
Amount of
Commitments/Loans/
Credit-Linked
Deposits for all
Lenders2
 Principal of
 Commitments/
 Loans/Credit-
 Linked Deposits
 Assigned
Percentage Assigned of Commitments/Loans/ Credit-Linked Deposits
Revolving Facility Commitments/Loans
$
$
%
Term B Loans
$
$
%
Credit-Linked Deposits
$
$
%
Swingline Loans
$
$
%

The Assignee shall deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
[Remainder of page intentionally left blank]
 
















_________________________________



--------------------------------------------------------------------------------



2 Amount of Commitments, Loans and/or Credit-Linked Deposits assigned is
governed by Section 10.04 of the Credit Agreement.
3
The terms set forth above are
hereby agreed to:
 
 
 
Accepted*/3
 
 
 
                             , as Assignor
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
 
by:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
Title:
 
 
 
                             , as Assignee
 
 
 
[REALOGY GROUP LLC, as Borrower]4
 
 
 
 
 
by:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 
Title:

 
*/    To be completed to the extent consents are required under
Section 10.04(b)(i) of the Credit Agreement.


 




















_________________________________
3 Consent of the Administrative Agent shall not be required for an assignment of
all or any portion of a Term Loan or Credit-Linked Deposit to a Lender, an
Affiliate of a Lender or an Approved Fund.



--------------------------------------------------------------------------------



4 Consent of the Borrower shall not be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund or, if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing, any other
person.
EXHIBIT B-1
FORM OF BORROWING REQUEST
Date:5                    ,             
 
To:
JPMorgan Chase Bank, N.A.
 
500 Stanton Christiana Road
 
Ops 2 Floor 3
 
Newark, DE 19713
 
Attention: Tiffany Millican

Fax: 302-634-4733
Fax: 302-634-4733
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “ Credit Agreement ”), among Realogy Group LLC (the “
Borrower ”), Realogy Intermediate Holdings LLC (“ Holdings ”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “ Administrative Agent ”), and the other
financial institutions party thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Borrowing Request, and the Borrower hereby requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing requested hereby:
 
 
1.
The Borrowing will be a Borrowing of              Loans.6

 
 
2.
The Business Day of the proposed Borrowing is:             .

 
 
3.
The aggregate amount of the proposed Borrowing is: $            .

 
4.
The Borrowing is comprised of $             of ABR Loans and $             of
the Eurocurrency Loans.

_________________________________
5     Notice must be received by the Administrative Agent by telephone
(confirmed promptly by delivery of a Borrowing Request by hand or by telecopy)
no later than (a) 12:00 p.m., Local Time, three Business Days prior to the
proposed Borrowing in the case of a Eurocurrency Borrowing and (b) 11:00 a.m.,
Local Time, on the date of the proposed Borrowing (which shall be a Business
Day), in the case of an ABR Borrowing; provided, that any such notice of an ABR
Revolving Facility Borrowing to finance the



--------------------------------------------------------------------------------



reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may be
given not later than 10:00 a.m., Local Time, on the date of the proposed
Borrowing.


6     Revolving Facility Loans, Initial Term B Loans or Incremental Term Loans.
Indicate whether Incremental Term Loans are to be Term B Loans or Other Term
Loans.
 
 
5.
The duration of the Interest Period for the Eurocurrency Loans, if any, included
in the Borrowing shall be              months.

 
6.
The location and number of Borrower’s account to which the proceeds of such
Borrowing are to be disbursed is             .

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above. [The Borrower named below
hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement are satisfied.7 
[Signature Pages Follow]
 




























_________________________________
7 For any Borrowing Request delivered prior to the Closing Date, insert the
following new paragraph: “The term “Credit Agreement” as used herein shall be
deemed to refer to the draft amended and restated credit agreement dated [
             ] [__], 2013, and this Borrowing Request shall be deemed submitted
as if the Credit Agreement were effective. In such case, to induce each of the
Lenders to make Eurocurrency Loans under the Credit Agreement notwithstanding
that the Credit Agreement has not yet become effective,



--------------------------------------------------------------------------------



we hereby agree to compensate each Lender for any loss, cost and expense
attributable to the failure of such Eurocurrency Loans to be borrowed on the
Closing Date for any reason, such compensation to be in the amount, and
determined in the manner, contemplated by Section 2.16 of the Credit Agreement.”
2
Very truly yours,
 
REALOGY GROUP LLC
 
 
By:
 
 
 
 
Name:
 
 
Title:
















































--------------------------------------------------------------------------------







[Signature Page to Form of Borrowing Request]
EXHIBIT B-2
FORM OF SWINGLINE BORROWING REQUEST
Date:8                    ,             
To:
JPMorgan Chase Bank, N.A.

Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Realogy Group LLC (the “
Borrower ”), Realogy Intermediate Holdings LLC (“ Holdings ”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “ Administrative Agent ”) and the other
financial institutions parties thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement. This notice
constitutes a Swingline Borrowing Request, and the Borrower hereby requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
The Business Day of the proposed Swingline Borrowing is:             .
The aggregate amount of the proposed Swingline Borrowing is: $            .
The location and number of the account to which the proceeds of such Swingline
Borrowing are to be deposited is             .
This Swingline Borrowing Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above. The Borrower named
below hereby represents and warrants that the conditions specified in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement are satisfied.
[Signature Page Follows]





















--------------------------------------------------------------------------------







_________________________________
8     Notification must be received by the Administrative Agent and the
Swingline Lender by telephone (confirmed by a Swingline Borrowing Request by
telecopy), not later than 1:00 p.m., Local Time, on the day of the proposed
Swingline Borrowing.
 
Very truly yours,
 
REALOGY GROUP LLC
 
 
By:
 
 
 
 
Name:
 
 
Title:














































--------------------------------------------------------------------------------









[Signature Page to Form of Swingline Borrowing Request]
EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
Date:                     ,             
 
To:
JPMorgan Chase Bank, N.A.
 
500 Stanton Christiana Road
 
Ops 2 Floor 3
 
Newark, DE 19713
 
Attention: Tiffany Millican

Fax: 302-634-4733
Ladies and Gentlemen:
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “ Credit Agreement ”), among Realogy Group LLC (the “
Borrower ”), Realogy Intermediate Holdings LLC (“ Holdings ”), the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (in such capacity, the “ Administrative Agent ”), and the other
financial institutions party thereto. Terms defined in the Credit Agreement,
wherever used herein, unless otherwise defined herein, shall have the same
meanings herein as are prescribed by the Credit Agreement.
This notice constitutes an Interest Election Request, and the Borrower hereby
irrevocably requests that effective on                             9:
$[                    ] of the presently outstanding principal amount of the
[INDENTIFY APPLICABLE BORROWING(S)]10, and all presently being maintained as
[ABR / Eurocurrency] [Term / Revolving] Loans,
be [converted into] [continued as] [Eurocurrency Loans having an Interest Period
of [one/two/three/six[/nine/twelve]11 months] [ABR Loans].
This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above.


________________________________
9     Notice must be received by the Administrative Agent by telephone
(confirmed promptly by delivery of an Interest Election Request by hand or by
telecopy) no later than (a) 12:00 p.m., Local Time,



--------------------------------------------------------------------------------



three Business Days prior to the proposed continuance/conversion to a
Eurocurrency Loan and (b) 11:00 a.m., Local Time, on the date of the proposed
conversion to an ABR Loan (which must be a Business Day).
10     Applies to Revolving Facility Loans, Initial Term B Loans, Incremental
Term Loans or Other Term Loans. This request does not apply to Swingline Loans.
11     Nine and twelve month Interest Periods permitted only if all Lenders
consent thereto.
6
[Signature Page Follows]
 



















































--------------------------------------------------------------------------------











7
Very truly yours,
 
REALOGY GROUP LLC
 
 
By:
 
 
 
 
Name:
 
 
Title:




--------------------------------------------------------------------------------





EXHIBIT D
FORM OF
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
(Please see Exhibit 10.2 to the Registrants’ Current Report on Form 8-K filed on
March 8, 2013)



--------------------------------------------------------------------------------





EXHIBIT E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as the same may be amended, restated or otherwise modified from
time to time, the “ Credit Agreement ”), among REALOGY INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“ Holdings ”), REALOGY GROUP LLC, a
Delaware limited liability company (the “ Borrower ”), the LENDERS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (“ Administrative Agent ”), and the other financial institutions parties
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[NAME OF LENDER]
 
 
By:
 
 
 
 
Name:
 
 
Title:

Date:                 , 20[ ]



--------------------------------------------------------------------------------





EXHIBIT E-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as the same may be amended, restated or otherwise modified from
time to time, the “ Credit Agreement ”), among REALOGY INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“ Holdings ”), REALOGY GROUP LLC, a
Delaware limited liability company (the “ Borrower ”), the LENDERS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (“ Administrative Agent ”), and the other financial institutions parties
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
 
Name:
 
 
Title:

Date:                 , 20[ ]



--------------------------------------------------------------------------------





EXHIBIT E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as the same may be amended, restated or otherwise modified from
time to time, the “ Credit Agreement ”), among REALOGY INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“ Holdings ”), REALOGY GROUP LLC, a
Delaware limited liability company (the “ Borrower ”), the LENDERS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (“ Administrative Agent ”), and the other financial institutions parties
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
 
 
Name:
 
 
Title:

Date:                 , 20[ ]





--------------------------------------------------------------------------------





EXHIBIT E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Amended and Restated Credit Agreement dated as of
March 5, 2013 (as the same may be amended, restated or otherwise modified from
time to time, the “ Credit Agreement ”), among REALOGY INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“ Holdings ”), REALOGY GROUP LLC, a
Delaware limited liability company (the “ Borrower ”), the LENDERS party thereto
from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (“ Administrative Agent ”), and the other financial institutions parties
thereto. Terms defined in the Credit Agreement are used herein with the same
meanings.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[NAME OF LENDER]
 
 
By:
 
 
 
 
Name:
 
 
Title:

Date:                 , 20[ ]



--------------------------------------------------------------------------------









SCHEDULE 1.01A
CERTAIN SUBSIDIARIES
Burrow Escrow Services, Inc. (California)*
West Coast Escrow Company (California)*
First California Escrow Corporation (Delaware)*
TRG Services, Escrow, Inc. (Delaware)*
Cartus Puerto Rico Corporation (Puerto Rico)
Case Title Company
Title Resources Guaranty Company
Fairtide Insurance Ltd. (Bermuda)
Apple Ridge Funding LLC
Apple Ridge Services Corporation
Cartus Financing Limited (UK)
Cartus Relocation Corporation
Kenosia Funding, LLC
 
 






































_____________________________
*
See Schedule 6.02(A)




1

--------------------------------------------------------------------------------







SCHEDULE 1.01AA
CERTAIN DOMESTIC SUBSIDIARIES
NRT Referral Network LLC (Utah)
NRT Rental Management Solutions LLC
NRT West Rents, Inc.
Primacy Domestic Quarters, LLC
Title Resource Group Settlement Services, LLC
WREM of Arizona LLC
WREM of Idaho LLC
WREM of Maine LLC
WREM of Nevada LLC
Trust with Wells Fargo Bank Northwest, N.A. relating to 1/8 fractional interest
in aircraft.
Burrow Escrow Services, Inc. (California)*
West Coast Escrow Company (California)*
First California Escrow Corporation (Delaware)*
TRG Services, Escrow, Inc. (Delaware)*
 










































 
_____________________________
*
See Schedule 6.02(A)


2

--------------------------------------------------------------------------------











SCHEDULE 1.01B
MORTGAGED PROPERTIES
None.
 



3

--------------------------------------------------------------------------------



SCHEDULE 1.01C
EXISTING LETTERS OF CREDIT
 
Issue Date
 
Expiry Date
 
LC Number
 
Bank
 
Amount
 
Beneficiary
7/13/2012
 
5/31/13
 
S-212143C
 
JPMorgan 
Chase
 


$500,000.00


 
Liberty Property Limited Partnership,
Or
ITS Successor by Operation of Law
500 Chesterfield Parkway
Great Valley Corporate Center
Malvern, PA 19355
4/17/2002
 
4/17/2013
 
P-224510C
 
JPMorgan Chase
 


$285,000.00


 
Lumbermans Mutual Casualty
Company
American Motorists Insurance
Company
American Manufacturers Mutual
Insurance Company
American Protection Insurance
Company
Attn: Cash Management, 12 NWC
One Kemper Drive
Long Grove, IL 60049Lu
4/17/2002
 
4/17/2013
 
P-224518C
 
JPMorgan Chase
 


$186,000.00


 
Broadway Landmark Corporation
490 Broadway
New York, NY 10012
5/17/2004
 
5/17/2013
 
P-248159C
 
JPMorgan Chase
 


$1,600,000.00


 
38 East 61st Street, LLC C/O
Mosbacher Properties
545 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Arline Vogel
2/19/2006
 
10/10/2013
 
S-282619C
 
JPMorgan Chase
 


$15,692,000.00


 
American Casualty Insurance
Company of Reading PA and/or
Transportation Insurance Company
and/or
Continental Casualty Company
Attn: Collateral and Agreements
333 S. Wabash
Chicago, IL 60604
1/22/2013
 
4/30/2013
 
S-279206C
 
JPMorgan Chase
 


$4,200,000.00


 
Steelcase Financial Services
Attn: Douglas Ross
475 Sansome Street, 19th Floor
San Francisco, CA 94111
9/12/2012
 
9/7/2013
 
S-324459C
 
JPMorgan Chase
 


$250,000.00


 
Blue Jeans Equities West And/Or
Plaza GB, LP And/Or Innsbruck, LP
C/O Interland-Jalson
155 Greenwich St., Attn: General
MGR
San Francisco, CA 94111


4

--------------------------------------------------------------------------------





Issue Date
 
Expiry Date
 
LC Number
 
Bank
 
Amount
 
Beneficiary
4/26/2007
 
9/10/2013
 
S-325111C
 
JPMorgan Chase
 


$53,000,000.00


 
Avis Budget Group, Inc.
Attn: David Wyshner
Chief Financial Officer
Six Sylvan Way
Parsippany, New Jersey 07054
5/18/2007
 
4/2/2013
 
S-329505C
 
JPMorgan 
Chase
 


$14,577.00


 
Lincoln ASB Colorado Center, LLC
Attn: Property Manager
2000 South Colorado Boulevard
Tower One, Suite 1-2100
Denver, CO 80222
6/12/2007
 
7/31/2013
 
S-333454C
 
JPMorgan Chase
 


$50,000.00


 
Hershey Entertainment & Resorts
Company
Attn: William E. Davies
27 West Chocolate Avenue PO BOX
860
Hershey, PA 17033
9/12/2012
 
4/30/2013
 
S-333617C
 
JPMorgan Chase
 


$4,662,500.00


 
Mediacom Worldwide Inc.
498 7th Avenue, 24th Floor
New York, NY 10018
2/9/1999
 
2/9/2014
 
P-394398C
 
JPMorgan Chase
 


$5,000,000.00


 
North American Specialty Insurance
Company
175 King Street
Armonk, NY 10504
4/30/2008
 
4/30/2013
 
S-603931C
 
JPMorgan Chase
 


$8,224,195.00


 
Safeco Insurance Company of America
H.O. Financial-Credit
Attn: S.J. Whalen-Securities Analyst
175 Berkeley Street
Boston, MA 02117
12/17/2004
 
12/14/2013
 
P-617261C
 
JPMorgan Chase
 


$346,272.50


 
888 Seventh Avenue LLC
C/O Vornado Office Management LLC
210 Route 4 East
Paramus NJ 07652
Attn: Senior Financial Officer-Office Division
5/30/2008
 
5/28/2013
 
S-617467C
 
JPMorgan Chase
 


$12,000,000.00


 
Bank of America, N.A.
Attn: Keri Shull
100 North Tryon Street
NC1-007-17-10
Charlotte, NC 28255
6/18/2009
 
3/10/2013
 
S-766331C
 
JPMorgan Chase
 


$1,650,000.00


 
Wright Express Financial Services
Corporation
Attn: Letter of Credit Department
7090 Union Park Center, Suite 350
Midvale, UT 84047


5

--------------------------------------------------------------------------------



Issue Date
 
Expiry Date
 
LC Number
 
Bank
 
Amount
 
Beneficiary
2/2/2010
 
1/28/2014
 
S-806306C
 
JPMorgan 
Chase
 


$1,000,000.00


 
National Union Fire Insurance Co. Of Pittsburgh, PA., And
American Home Assurance Company, And
The Insurance Company of the State of
Pennsylvania, And Commerce and Industry Insurance
Company, And Chartis Property Casualty Company, And
Illinois National Insurance Co., And Granite State Insurance Company, And AIU
Insurance Company, And
Chartis Casualty Company, And National Union Fire Insurance Co. of Louisiana,
And
New Hampshire Insurance Company P.O. BOX 923
Wall Street Station New York, N.Y. 10268
Attn: Mr. Donato Diluzio
2/11/2010
 
3/8/2013
 
S-820451C
 
JPMorgan 
Chase
 


$375,000.00


 
National Grid Corporate Services,
LLC 40 Sylvan Road
Waltham, MA 02451
Attn: William T. Kelly – Real Estate
Services
1/4/2011
 
12/23/2013
 
S-868395C
 
JPMorgan Chase
 


$650,000.00


 
American Express Travel Related
Services Company, Inc.
Corporate Services (MC 02-04-75_
4315 S 2700 W
Salt Lake City, UT 84184
2/22/2011
 
10/31/2013
 
S-907236C
 
JPMorgan Chase
 


$32,000.00


 
GP 275 Owner, LLC
C/O RFR Realty LLC
400 Park Avenue, Suite 660
New York, NY 10022
Attn: Executive Vice President of Leasing
6/30/2011
 
5/23/2013
 
S-941861C
 
JPMorgan Chase
 


$300,000.00


 
NEC Financial Services, LLC
250 Pehle Avenue, Suite 309
Saddle Brook, NJ 07663-5806
Attn: Angela Mattessich
12/21/2011
 
3/10/2014
 
S-959027C
 
JPMorgan Chase
 


$25,000,000.00


 
175 Park Avenue, LIC
C/O The Hampshire Companies, LLC
83 South Street
Morristown, NJ 07960
Attn: Mark S. Rosen
 
 
Total JPMorgan
US Outstanding
 


$135,017,544.50


 
 


6

--------------------------------------------------------------------------------



Issue Date
 
Expiry Date
 
LC Number
 
Bank
 
Amount
 
Beneficiary
1/3/2013
 
1/15/2015
 
S-317901C
 
JPMorgan 
Chase
 


$26,494.00


 
Emmanuel Cotessat Societe D’avocats
Attn: Emmanuel Cotessat
10, Rue Duquesne
Lyon 69006, France
8/17/2010
 
8/12/2013
 
S-840026C
 
JPMorgan Chase
 


$8,076,000.00


 
LLOYDS TSB Bank PLC
Two Brindley Place, PO BOX 63
Guarantees Division/Trade OPS
Birmingham B1 2AB England
3/24/2011
 
4/30/2013
 
S-908113C
 
JPMorgan Chase
 


$5,018,065.03


 
Royal Bank of Canada
3900 Boulevard Cote Vertu, STE 101
Montreal, Quebec H7R 1V4, Canada
 
 
Total JPMorgan International
  
   


  


$13,120,559.03


 
 
 
 
Total Outstanding
  
   


$148,138,103.53


 
 

 











7

--------------------------------------------------------------------------------



SCHEDULE 1.01D
IMMATERIAL SUBSIDIARIES
NRT Referral Network LLC (Utah)
NRT Rental Management Solutions LLC
NRT West Rents, Inc.
Primacy Domestic Quarters, LLC
Title Resource Group Settlement Services, LLC
WREM of Arizona LLC
WREM of Idaho LLC
WREM of Maine LLC
WREM of Nevada LLC
Trust with Wells Fargo Bank Northwest, N.A. relating to 1/8 fractional interest
in aircraft.
 





8

--------------------------------------------------------------------------------



SCHEDULE 1.01F
SUBSIDIARY LOAN PARTIES
Alpha Referral Network LLC
American Title Company of Houston
ATCOH Holding Company
Better Homes and Gardens Real Estate Licensee LLC
Better Homes and Gardens Real Estate LLC
Burgdorff LLC
Burnet Realty LLC
Burnet Title Holding LLC
Burnet Title LLC
Career Development Center, LLC
Cartus Asset Recovery Corporation
Cartus Corporation
Case Title Company
CB Commercial NRT Pennsylvania LLC
CDRE TM LLC
Century 21 Real Estate LLC
CGRN, Inc.
Coldwell Banker Commercial Pacific Properties LLC
Coldwell Banker LLC
Coldwell Banker Pacific Properties LLC
Coldwell Banker Real Estate LLC
Coldwell Banker Real Estate Services LLC
Coldwell Banker Residential Brokerage Company
Coldwell Banker Residential Brokerage LLC
Coldwell Banker Residential Real Estate LLC
Coldwell Banker Residential Referral Network (CA)
Coldwell Banker Residential Referral Network, Inc. (PA)
Colorado Commercial, LLC
Cornerstone Title Company
Equity Title Company
Equity Title Messenger Service Holding LLC
ERA Franchise Systems LLC
Franchise Settlement Services LLC
Global Client Solutions LLC
Guardian Holding Company
Guardian Title Agency, LLC
Gulf South Settlement Services, LLC
Home Referral Network LLC
Jack Gaughen LLC
Keystone Closing Services LLC

 

9

--------------------------------------------------------------------------------



Lakecrest Title, LLC
Market Street Settlement Group LLC
Mid-Atlantic Settlement Services LLC
National Coordination Alliance LLC
NRT Arizona Commercial LLC
NRT Arizona LLC
NRT Arizona Referral LLC
NRT Colorado LLC
NRT Columbus LLC
NRT Commercial LLC
NRT Commercial Utah LLC
NRT Development Advisors LLC
NRT Devonshire LLC
NRT Hawaii Referral, LLC
NRT Insurance Agency, Inc.
NRT LLC
NRT Mid-Atlantic LLC
NRT Missouri LLC
NRT Missouri Referral Network LLC
NRT New England LLC
NRT New York LLC
NRT Northfork LLC
NRT Philadelphia LLC
NRT Pittsburgh LLC
NRT Referral Network LLC
NRT Relocation LLC
NRT REOExperts LLC
NRT Settlement Services of Missouri LLC
NRT Settlement Services of Texas LLC
NRT Sunshine Inc.
NRT Texas LLC
NRT Utah LLC
NRT West, Inc.
ONCOR International LLC
Processing Solutions LLC
Real Estate Referral LLC
Real Estate Referrals LLC
Real Estate Services LLC
Realogy Franchise Group LLC
Realogy Global Services LLC
Realogy Licensing LLC
Realogy Operations LLC
Realogy Services Group LLC


10

--------------------------------------------------------------------------------



Realogy Services Venture Partner LLC
Referral Associates of New England LLC
Referral Network LLC (FL)
Referral Network Plus, Inc.

Referral Network, LLC (CO)
Secured Land Transfers LLC
Sotheby’s International Realty Affiliates LLC
Sotheby’s International Realty Licensee LLC
Sotheby’s International Realty Referral Company, LLC
Sotheby’s International Realty, Inc.
St. Joe Title Services LLC
TAW Holding Inc.
Texas American Title Company
The Sunshine Group (Florida) Ltd. Corp.
The Sunshine Group, Ltd.
Title Resource Group Affiliates Holdings LLC
Title Resource Group Holdings LLC
Title Resource Group LLC
Title Resource Group Services LLC
Title Resources Incorporated
TRG Settlement Services, LLP
Valley of California, Inc.
World Real Estate Marketing LLC
WREM, Inc.

 



11

--------------------------------------------------------------------------------









SCHEDULE 1.01G
UNRESTRICTED SUBSIDIARIES
None.
 







12

--------------------------------------------------------------------------------



SCHEDULE 1.01H
JOINT VENTURES
Majority-owned Joint Ventures
 
Access Title LLC
Bromac Title Services LLC
Burnet Title of Indiana, LLC
First Advantage Title, LLC
First Place Title, LLC
Lincoln Title, LLC
Mercury Title LLC
Metro Title, LLC
NRT Title Services of Maryland, LLC
Quality Choice Title LLC
Riverbend Title, LLC
RT Title Agency, LLC
Security Settlement Services, LLC
Skyline Title, LLC
St. Mary’s Title Services, LLC
The Masiello Group Closing Services, LLC
True Line Technologies LLC

Minority-Owned Joint Ventures
Catalina Title Agency, LLC
Cascade West Title Company, LLC
Equity Title Agency, Inc.
NEWMLS LLC
NRT Title Agency, LLC
PHH Home Loans, LLC
Progressive Holding Company
Progressive Title Company, Inc. (100% owned by Progressive Holding Company)
Regency Title Company, L.L.C.
 





13

--------------------------------------------------------------------------------



SCHEDULE 1.01I
INELIGIBLE INSTITUTION
 
1.
Highland Capital Management, L.P.
2.
MatlinPatterson Global Advisors LLC
3.
W.R. Huff Asset Management Co., Inc.
4.
ABN AMRO Bank N.V.
5.
Scotiabank
6.
Bank of Ireland
7.
Berkshire Hathaway Inc.
8.
HomeServices of America, Inc.
9.
MidAmerican Energy Holdings Co.
10.
Brookfield Asset Management
11.
Icahn & Co. Inc., Icahn Partners LP, Icahn Partners Master Fund LP, Icahn
Partners Master Fund II L.P., Icahn Partners Master Fund III L.P. and High River
Limited Partnership
12.
Davidson Kempner Capital Management LLC
13.
Black Diamond Capital Management, LLC
14.
Q Investments LP
15.
Aurelius Capital Management
16.
Any affiliate of, and fund or other entity managed by, any of the entities
listed above

 



14

--------------------------------------------------------------------------------







SCHEDULE 2.01
COMMITMENTS
Revolving Facility Commitments:
 
 
 
 
 
 
Lender
 
Revolving Facility
 Commitment
 
JPMorgan Chase Bank, N.A.
 
$
100,000,000.00
 
Goldman Sachs Bank USA
 
$
100,000,000.00
 
Barclays Bank PLC
 
$
75,000,000.00
 
Citibank N.A.
 
$
75,000,000.00
 
Credit Suisse AG, Cayman Islands Branch
 
$
50,000,000.00
 
Credit Agricole Corporate & Investment Bank
 
$
50,000,000.00
 
Wells Fargo Bank, N.A.
 
$
25,000,000.00
 

Initial Term B Loan Commitment:
On file with the Administrative Agent.
Non-Extended Synthetic L/C Commitments:
On file with the Administrative Agent.
Extended Synthetic L/C Commitments:
On file with the Administrative Agent.
 





15

--------------------------------------------------------------------------------



SCHEDULE 3.01
ORGANIZATION AND GOOD STANDING
None.
 



16

--------------------------------------------------------------------------------









SCHEDULE 3.04
GOVERNMENTAL APPROVALS
None.
 



17

--------------------------------------------------------------------------------







SCHEDULE 3.07(b)
INTELLECTUAL PROPERTY
None.
 





18

--------------------------------------------------------------------------------



SCHEDULE 3.08
SUBSIDIARIES
Wholly-owned U.S. Subsidiaries
 
Name of Entity
 
Jurisdiction of
Organization
 
Ownership
Title Resource Group Settlement Services, LLC
 
Alabama
 
TRG Settlement Services, LLP—100%
Burrow Escrow Services, Inc.
 
California
 
Title Resource Group LLC—100%
Case Title Company
 
California
 
Title Resource Group LLC—100%
Coldwell Banker Real Estate LLC
 
California
 
Coldwell Banker LLC—100%
Coldwell Banker Residential Brokerage Company
 
California
 
Coldwell Banker Residential Brokerage LLC—100%
Coldwell Banker Residential Real Estate LLC
 
California
 
Coldwell Banker Residential Brokerage LLC—100%
Coldwell Banker Residential Referral Network
 
California
 
Coldwell Banker Residential Brokerage LLC—100%
Cornerstone Title Company
 
California
 
Title Resource Group Holdings LLC—100%
Equity Title Company
 
California
 
Title Resource Group LLC—100%
National Coordination Alliance LLC.
 
California
 
Title Resource Group LLC—100%
NRT West Rents, Inc.
 
California
 
NRT West, Inc.—100%
NRT West, Inc.
 
California
 
NRT LLC—100%
Realogy Operations LLC
 
California
 
Realogy Services Group LLC—100%
Referral Network Plus, Inc.
 
California
 
Coldwell Banker Residential Brokerage Company—100%
Valley of California, Inc.
 
California
 
Coldwell Banker Residential Brokerage LLC—100%
West Coast Escrow Company
 
California
 
Title Resource Group LLC—100%
Colorado Commercial, LLC
 
Colorado
 
NRT Colorado LLC—100%
Guardian Title Agency, LLC
 
Colorado
 
Title Resource Group LLC—100%
NRT Colorado LLC
 
Colorado
 
NRT LLC—100%
Referral Network, LLC
 
Colorado
 
NRT Colorado LLC—100%
Better Homes and Gardens Real Estate Licensee LLC
 
Delaware
 
Realogy Services Group LLC—100%
Better Homes and Gardens Real Estate LLC
 
Delaware
 
Realogy Services Group LLC—100%
Burgdorff LLC
 
Delaware
 
NRT LLC—100%
Career Development Center, LLC
 
Delaware
 
NRT Arizona LLC—100%
Cartus Asset Recovery Corporation
 
Delaware
 
Cartus Corporation—100%
Cartus Corporation
 
Delaware
 
Realogy Services Group LLC—100%

 



19

--------------------------------------------------------------------------------







CB Commercial NRT Pennsylvania LLC
 
Delaware
 
NRT Pittsburgh LLC—100%
CDRE TM LLC
 
Delaware
 
NRT LLC—100%
Century 21 Real Estate LLC
 
Delaware
 
Realogy Services Group LLC—100%
CGRN, Inc.
 
Delaware
 
Realogy Services Group LLC—100%
Coldwell Banker LLC
 
Delaware
 
Realogy Services Group LLC—100%
Coldwell Banker Real Estate Services LLC
 
Delaware
 
Coldwell Banker Residential Real Estate LLC—100%
Coldwell Banker Residential Brokerage LLC
 
Delaware
 
NRT LLC—100%
Equity Title Messenger Service Holding LLC
 
Delaware
 
Title Resource Group LLC—100%
ERA Franchise Systems LLC
 
Delaware
 
Realogy Services Group LLC—100%
First California Escrow Corporation
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—100%
Franchise Settlement Services LLC
 
Delaware
 
Title Resource Group LLC—100%
Global Client Solutions LLC
 
Delaware
 
Realogy Franchise Group LLC—100%
Guardian Holding Company
 
Delaware
 
Title Resource Group LLC—100%
Gulf South Settlement Services, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—100%
Jack Gaughen LLC
 
Delaware
 
NRT Mid-Atlantic LLC—100%
Keystone Closing Services LLC
 
Delaware
 
Title Resource Group LLC—100%
NRT Arizona Commercial LLC
 
Delaware
 
NRT Arizona LLC—100%
NRT Arizona LLC
 
Delaware
 
NRT LLC—100%
NRT Arizona Referral LLC
 
Delaware
 
NRT Arizona LLC—100%
NRT Columbus LLC
 
Delaware
 
Coldwell Banker Residential Real Estate LLC—100%
NRT Commercial LLC
 
Delaware
 
NRT LLC—100%
NRT Commercial Utah LLC
 
Delaware
 
NRT LLC—100%
NRT Development Advisors LLC
 
Delaware
 
NRT LLC—100%
NRT Devonshire LLC
 
Delaware
 
NRT LLC—100%
NRT Hawaii Referral, LLC
 
Delaware
 
NRT LLC—100%
NRT LLC
 
Delaware
 
Realogy Services Group LLC—100%
NRT Mid-Atlantic LLC
 
Delaware
 
NRT LLC—100%
NRT Missouri LLC
 
Delaware
 
Coldwell Banker Residential Brokerage LLC—100%
NRT Missouri Referral Network LLC
 
Delaware
 
Coldwell Banker Residential Referral Network—100%
NRT New England LLC
 
Delaware
 
NRT LLC—100%
NRT New York LLC
 
Delaware
 
NRT LLC—100%
NRT Northfork LLC
 
Delaware
 
NRT New York LLC—100%
NRT Philadelphia LLC
 
Delaware
 
NRT LLC—100%

 



20

--------------------------------------------------------------------------------







NRT Pittsburgh LLC
 
Delaware
 
Coldwell Banker Residential Real Estate LLC—100%
NRT Referral Network LLC
 
Delaware
 
NRT LLC—100%
NRT Relocation LLC
 
Delaware
 
Realogy Operations LLC—100%
NRT Rental Management Solutions LLC
 
Delaware
 
NRT LLC—100%
NRT REOExperts LLC
 
Delaware
 
NRT LLC—100%
NRT Settlement Services of Missouri LLC
 
Delaware
 
Title Resource Group LLC—100%
NRT Settlement Services of Texas LLC
 
Delaware
 
Title Resource Group LLC—100%
NRT Sunshine Inc.
 
Delaware
 
NRT LLC—100%
NRT Utah LLC
 
Delaware
 
NRT LLC—100%
ONCOR International LLC
 
Delaware
 
Realogy Franchise Group LLC—100%
Real Estate Referral LLC
 
Delaware
 
NRT New England LLC—100%
Real Estate Referrals LLC
 
Delaware
 
NRT Mid-Atlantic LLC—100%
Real Estate Services LLC
 
Delaware
 
NRT LLC—100%
Realogy Blue Devil Holdco LLC
 
Delaware
 
Coldwell Banker Real Estate LLC—100%
Realogy Franchise Group LLC
 
Delaware
 
Realogy Services Group LLC—100%
Realogy Global Services LLC
 
Delaware
 
Realogy Services Group LLC—100%
Realogy Licensing LLC
 
Delaware
 
Realogy Services Group LLC—100%
Realogy Services Group LLC
 
Delaware
 
Realogy Group LLC—100%
Realogy Services Venture Partner LLC
 
Delaware
 
Realogy Services Group LLC—100%
Secured Land Transfers LLC
 
Delaware
 
Title Resource Group LLC—100%
Sotheby’s International Realty Affiliates LLC
 
Delaware
 
Realogy Services Group LLC—100%
Sotheby’s International Realty Licensee LLC
 
Delaware
 
Realogy Services Group LLC—100%
Sotheby’s International Realty Referral Company, LLC
 
Delaware
 
Sotheby’s International Realty, Inc.—100%
Title Resource Group Affiliates Holdings LLC
 
Delaware
 
Title Resource Group Holdings LLC—100%
Title Resource Group Holdings LLC
 
Delaware
 
Title Resource Group LLC—100%
Title Resource Group LLC
 
Delaware
 
Realogy Services Group LLC—100%
Title Resource Group Services LLC
 
Delaware
 
St. Joe Title Services LLC—100%
Title Resources Incorporated
 
Delaware
 
TAW Holding Inc.—100%
TRG Services, Escrow, Inc.
 
Delaware
 
Realogy Services Group LLC—100%
World Real Estate Marketing LLC
 
Delaware
 
Century 21 Real Estate LLC—100%
WREM of Arizona LLC
 
Delaware
 
World Real Estate Marketing LLC —100%
WREM of Idaho LLC
 
Delaware
 
World Real Estate Marketing LLC —100%
WREM of Nevada LLC
 
Delaware
 
World Real Estate Marketing LLC —100%

 



21

--------------------------------------------------------------------------------







WREM, Inc.
 
Delaware
 
World Real Estate Marketing LLC —100%
Referral Network LLC
 
Florida
 
Coldwell Banker Residential Referral Network—100%
St. Joe Title Services LLC
 
Florida
 
Title Resource Group LLC—100%
The Sunshine Group (Florida) Ltd. Corp.
 
Florida
 
NRT Sunshine, Inc.—100%
Coldwell Banker Commercial Pacific Properties LLC
 
Hawaii
 
NRT LLC—100%
Coldwell Banker Pacific Properties LLC
 
Hawaii
 
Coldwell Banker Real Estate Services LLC—100%
WREM of Maine LLC
 
Maine
 
World Real Estate Marketing LLC—100%
Mid-Atlantic Settlement Services LLC
 
Maryland
 
Title Resource Group LLC—100%
NRT Insurance Agency, Inc.
 
Massachusetts
 
NRT LLC—100%
Referral Associates of New England LLC
 
Massachusetts
 
NRT New England LLC—100%
Sotheby’s International Realty, Inc.
 
Michigan
 
NRT LLC—100%
Burnet Realty LLC
 
Minnesota
 
NRT LLC—100%
Burnet Title Holding LLC
 
Minnesota
 
Title Resource Group LLC—100%
Burnet Title LLC
 
Minnesota
 
Title Resource Group LLC—100%
Home Referral Network LLC
 
Minnesota
 
NRT LLC—100%
Market Street Settlement Group LLC
 
New Hampshire
 
Title Resource Group Holdings LLC—100%
The Sunshine Group, Ltd.
 
New York
 
NRT Sunshine Inc.—100%
Coldwell Banker Residential Referral Network, Inc.
 
Pennsylvania
 
NRT Pittsburgh LLC—100%
TRG Settlement Services, LLP
 
Pennsylvania
 
Title Resource Group LLC—1%
Title Resource Group Services LLC—99%
Cartus Puerto Rico Corporation
 
Puerto Rico
 
Cartus Corporation—100%
Lakecrest Title, LLC
 
Tennessee
 
Title Resource Group LLC—100%
Primacy Domestic Quarters LLC
 
Tennessee
 
Cartus Corporation—100%
Alpha Referral Network LLC
 
Texas
 
Coldwell Banker Residential Referral Network—100%
American Title Company of Houston
 
Texas
 
ATCOH Holding Company—100%
ATCOH Holding Company
 
Texas
 
Texas American Title Company—100%
NRT Texas LLC
 
Texas
 
NRT LLC—100%
Processing Solutions LLC
 
Texas
 
Title Resource Group LLC—100%
TAW Holding Inc.
 
Texas
 
ATCOH Holding Company—100%
Texas American Title Company
 
Texas
 
Title Resource Group LLC—100%
NRT Referral Network LLC
 
Utah
 
NRT LLC—100%

 

22

--------------------------------------------------------------------------------







Title Resources Guaranty Company1
 
Texas
 
Title Resources Incorporated—100%
Apple Ridge Funding LLC2
 
Delaware
 
Apple Ridge Services Corporation—100%
Apple Ridge Services Corporation3
 
Delaware
 
Cartus Financial Corporation—100%
Cartus Financial Corporation4
 
Delaware
 
Cartus Corporation—100%
Cartus Relocation Corporation5
 
Delaware
 
Cartus Corporation—100%
Kenosia Funding, LLC6
 
Delaware
 
Cartus Relocation Corporation—100%
Realogy Cavalier Holdco LLC7
 
Delaware
 
Cartus Corporation—100%

 
_____________________________________
1


Insurance Company.

2


Special Purpose Securitization Subsidiary.

3


Special Purpose Securitization Subsidiary.

4


Special Purpose Securitization Subsidiary.

5


Special Purpose Securitization Subsidiary.

6


Special Purpose Securitization Subsidiary.

7


Qualified CFC Holding Company.

 
23



23

--------------------------------------------------------------------------------



Foreign Subsidiaries
 
Name of Entity
 
Jurisdiction of
 Organization
 
Ownership
Cartus B.V.
 
Netherlands
 
Cartus Corporation—100%
Cartus Business Answers (No. 2) Plc
 
United Kingdom
 
Cartus Limited—100%
Cartus Corporation Limited
 
Hong Kong
 
Realogy Cavalier Holdco LLC—99.9%
Realogy Services Group LLC—0.1%
Cartus Corporation Pte. Ltd.
 
Singapore
 
Realogy Cavalier Holdco LLC—100%
Cartus Financing Limited
 
United Kingdom
 
Cartus Limited—100%
Cartus Funding Limited
 
United Kingdom
 
Cartus Limited—100%
Cartus Global Holdings Limited
 
Hong Kong
 
Realogy Cavalier Holdco LLC—100%
Cartus Holdings Limited
 
United Kingdom
 
Cartus Corporation—100%
Cartus II Limited
 
United Kingdom
 
Cartus Limited—100%
Cartus India Private Limited
 
India
 
Cartus Corporation —51%
Cartus Global Holdings Limited—49%
Cartus Limited
 
United Kingdom
 
Cartus Holdings Limited—100%
Cartus Management Consulting (Shanghai) Co., Ltd.
 
China
 
Cartus Global Holdings Limited—100%
Cartus Property Services Limited
 
United Kingdom
 
Cartus Holdings Limited—100%
Cartus Real Estate Consultancy (Shanghai) Co., Ltd.
 
China
 
Cartus Relocation Hong Kong Limited—100%
Cartus Relocation Canada Limited
 
New
Brunswick
 
Cartus Corporation—100%
Cartus Relocation Canada Limited
 
United Kingdom
 
Cartus Corporation—100%
Cartus Relocation Hong Kong Limited
 
Hong Kong
 
Cartus Corporation—100%
Cartus Relocation Limited
 
United Kingdom
 
Cartus Corporation—100%
Cartus Sarl
 
Switzerland
 
Cartus Corporation—100%
Cartus SAS
 
France
 
Cartus Corporation—100%
Cartus Services II Limited
 
United Kingdom
 
Cartus Holdings Limited—100%
Cartus Services Limited
 
United Kingdom
 
Cartus II Limited—100%
Cartus UK Plc
 
United Kingdom
 
Cartus Limited—100%

 



24

--------------------------------------------------------------------------------





Name of Entity
 
Jurisdiction of
 Organization
 
Ownership
Coldwell Banker Canada Operations ULC
 
Nova Scotia
 
Realogy Blue Devil Holdco LLC—100%
Fairtide Insurance Ltd.
 
Bermuda
 
Cartus Corporation—100%
Primacy Relocation Consulting (Shanghai) Co., Ltd.
 
China
 
Cartus Corporation—100%

Majority-owned Joint Ventures
 
Name of Entity
 
Jurisdiction of
 Organization
 
Ownership
Access Title LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
Bromac Title Services LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
Burnet Title of Indiana, LLC
 
Indiana
 
Burnet Title Holding LLC—75%
First Advantage Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
First Place Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
Lincoln Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—55%
Mercury Title LLC
 
Arkansas
 
Title Resource Group Affiliates Holdings LLC—51%
Metro Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—55%
NRT Title Services of Maryland, LLC
 
Delaware
 
Mid-Atlantic Settlement Services LLC—51%
Quality Choice Title LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—81%
Riverbend Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
RT Title Agency, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
Security Settlement Services, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—51%
Skyline Title, LLC
 
Delaware
 
Title Resource Group Affiliates Holdings LLC—60%
St. Mary’s Title Services, LLC
 
New Hampshire
 
Market Street Settlement Group LLC—55%
The Masiello Group Closing Services, LLC
 
New Hampshire
 
Market Street Settlement Group LLC—55%

 







25

--------------------------------------------------------------------------------



Name of Entity
 
Jurisdiction of
 Organization
 
Ownership
True Line Technologies LLC
 
Ohio
 
Title Resource Group Affiliates Holdings LLC—51%

 











26

--------------------------------------------------------------------------------



SCHEDULE 3.13
TAXES
None.
 

27

--------------------------------------------------------------------------------













SCHEDULE 3.16
ENVIRONMENTAL MATTERS
None.
 









28

--------------------------------------------------------------------------------



SCHEDULE 3.20(d)
INTELLECTUAL PROPERTY LICENSES AND FRANCHISES
None.
 











29

--------------------------------------------------------------------------------



SCHEDULE 4.02(B)
LOCAL COUNSEL
 
Jurisdiction
 
Local Counsel
Michigan
 
Dickinson Wright PLLC

 



30

--------------------------------------------------------------------------------









SCHEDULE 5.12
POST-CLOSING MATTERS
Borrower shall, and shall cause each of its Subsidiaries to, execute and deliver
to the Collateral Agent one or more notarized Intellectual Property Security
Agreements and the schedules thereto to the extent required by the Guarantee and
Collateral Agreement within 15 calendar days of the Closing Date.
Borrower shall, and shall cause each of its Subsidiaries to, take all actions
with respect to trademarks as set forth in the notes to Schedule II to the
Guarantee and Collateral Agreement.
 







31

--------------------------------------------------------------------------------



SCHEDULE 6.01
INDEBTEDNESS
 
1.
$21,418,225 owed by Corp for tenant improvements.

2.
$225,000 owed by TRG to Iron Mountain for upfront payment of remediation costs
of files in storage.

3.
Amounts owed by Cartus to Royal Bank of Canada for an overdraft facility tied to
its disbursement account. This obligation is secured by a letter of credit.

 
4.
$36,000 owed by NRT to NE Shaines & McEachern Co.

5.
$572,000 owed by NRT to various landlords for tenant improvements.

6.
$1,016,000 owed by NRT for VMWARE Zimbra Collaboration

 
7.
Capital Lease Obligations existing on the Closing Date set forth in the chart
below:

 
 
 
 
 
 
 
 
Business Unit
 
Activity
 
Amount
 
Comments
TRG
 
Long-Term
 


$97,000


 
HP Capital Lease
CORP
 
Long-Term
 


$9,000


 
MFD Printers-Konica Minolta
CORP
 
Long-Term
 


$514,000


 
Computer Storage Equipment
NRT
 
Short-term
 


$5,402,000


 
Office Equipment
NRT
 
Long-Term
 


$6,074,000


 
Office Equipment
 
 
 
 
 
 
 
Sub-total Capital Leases
 
 
 


$12,096,000


 
 

Notes
TRG = Title Resources Group
CORP = Realogy Corporate
NRT = NRT
 





32

--------------------------------------------------------------------------------



SCHEDULE 6.02(a)
LIENS
Lien securing the existing Capital Lease Obligations set forth on Schedule 6.01.
Liens by the California regulatory authority on the equity stock in Burrow
Escrow Services, Inc., West Coast Escrow Company, First California Escrow
Corporation and TRG Services, Escrow, Inc. (including possession by the
California regulatory authority of stock certificates issued by these escrow
companies).
Judgment lien against Coldwell Banker Real Estate Services, Inc. (Case No.
DJ-335438-2006) for a judgment in the amount of $44,095.54 in favor of Division
of Employer Accounts; mercer.
 





33

--------------------------------------------------------------------------------



SCHEDULE 6.04
INVESTMENTS
Existing Investments as of the Closing Date in the minority-owned joint ventures
listed on Schedule 1.01H.
 





34

--------------------------------------------------------------------------------



SCHEDULE 6.07
TRANSACTIONS WITH AFFILIATES
None.
 









35

--------------------------------------------------------------------------------



SCHEDULE 10.01
NOTICE INFORMATION
To Holdings:
Realogy Intermediate Holdings LLC
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: Marc E. Becker
Facsimile: 212-515-3267
To other Loan Parties:
Realogy Group LLC
One Campus Drive
Parsippany, New Jersey 07054
Attention: Anthony Hull
Facsimile: (973) 407-6651
Email: tony.hull@realogy.com
After May 15, 2013:
Realogy Intermediate Holdings LLC
175 Park Avenue
Madison, NJ 07940
Attention: Anthony Hull
Email: tony.hull@realogy.com
With a copy to:
Skadden, Arps, Slate Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Steven Messina
Fascimile: (917) 777-3509
Email: steven.messina@skadden.com
 





36

--------------------------------------------------------------------------------



To Administrative Agent or Swingline Lender:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2 Floor 3
Newark, DE 19713
Primary Operations Contact:
Aisha Lawani
Phone #: 302-634-1300
Fax #: 302-634-4733
Email: aisha.o.lawani@jpmorgan.com
Secondary Operations Contact:
Brittany Duffy
Phone #: 302-634-8814
Fax #: 302-634-4733
Email: brittany.duffy@jpmorgan.com
To Issuing Bank:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops 2 Floor 3
Newark, DE 19713
Primary Operations Contact:
Aisha Lawani
Phone #: 302-634-1300
Fax #: 302-634-4733
Email: aisha.o.lawani@jpmorgan.com
Secondary Operations Contact:
Brittany Duffy
Phone #: 302-634-8814
Fax #: 302-634-4733
Email: brittany.duffy@jpmorgan.com
 









37